Exhibit 10.1

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of September 29, 2017

among

PRIMORIS SERVICES CORPORATION,

as Borrower,

THE VARIOUS FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders,

and

CIBC BANK USA,

as Administrative Agent and Co-Lead Arranger

and

BANK OF THE WEST

as Co-Lead Arranger

 

 

 

 

 

 

 

 

 

untitled [prim20170930ex101d28555001.jpg]

 

 

 



 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

Page

 

 

 

SECTION 1

DEFINITIONS


1

 

 

 

1.1

Definitions


1

1.2

Other Interpretive Provisions


18

 

 

 

SECTION 2

COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER OF CREDIT
PROCEDURES


19

 

 

 

2.1

Commitments


19

2.2

Loan Procedures


19

2.3

Letter of Credit Procedures


22

2.4

Commitments Several


24

2.5

Certain Conditions


24

2.6

Defaulting Lenders


24

2.7

Incremental Facility


26

 

 

 

SECTION 3

EVIDENCING OF LOANS


27

 

 

 

3.1

Notes


27

3.2

Recordkeeping


27

 

 

 

SECTION 4

INTEREST


28

 

 

 

4.1

Interest Rates


28

4.2

Interest Payment Dates


28

4.3

Setting and Notice of LIBOR Rates


28

4.4

Computation of Interest


28

 

 

 

SECTION 5

FEES


29

 

 

 

5.1

Non-Use Fee


28

5.2

Letter of Credit Fees


29

5.3

Administrative Agent’s Fees


29

 

 

 

SECTION 6

REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT; PREPAYMENTS


29

 

 

 

6.1

Reduction or Termination of the Revolving Commitment


29

6.2

Prepayments


30

6.3

Manner of Prepayments


31

6.4

Repayments


31

 

 

 

SECTION 7

MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES


31

 

 

 

7.1

Making of Payments


31

7.2

Application of Certain Payments


31

7.3

Due Date Extension


32

7.4

Setoff


32

7.5

Proration of Payments


32

7.6

Taxes


32

 

 

 

SECTION 8

INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS


34



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(Continued)

 

 

Page



 

 

 

8.1

Increased Costs


34

8.2

Basis for Determining Interest Rate Inadequate or Unfair


34

8.3

Changes in Law Rendering LIBOR Loans Unlawful


35

8.4

Funding Losses


35

8.5

Right of Lenders to Fund through Other Offices


35

8.6

Discretion of Lenders as to Manner of Funding


35

8.7

Mitigation of Circumstances; Replacement of Lenders


35

8.8

Conclusiveness of Statements; Survival of Provisions


36

 

 

 

SECTION 9

REPRESENTATIONS AND WARRANTIES


36

 

 

 

9.1

Organization


36

9.2

Authorization; No Conflict


36

9.3

Validity and Binding Nature


37

9.4

Financial Condition


37

9.5

No Material Adverse Change


37

9.6

Litigation and Contingent Liabilities


37

9.7

Ownership of Properties; Liens


37

9.8

Equity Ownership; Subsidiaries


37

9.9

Pension Plans


37

9.10

Investment Company Act


38

9.11

Compliance with Laws


38

9.12

Regulation U


38

9.13

Taxes


38

9.14

Solvency, etc


38

9.15

Environmental Matters


39

9.16

Insurance


39

9.17

Real Property


39

9.18

Information


39

9.19

Intellectual Property


40

9.20

Burdensome Obligations


40

9.21

Labor Matters


40

9.22

Anti-Terrorism Laws


40

9.23

No Default


40

9.24

RESERVED


40

9.25

OFAC


40

9.26

Patriot Act


41

9.27

Subordinated Debt


41

 

 

 

SECTION 10

AFFIRMATIVE COVENANTS


41

 

 

 

10.1

Reports, Certificates and Other Information


41

10.2

Books, Records and Inspections


44

10.3

Maintenance of Property; Insurance


44

10.4

Compliance with Laws; Payment of Taxes and Liabilities


45

10.5

Maintenance of Existence, etc


45

10.6

Use of Proceeds


45

 

 

 

10.7

Employee Benefit Plans


46

10.8

Environmental Matters


46

10.9

Further Assurances


46

10.10

Deposit Accounts


48

10.11

RESERVED


48

ii

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(Continued)

 

 

Page



 

 

 

10.12

Permissible Payments


48

10.13

Other Agreements


48

 

 

 

SECTION 11

NEGATIVE COVENANTS


48

 

 

 

11.1

Debt


48

11.2

Liens


49

11.3

RESERVED


50

11.4

RESERVED


50

11.5

Mergers, Consolidations


50

11.6

Modification of Organizational Documents


50

11.7

Transactions with Affiliates


50

11.8

Asset Disposition


50

11.9

Inconsistent Agreements


51

11.10

Business Activities


51

11.11

Investments


51

11.12

Restriction of Amendments to Certain Documents


52

11.13

Fiscal Year


52

11.14

Financial Covenants


52

11.15

Cancellation of Debt


52

11.16

Laws, Regulations


52

11.17

Shelf Notes


52

 

 

 

SECTION 12

EFFECTIVENESS; CONDITIONS OF LENDING, ETC


52

 

 

 

12.1

Initial Credit Extension


52

12.2

Conditions


54

 

 

 

SECTION 13

EVENTS OF DEFAULT AND THEIR EFFECT


54

 

 

 

13.1

Events of Default


54

13.2

Effect of Event of Default


56

13.3

Credit Bidding


56

 

 

 

SECTION 14

THE AGENT


57

 

 

 

14.1

Appointment and Authorization


57

14.2

Issuing Lenders


57

14.3

Delegation of Duties


57

14.4

Exculpation of Administrative Agent


57

14.5

Reliance by Administrative Agent


58

14.6

Notice of Default


58

14.7

Credit Decision


58

14.8

Indemnification


59

14.9

Administrative Agent in Individual Capacity


59

 

 

 

14.10

Successor Administrative Agent


59

14.11

Collateral Matters


60

14.12

Restriction on Actions by Lenders


60

14.13

Administrative Agent May File Proofs of Claim


60

14.14

Other Agents; Arrangers and Managers


61

 

 

 

SECTION 15

GENERAL


61

iii

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(Continued)

 

 

Page



 

 

 

15.1

Waiver; Amendments


61

15.2

Confirmations


62

15.3

Notices


62

15.4

Computations


62

15.5

Costs, Expenses and Taxes


63

15.6

Assignments; Participations


63

15.7

Register


65

15.8

GOVERNING LAW


65

15.9

Confidentiality


65

15.10

Severability


66

15.11

Nature of Remedies


66

15.12

Entire Agreement


66

15.13

Counterparts


66

15.14

Successors and Assigns


66

15.15

Captions


66

15.16

Customer Identification - USA Patriot Act Notice


66

15.17

INDEMNIFICATION BY LOAN PARTIES


66

15.18

Nonliability of Lenders


67

15.19

FORUM SELECTION AND CONSENT TO JURISDICTION


68

15.20

WAIVER OF JURY TRIAL


68

15.21

WAIVER AND RELEASE OF DAMAGES


68

 

 



iv

--------------------------------------------------------------------------------

 

 

 

 

ANNEXES

 

 

ANNEX A

Lenders and Pro Rata Shares

ANNEX B

Addresses for Notices

 

 

SCHEDULES

 

 

SCHEDULE 9.6

Litigation and Contingent Liabilities

SCHEDULE 9.8

Subsidiaries

SCHEDULE 9.9(b)

Exceptions to Contributions to Multiemployer Contribution Plans

SCHEDULE 9.16

Insurance

SCHEDULE 9.17

Real Property

SCHEDULE 9.21

Labor Matters

SCHEDULE 11.1

Existing Debt

SCHEDULE 11.2

Existing Liens

SCHEDULE 11.11

Investments

 

 

EXHIBITS

 

 

EXHIBIT A

Form of Note (Section 3.1)

EXHIBIT B

Form of Compliance Certificate (Section 10.1.4)

EXHIBIT C

Form of Assignment Agreement (Section 15.6.1)

EXHIBIT D

Form of Notice of Borrowing (Section 2.2.2)

EXHIBIT E

Form of Notice of Conversion/Continuation (Section 2.2.3)

EXHIBIT F

Form of Subordination Agreement

 

 





--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT dated as of September 29, 2017 (this
“Agreement”) is entered into among PRIMORIS SERVICES CORPORATION (“Borrower”),
the financial institutions that are or may from time to time become parties
hereto listed on the attached Annex A (together with their respective successors
and assigns, the “Lenders”) and CIBC BANK USA (in its individual capacity and
formerly known as The PrivateBank and Trust Company, “CIBC Bank USA”), as
administrative agent for the Lenders.  This Agreement amends and restates in its
entirety that certain Credit Agreement dated as of December 28, 2012 (the
“Original Credit Agreement”) entered into among the Borrower, the financial
institutions listed on Annex A thereto and CIBC Bank USA.

The Lenders have agreed to make available to Borrower a revolving credit
facility (which includes letters of credit) upon the terms and conditions set
forth herein to provide for the working capital requirements and general
corporate purposes of Borrower.

The Borrower, PGIM, Inc., formerly known as Prudential Investment Management,
Inc., (“PGIM”) and the initial purchasers of the hereafter defined Senior Notes
(PGIM and such purchasers, together with their respective successors and
permitted assigns and any other holders from time to time of the Notes described
below, the “Noteholders”) entered into a Note Purchase and Private Shelf
Agreement dated as of December 28, 2012 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “PGIM Note Agreement”)
pursuant to which the Borrower issued, and the initial purchasers described in
the PGIM Note Agreement purchased, the Borrower’s 3.65% Senior Secured Notes,
Series A, due December 28, 2022, in the aggregate principal amount of
$50,000,000 (the “Series A Notes”).  The Borrower also authorized the issuance,
pursuant to the PGIM Note Agreement, of the additional senior secured promissory
notes pursuant to the PGIM Note Agreement in the amounts set forth therein (the
“Shelf Notes” and, together with the Series A Notes and any other promissory
notes that may from time to time be issued pursuant to the PGIM Note Agreement
(including any notes issued in substitution for any of the foregoing) are herein
collectively called the “Senior Notes” and individually a “Senior Note”).    On
July 25, 2013, the Borrower drew $25 million under the PGIM Note Agreement and
such notes are due July 25, 2023 and bear interest at an annual rate of 3.85%
paid quarterly in arrears.  On November 9, 2015, the Borrower drew $25 million
available under the PGIM Note Agreement and such notes are due November 9, 2025
and bear interest at an annual rate of 4.6% paid quarterly in
arrears.  Contemporaneously with the execution and delivery of this Agreement,
the PGIM Note Agreement will be amended to include updated covenant requirements
substantially consistent with this Agreement (the “PGIM Amendment”).

CIBC Bank USA has agreed to serve as Collateral Agent for the Lenders and PGIM
pursuant to an Intercreditor and Collateral Agency Agreement dated as of the
date hereof (“Intercreditor Agreement”).

In consideration of the mutual agreements herein contained, the parties hereto
agree as follows:

SECTION 1           DEFINITIONS.

1.1       Definitions.  When used herein the following terms shall have the
following meanings:

Account Debtor is defined in the Guaranty and Collateral Agreement.

Acquisition means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or a substantial portion of the assets of a Person, or of all







--------------------------------------------------------------------------------

 

 

or a substantial portion of any business or division of a Person, (b) the
acquisition of in excess of 50% of the Capital Securities of any Person, or
otherwise causing any Person to become a Subsidiary, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is already a Subsidiary).

Administrative Agent means CIBC Bank USA in its capacity as administrative agent
for the Lenders hereunder and any successor thereto in such capacity.

Agent Fee Letter means the Fee Letter dated as of September 29, 2017 between
Borrower and Administrative Agent.

Affected Loan is defined in Section 8.3.

Affiliate of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer or director of such Person and (c) with respect to any
Lender, any entity administered or managed by such Lender or an Affiliate or
investment advisor thereof and which is engaged in making, purchasing, holding
or otherwise investing in commercial loans.  A Person shall be deemed to be
“controlled by” any other Person if such Person possesses, directly or
indirectly, power to vote 5% or more of the securities (on a fully diluted
basis) having ordinary voting power for the election of directors or managers or
power to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise.  Unless expressly stated otherwise
herein, neither Administrative Agent nor any Lender shall be deemed an Affiliate
of any Loan Party.

Agreement is defined in the preamble of this Agreement.

Applicable Margin means, for any day, the rate per annum set forth below
opposite the level (the “Level”) then in effect, it being understood that the
Applicable Margin for (i) LIBOR Loans shall be the percentage set forth under
the column “LIBOR Margin”, (ii) Base Rate Loans shall be the percentage set
forth under the column “Base Rate Margin”, (iii) the Non-Use Fee Rate shall be
the percentage set forth under the column “Non-Use Fee Rate” and (iv) the L/C
Fee Rate shall be the percentage set forth under the applicable “L/C Fee Rate”
column:

Level

Senior Debt to
EBITDA Ratio

LIBOR
Margin

Base Rate
Margin

Non-Use
Fee Rate

L/C Fee
Rate
(Financial)

L/C Fee Rate
(Performance)

I

Less than 1.00x

1.25%

0%

0.20%

1.25%

1.00%

II

Greater than or equal to 1.00x but less than 1.50x

1.50%

0%

0.25%

1.50%

1.25%

III

Greater than or equal to 1.50x but less than 2.00x

1.75%

0%

0.30%

1.75%

1.50%

IV

Greater than or equal to 2.00x but less than 2.50x

2.00%

0%

0.35%

2.00%

1.75%

V

Greater than or equal to 2.50x

2.25%

0%

0.40%

2.25%

2.00%

 

The LIBOR Margin, the Base Rate Margin, the Non-Use Fee Rate and the L/C Fee
Rate shall be adjusted, to the extent applicable, on the fifth (5th) Business
Day after Borrower provides or is required to provide the annual and quarterly
financial statements and other information pursuant to Sections 10.1.1 or
10.1.2, as applicable, and the related Compliance Certificate, pursuant to
Section 10.1.4.  Notwithstanding





2

--------------------------------------------------------------------------------

 

 

anything contained in this paragraph to the contrary, (a) if Borrower fails to
deliver the financial statements and Compliance Certificate in accordance with
the provisions of Sections 10.1.1,  10.1.2 and 10.1.3, the LIBOR Margin, the
Base Rate Margin, the Non-Use Fee Rate and the L/C Fee Rate shall be based upon
Level V above beginning on the date such financial statements and Compliance
Certificate were required to be delivered until the fifth (5th) Business Day
after such financial statements and Compliance Certificate are actually
delivered, whereupon the Applicable Margin shall be determined by the then
current Level; (b)  no reduction to any Applicable Margin shall become effective
at any time when a Default or an Event of Default has occurred and is
continuing; and (c) the initial Applicable Margin on the Closing Date shall be
based on Level III until the date on which the financial statements and
Compliance Certificate are required to be delivered for the Fiscal Quarter
ending September 30, 2017.

Asset Disposition means the sale, lease, transfer or disposal of assets of any
of the Loan Parties.

Assignee is defined in Section 15.6.1.

Assignment Agreement is defined in Section 15.6.1.

Attorney Costs means, with respect to any Person, all reasonable fees and
charges of any counsel to such Person and all court costs and similar legal
expenses.

Bank Product Agreements means those certain agreements entered into from time to
time between any Loan Party and a Lender or its Affiliates in connection with
any of the Bank Products, including without limitation, Hedging Agreements.

Bank Product Obligations means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Loan Parties to any
Lender or its Affiliates pursuant to or evidenced by the Bank Product Agreements
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all such amounts that a Loan Party is obligated
to reimburse to Administrative Agent or any Lender as a result of Administrative
Agent or such Lender purchasing participations or executing indemnities or
reimbursement obligations with respect to the Bank Products provided to the Loan
Parties pursuant to the Bank Product Agreements.

Bank Products means any service provided to, facility extended to, or
transaction entered into with, any Loan Party by any Lender or its Affiliates
consisting of, (a) deposit accounts, (b) cash management services, including,
controlled disbursement, lockbox, electronic funds transfers (including, book
transfers, fedwire transfers, ACH transfers), online reporting and other
services relating to accounts maintained with any Lender or its Affiliates, (c)
debit cards and credit cards, (d) Hedging Agreements, (e) supply chain finance
services (including, without limitation, trade payable services and supplier
accounts receivable purchase) or (f) so long as prior written notice thereof is
provided by Lender (or its Affiliate) providing such service, facility or
transaction and Administrative Agent consents in writing to its inclusion as a
Bank Product, any other service provided to, facility extended to, or
transaction entered into with, any Loan Party by a Lender or its Affiliates.

Base Rate means at any time the greater of (a) the Federal Funds Rate plus 0.5%
and (b) the Prime Rate.





3

--------------------------------------------------------------------------------

 

 

Base Rate Loan means any Loan which bears interest at or by reference to the
Base Rate.

Base Rate Margin is defined in the definition of Applicable Margin.

Borrower is defined in the preamble of this Agreement.

BSA is defined in Section 10.4.

Business Day means any day on which CIBC Bank USA is open for commercial banking
business in Chicago, Illinois and, in the case of a Business Day which relates
to a LIBOR Loan, on which dealings are carried on in the London interbank
eurodollar market.

Capital Expenditures means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the Consolidated balance sheet
of Borrower, including expenditures in respect of Capital Leases, but excluding
expenditures made in connection with the replacement, substitution or
restoration of assets to the extent financed (a) from insurance proceeds (or
other similar recoveries) paid on account of the loss of or damage to the assets
being replaced or restored or (b) with awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced.

Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

Capital Securities means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the Closing Date, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership, interests in a Trust, interests in other
unincorporated organizations or any other equivalent of such ownership interest.

Cash Collateralize means to deliver cash collateral to an Issuing Lender, to be
held as cash collateral for outstanding Letters of Credit, pursuant to
documentation satisfactory to such Issuing Lender and in an amount satisfactory
to such Issuing Lender which amount may exceed the Stated Amount of outstanding
Letters of Credit.  Derivatives of such term have corresponding meanings.

Cash Equivalent Investment means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by a Lender or its holding company) rated at least A-l
by Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc. or P-l by Moody’s Investors Service, Inc., (c) any certificate of deposit,
time deposit or banker’s acceptance, maturing not more than one year after such
time, or any overnight Federal Funds transaction that is issued or sold by any
Lender or its holding company (or by a commercial banking institution that is a
member of the Federal Reserve System and has a combined capital and surplus and
undivided profits of not less than $500,000,000), (d) any repurchase agreement
entered into with any Lender (or commercial banking institution of the nature
referred to in clause (c)) which (i) is secured by a fully perfected security
interest in any obligation of the type described in any of clauses (a) through
(c) above and (ii) has a market value at the time such repurchase agreement is
entered into of not less than 100% of the repurchase obligation of such Lender
(or other commercial banking institution) thereunder and (e) money market
accounts or mutual funds which invest exclusively in assets satisfying the
foregoing requirements, and (f) other short term liquid investments approved in
writing by Administrative Agent.





4

--------------------------------------------------------------------------------

 

 

CFC means any Subsidiary that is a “controlled foreign corporation,” as defined
in Section 957(a) of the Code.

Change in Control means the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Exchange Act and the rules of the SEC thereunder as in effect on the date
hereof) other than Mr. Brian Pratt, of Capital Securities representing more than
35% of the ordinary voting power represented by the issued and outstanding
Capital Securities of Borrower.

Closing Date is defined in Section 12.1.

Code means the Internal Revenue Code of 1986.

Collateral means all properties, rights, interests and privileges from time to
time subject to the Liens granted to the Collateral Agent, or any security
trustee therefor, by the Collateral Documents.

Collateral Documents means, collectively, the Guaranty and Collateral Agreement,
each Perfection Certificate, each control agreement and any other agreement or
instrument pursuant to which Borrower, any Subsidiary or any other Person grants
or purports to grant collateral to Collateral Agent for the benefit of the
Lenders and the Noteholders or otherwise relates to such collateral.

Commitment means, as to any Lender, such Lender’s commitment to make Loans, and
to issue or participate in Letters of Credit, under this Agreement.  The initial
amount of each Lender’s Commitment is set forth on Annex A.

Compliance Certificate means a Compliance Certificate in substantially the form
of Exhibit B.

Computation Period means each period of four consecutive Fiscal Quarters ending
on the last day of a Fiscal Quarter.

Consolidated means the consolidation of the accounts of, unless otherwise noted,
the Borrower and the Subsidiaries in accordance with GAAP.

Consolidated EBIT means for any period, (i) on a Consolidated basis, operating
earnings before interest expense (less interest income) and taxes, calculated in
accordance with GAAP, and, without duplication, (ii) plus income (or less loss)
from Persons in which the Borrower or any of the Subsidiaries holds an ownership
interest in any Capital Securities issued by such Person and which Person is not
consolidated with the Borrower, calculated in accordance with GAAP, and (iii)
less income (or plus loss) attributable to any non-controlling interests.

Construction Partnership means any joint venture to the extent not constituting
an Investment (without giving effect to the final proviso of the definition of
“Investment”) with any other Person (other than the Borrower or any of the
Subsidiaries) which joint venture is entered into and exists for the purpose of
engagement in business activities related to teaming the performance of
construction or construction/engineering related services delivered by the
Borrower or any other Loan Party for one or more projects.

Contingent Liability means, with respect to any Person, each obligation and
liability of such Person and all such obligations and liabilities of such Person
incurred pursuant to any agreement, undertaking or arrangement by which such
Person:  (a) guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness,





5

--------------------------------------------------------------------------------

 

 

dividend, obligation or other liability of any other Person in any manner (other
than by endorsement of instruments in the course of collection), including any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (b) guarantees the payment of dividends or other distributions
upon the Capital Securities of any other Person; (c) undertakes or agrees
(whether contingently or otherwise):  (i) to purchase, repurchase, or otherwise
acquire any indebtedness, obligation or liability of any other Person or any
property or assets constituting security therefor, (ii) to advance or provide
funds for the payment or discharge of any indebtedness, obligation or liability
of any other Person (whether in the form of loans, advances, stock purchases,
capital contributions or otherwise), or to maintain solvency, assets, level of
income, working capital or other financial condition of any other Person, or
(iii) to make payment to any other Person other than for value received; (d)
agrees to lease property or to purchase securities, property or services from
such other Person with the purpose or intent of assuring the owner of such
indebtedness or obligation of the ability of such other Person to make payment
of the indebtedness or obligation; (e) to induce the issuance of, or in
connection with the issuance of, any letter of credit for the benefit of such
other Person; or (f) undertakes or agrees otherwise to assure a creditor against
loss.  The amount of any Contingent Liability shall (subject to any limitation
set forth herein) be deemed to be the outstanding principal amount (or maximum
permitted principal amount, if larger) of the indebtedness, obligation or other
liability guaranteed or supported thereby.

Controlled Group means all members of a controlled group of corporations, all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control and all members of an affiliated service
group which, together with Borrower or any of the Subsidiaries, are treated as a
single employer under Section 414 of the Code or Section 4001 of ERISA.

Debt of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all indebtedness evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person as lessee under
Capital Leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP, (d) all obligations of such Person
to pay the deferred purchase price of property or services (excluding trade
accounts payable in the ordinary course of business), (e) all indebtedness
secured by a Lien on the property of such Person, whether or not such
indebtedness shall have been assumed by such Person; provided that if such
Person has not assumed or otherwise become liable for such indebtedness, such
indebtedness shall be measured at the fair market value of such property
securing such indebtedness at the time of determination, (f) all obligations,
contingent or otherwise, with respect to the face amount of all letters of
credit (whether or not drawn), bankers’ acceptances and similar obligations
issued for the account of such Person (including the Letters of Credit), (g) all
Hedging Obligations of such Person, (h) all Contingent Liabilities of such
Person, (i) all Debt of any partnership of which such Person is a general
partner, (j) all non-compete payment obligations, Earn-Outs and similar
obligations and (k) any Capital Securities or other equity instrument, whether
or not mandatorily redeemable, that under GAAP is characterized as debt, whether
pursuant to financial accounting standards board issuance No. 150 or otherwise.

Default means any event that, if it continues uncured, will, with lapse of time
or notice or both, constitute an Event of Default.

Default Rate is defined in Section 4.1.

Defaulting Lender means any Lender that (a) has failed to fund any portion of
the Loans, participations in Letters of Credit or participations in Swing Line
Loans required to be funded by it hereunder within one Business Day of the date
required to be funded by it hereunder, (b) has otherwise failed to pay over to
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one Business Day of the date when due, unless the subject of
a good faith dispute, (c) has been deemed or has a parent company that has been
deemed insolvent or become the subject of a bankruptcy





6

--------------------------------------------------------------------------------

 

 

or insolvency proceeding, (d) has notified Borrower, Administrative Agent, any
Issuing Lender or any Lender that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits to extend credit or (e)
has failed to confirm within three (3) Business Days of a request by
Administrative Agent that it will comply with the terms of this Agreement
relating to its obligations to fund prospective Revolving Loans and
participations in then outstanding Letters of Credit and Swing Line Loans.

Dollar and the sign “$” mean lawful money of the United States of America.

Domestic Subsidiary means an entity organized under the laws of one of the
United States which entity is a Subsidiary.

Earn-Outs shall mean contingent earn-out liabilities as reflected on the
financial statements delivered pursuant to Section 10.1.1.

EBITDA means, for any Computation Period, as calculated in accordance with GAAP,
Consolidated EBIT for such period plus Consolidated depreciation, amortization
and other noncash charges of the Borrower and the Subsidiaries as agreed to by
Administrative Agent.

Environmental Claims means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release into, or
injury to the environment.

Environmental Laws means all present or future federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative or judicial orders, consent agreements, directed duties,
requests, licenses, authorizations and permits of, and agreements with, any
governmental authority, in each case relating to any matter arising out of or
relating to public health and safety, or pollution or protection of the
environment or workplace, including any of the foregoing relating to the
presence, use, production, generation, handling, transport, treatment, storage,
disposal, distribution, discharge, emission, release, threatened release,
control or cleanup of any Hazardous Substance.

ERISA means the Employee Retirement Income Security Act of 1974.

Event of Default means any of the events described in Section 13.1.

Excluded Taxes means taxes based upon, or measured by, a Lender’s or
Administrative Agent’s (or a branch of a Lender’s or Administrative Agent’s)
overall net income, overall net receipts, or overall net profits (including
franchise taxes imposed in lieu of such taxes), but only to the extent such
taxes are imposed by a taxing authority (a) in a jurisdiction in which such
Lender or Administrative Agent is organized, (b) in a jurisdiction which a
Lender’s or Administrative Agent’s principal office is located, or (c) in a
jurisdiction in which such Lender’s or Administrative Agent’s lending office (or
branch) in respect of which payments under this Agreement are made is located.

Federal Funds Rate means, for any day, a fluctuating interest rate equal for
each day during such period to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by Administrative Agent from three Federal funds brokers of recognized





7

--------------------------------------------------------------------------------

 

 

standing selected by Administrative Agent.  Administrative Agent’s determination
of such rate shall be binding and conclusive absent manifest error.

Fiscal Quarter means a fiscal quarter of a Fiscal Year.

Fiscal Year means the fiscal year of Borrower and the Subsidiaries, which period
shall be the 12-month period ending on December 31 of each year.

Fixed Assets means, on any date of determination and on a Consolidated (unless
otherwise noted) basis determined in accordance with GAAP, equipment, real
property and any other long term fixed asset of the Borrower and the
Subsidiaries.

Fixed Charge Coverage Ratio means, on any date of determination for the Borrower
and the Subsidiaries (unless otherwise noted) on a Consolidated basis determined
in accordance with GAAP, the ratio of (x) EBITDA, minus Unfinanced Capital
Expenditures, tax expense, dividends/distributions/share buybacks to (y) the sum
for such period of Consolidated Interest Expense, plus required payments of
principal in respect of Funded Debt of the Borrower and the Subsidiaries, in
each case calculated on a trailing 12 month basis.

FRB means the Board of Governors of the Federal Reserve System or any successor
thereto.

Funded Debt means, as to any Person, all Debt of such Person that matures more
than one year from the date of its creation (or is renewable or extendible, at
the option of such Person, to a date more than one year from such date).

GAAP means generally accepted accounting principles set forth from time to time
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) and the Securities and Exchange Commission, which are applicable to
the circumstances as of the date of determination.

General Intangibles shall be defined in accordance with GAAP.

Group is defined in Section 2.2.1.

Guarantor means each Subsidiary which is a party to the Guaranty and Collateral
Agreement.

Guaranty and Collateral Agreement means the Guaranty and Collateral Agreement
dated as of the date hereof executed and delivered by the Loan Parties, together
with any joinders thereto and any other guaranty and collateral agreement
executed by a Loan Party, in each case in form and substance satisfactory to
Administrative Agent.

Hazardous Substances means hazardous waste, hazardous substance, pollutant,
contaminant, toxic substance, oil, hazardous material, chemical or other
substance regulated by any Environmental Law.

Hedging Agreement means any bank underwritten cash and/or derivative financial
instrument including, but not limited to, any interest rate, currency or
commodity swap agreement, cap agreement, collar agreement, spot foreign
exchange, forward foreign exchange, foreign exchange option (or series of
options) and any other agreement or arrangement designed to protect a Person
against fluctuations in interest rates, currency exchange rates or commodity
prices.





8

--------------------------------------------------------------------------------

 

 

Hedging Obligation means, with respect to any Person, any liability of such
Person under any Hedging Agreement.

Immaterial Subsidiary means any Subsidiary designated as such by the Borrower;
provided, that (i) the Subsidiary Tangible Net Worth of any Immaterial
Subsidiary as of the date of the most recent financial statements delivered
pursuant to Section 10.1.1, shall not exceed $4,000,000, or (ii) the Subsidiary
Tangible Net Worth of all Immaterial Subsidiaries collectively as of the date of
the most recent financial statements delivered pursuant to Section 10.1.1, shall
not exceed ten percent (10%) of the Tangible Net Worth of the Borrower and the
Subsidiaries at any time.

Indemnified Liabilities  is defined in Section 15.17.

Intangible Assets means General Intangibles.

Interest Expense means, for any period, Consolidated interest expense (including
all imputed interest in respect of Capital Leases), as determined in accordance
with GAAP.

Interest Period means, as to any LIBOR Loan, the period commencing on the date
such Loan is borrowed or continued as, or converted into, a LIBOR Loan and
ending on the date one, two or three months thereafter as selected by Borrower
pursuant to Section 2.2.2 or 2.2.3, as the case may be; provided that:

(a)        if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the following Business
Day unless the result of such extension would be to carry such Interest Period
into another calendar month, in which event such Interest Period shall end on
the preceding Business Day;

(b)        any Interest Period that begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(c)        Borrower may not select any Interest Period for a Revolving  Loan
which would extend beyond the scheduled Termination Date.

Inventory is defined in the Guaranty and Collateral Agreement.

Investment means, with respect to any Person, any investment in another Person,
whether by acquisition of any debt or Capital Security, by making any loan or
advance, by becoming obligated with respect to a Contingent Liability in respect
of obligations of such other Person (other than travel and similar advances to
employees in the ordinary course of business) or by making an Acquisition;
provided that, for purposes of clarification, a Construction Partnership shall
not constitute an Investment hereunder.

Issuing Lender means CIBC Bank USA or Bank of the West, in their respective
capacities as the issuer of Letters of Credit hereunder, or any Affiliate of
either that may from time to time issue Letters of Credit, or any other
financial institution that either may cause to issue Letters of Credit for the
account of Borrower, and their successors and assigns in such capacity.

Joint Venture means (i) any joint venture entity, whether a company,
unincorporated firm, association, partnership or any other entity which, in each
case, is not a Subsidiary of the Borrower or any of the Subsidiaries but in
which the Borrower or a Subsidiary has a direct or indirect Investment in the
Capital Securities issued by such joint venture entity and/or joint or shared
control with one or more other Persons (other than the Borrower or any
Subsidiary) and (ii) any asset or group of assets in which the





9

--------------------------------------------------------------------------------

 

 

Borrower or any Subsidiary thereof has a joint or shared ownership interest
and/or control with one or more other Persons (other than the Borrower or any
Subsidiary).

L/C Application means, with respect to any request for the issuance of a Letter
of Credit, a letter of credit application in the form being used by an Issuing
Lender at the time of such request for the type of letter of credit requested.

L/C Fee Rate is defined in the definition of Applicable Margin.

L/C Fronting Fee means the fronting fee in the amount of 15 basis points per
annum, applied to the outstanding amount of any letters of credit, paid by the
Borrower to any Issuing Lender quarterly in arrears.

L/C Sublimit means Two Hundred Million and 00/100 Dollars ($200,000,000).

L/C Termination Date means that date which is 36 months beyond the Termination
Date.

Lender is defined in the preamble of this Agreement.  References to the
“Lenders” shall include the Issuing Lenders; for purposes of clarification only,
to the extent that CIBC Bank USA (or any successor Issuing Lender) may have any
rights or obligations in addition to those of the other Lenders due to its
status as Issuing Lender, its status as such will be specifically
referenced.  In addition to the foregoing, for the purpose of identifying the
Persons entitled to share in the Collateral and the proceeds thereof under, and
in accordance with the provisions of, this Agreement and the Collateral
Documents, the term “Lender” shall include Affiliates of a Lender providing a
Bank Product.

Lender Party is defined in Section 15.17.

Letter of Credit is defined in Section 2.1.3.

LIBOR Loan means any Loan which bears interest at a rate determined by reference
to the LIBOR Rate.

LIBOR Margin is defined in the definition of Applicable Margin.

LIBOR Office means with respect to any Lender the office or offices of such
Lender which shall be making or maintaining the LIBOR Loans of such Lender
hereunder.  A LIBOR Office of any Lender may be, at the option of such Lender,
either a domestic or foreign office.

LIBOR Rate or LIBOR means a rate of interest equal to (a) the per annum rate of
interest at which United States dollar deposits for a period equal to the
relevant Interest Period are offered in the London Interbank Eurodollar market
at 11:00 A.M. (London time) two (2) Business Days prior to the commencement of
such Interest Period (or three (3) Business Days prior to the commencement of
such Interest Period if banks in London, England were not open and dealing in
offshore United States dollars on such second preceding Business Day), as
displayed in the Bloomberg Financial Markets system (or other authoritative
source selected by Administrative Agent in its sole discretion), divided by (b)
a number determined by subtracting from 1.00 the then stated maximum reserve
percentage for determining reserves to be maintained by member banks of the
Federal Reserve System for Eurocurrency funding or liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D), or
as LIBOR is otherwise determined by Administrative Agent in its sole and
absolute discretion.  Administrative Agent's determination of the LIBOR Rate
shall be conclusive, absent manifest error and shall remain fixed during such
Interest Period.  Notwithstanding the foregoing, the LIBOR Rate (prior to adding
the spread) cannot be less than 0% if the loan does not have a higher floor
specified.





10

--------------------------------------------------------------------------------

 

 

Lien means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person (including an interest in respect of a Capital Lease)
which secures payment or performance of any obligation and shall include any
mortgage, lien, encumbrance, title retention lien, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.

Loan Documents means this Agreement, the Notes, the Letters of Credit, the
Master Letter of Credit Agreement, the L/C Applications, the Agent Fee Letter,
the Collateral Documents, any Subordination Agreements and the Intercreditor
Agreement as all such documents may be supplemented, amended or otherwise
modified from time to time and all such documents, instruments and agreements
delivered in connection with the foregoing.

Loan Party means Borrower and each Guarantor.  Notwithstanding anything herein
to the contrary, for the purposes of (a) determining compliance with any
covenant in Section 10 or Section 11 of this Agreement (other than Section
10.9), or related definitions in Section 1 of this Agreement, and (b)
determining whether an Event of Default has occurred and is continuing under
Section 13.1.5 of this Agreement, Loan Party shall also include each Immaterial
Subsidiary.

Loan or Loans means, as the context may require, Revolving Loans and/ or Swing
Line Loans.

Margin Stock means any “margin stock” as defined in Regulation U.

Master Letter of Credit Agreement means, at any time, with respect to the
issuance of Letters of Credit, a master letter of credit agreement or
reimbursement agreement in the form, if any, being used by an Issuing Lender at
such time.

Material Adverse Effect means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business,
properties or prospects of the Loan Parties taken as a whole, (b) a material
impairment of the ability of any Loan Party to perform any of the Obligations
under any Loan Document or (c) a material adverse change in or impairment of any
substantial portion of the Collateral under the Collateral Documents or the
legality, validity, binding effect or enforceability against the Loan Parties
taken as a whole.

Modified Ratable Portion means, with respect to any prepayment of the Loans
required by Section 6.2.2 in respect of any event described in Section
6.2.2(a)(i) through (iii), 100% of Net Cash Proceeds of such event, as
applicable; provided, that for so long as there are any financial obligations
outstanding under the Note Documents and the PGIM Note Agreement requires a
prepayment of such obligations thereunder in connection with any event described
in Section 6.2.2(a)(i) through (iii), and in any event subject to the terms and
provisions of the Intercreditor Agreement, the Modified Ratable Portion shall be
the portion of all Net Cash Proceeds, as applicable, of the applicable event, as
the case may be, equal to the percentage equivalent of a fraction, (i) the
numerator of which is the aggregate outstanding principal amount of all Loans
then outstanding and (ii) the denominator of which is the sum of (a) the
aggregate outstanding principal amount of all Senior Notes then outstanding plus
(b) the aggregate principal amount of all loans, undrawn letters of credit and
letter of credit reimbursement obligations under the Loan Documents then
outstanding.

Multiemployer Pension Plan means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which Borrower or any other member of the Controlled
Group may have any liability.

Net Cash Proceeds means:





11

--------------------------------------------------------------------------------

 

 

(a)     with respect to any Asset Disposition, the aggregate cash proceeds
(including cash proceeds received pursuant to policies of insurance or by way of
deferred payment of principal pursuant to a note, installment receivable or
otherwise, but only as and when received) received by any Loan Party pursuant to
such Asset Disposition net of (i) the direct costs relating to such sale,
transfer or other disposition (including sales commissions and legal, accounting
and investment banking fees), (ii) taxes paid or reasonably estimated by the
Borrower to be payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements) and (iii)
amounts required to be applied to the repayment of any Debt secured by a Lien
(other than Liens arising under the Collateral Documents) on the property
subject to such Asset Disposition;

(b)     with respect to any issuance of Capital Securities, the aggregate cash
proceeds received by any Loan Party pursuant to such issuance, net of the direct
costs relating to such issuance (including sales and underwriters’ commissions);
and

(c)     with respect to any issuance of Debt, the aggregate cash proceeds
received by any Loan Party pursuant to such issuance, net of the direct costs of
such issuance (including up-front, underwriters’ and placement fees).

Net Worth means, as of any date, the sum of the capital stock and additional
paid-in capital plus retained earnings (or minus accumulated deficit) and less
equity from non-controlling interests calculated in conformity with GAAP.

Non-Consenting Lender is defined in Section 15.1.

Non-U.S. Participant is defined in Section 7.6(d).

Non-Use Fee Rate is defined in the definition of Applicable Margin.

Note means a promissory note substantially in the form of Exhibit A.

Noteholder is defined in the Intercreditor Agreement.

Notice of Borrowing is defined in Section 2.2.2.

Notice of Conversion/Continuation is defined in Section 2.2.3.

Obligations means all obligations (monetary (including post-petition interest,
allowed or not) or otherwise) of any Loan Party under this Agreement and any
other Loan Document including Attorney Costs and any reimbursement obligations
of each Loan Party in respect of Letters of Credit and surety bonds, all Hedging
Obligations permitted hereunder which are owed to any Lender (or its Affiliates)
or Administrative Agent, and all other Bank Products Obligations, all in each
case howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, now or hereafter existing, or due or to become due.

OFAC is defined in Section 10.4.

Original Credit Agreement is defined in the preamble of this Agreement.

Participant is defined in Section 15.6.2.

Patriot Act is defined in Section 15.16.





12

--------------------------------------------------------------------------------

 

 

PBGC means the Pension Benefit Guaranty Corporation and any entity succeeding to
any or all of its functions under ERISA.

Pension Plan means a “pension plan”, as such term is defined in Section 3(2) of
ERISA, which is subject to Title IV of ERISA or the minimum funding standards of
ERISA (other than a Multiemployer Pension Plan), and as to which Borrower or any
member of the Controlled Group may have any liability, including any liability
by reason of having been a substantial employer within the meaning of Section
4063 of ERISA at any time during the preceding five years, or by reason of being
deemed to be a contributing sponsor under Section 4069 of ERISA.

Perfection Certificate means a perfection certificate executed and delivered to
Administrative Agent by a Loan Party.

Permitted Acquisition means any Acquisition by Borrower or any Loan Party where:

(A) the business or division acquired are for use, or the Person acquired
is engaged, in the construction and engineering businesses engaged in by the
Loan Parties on the date hereof or otherwise as required to preserve compliance
with Section 11.5;

(B) immediately before such Acquisition, and as a consequence of such
Acquisition, no Default or Event of Default shall exist;

(C) immediately after giving effect to such Acquisition, the Borrower is in
compliance, on a pro forma basis, with the financial covenants set forth in
Section 11.14 herein;

(D) immediately after giving effect to such Acquisition, Debt to EBITDA on a pro
forma basis is less than 2.75x;

(E) in the case of the Acquisition of any Person, the board of directors
or       similar governing body of such Person has approved such Acquisition;

(F) within 30 days following such Acquisition, the Administrative
Agent       and the Collateral Agent shall have received complete execution
copies of each material document, instrument and agreement to be executed in
connection with such Acquisition together with all lien search reports and lien
release letters and other documents as the Administrative Agent and/or the
Collateral Agent may require to evidence the termination of Liens on the assets
or business to be acquired;

(G) not less than ten (10) Business Days prior to such Acquisition,
Administrative Agent shall have received an acquisition summary with respect to
the Person and/or business or division to be acquired, such summary to include a
reasonably detailed description thereof (including financial information) and
operating results (including financial statements for the most recent 12 month
period for which they are available and as otherwise available), the terms and
conditions, including economic terms, of the proposed acquisition, and
Borrower’s calculation of Pro Forma EBITDA, and a pro forma balance sheet of
Borrower taking into account the effect of any proposed Acquisition on the most
recent quarterly balance sheet per the Compliance Certificate of the Borrower,
provided that with respect to any Acquisition the consideration for which is
less than $10,000,000, the Borrower may deliver the foregoing promptly when
available and, in any event, within forty-five (45) days following the end of
the next most recent fiscal quarter along with the delivery of a copy of the
management prepared consolidated financial statements of the Borrower and the
Subsidiaries as required pursuant to Section 10.l.1 of the Credit Agreement;





13

--------------------------------------------------------------------------------

 

 

(H) Administrative Agent shall have approved the Borrower’s computation of Pro
Forma EBITDA, provided that the foregoing shall not be required in respect of
Acquisitions the consideration for which is less than $10,000,000;

(I) to the extent requested by the Administrative Agent, consents have been
obtained in favor of Collateral Agent, the Administrative Agent and the Lenders
to the collateral assignment of rights and indemnities under the related
acquisition documents and opinions of counsel for the Loan Parties and (if
delivered to the Loan Parties) the selling party in favor of the Collateral
Agent, the Administrative Agent and the Lenders have been delivered, provided
that the foregoing shall not be required in respect of Acquisitions the
consideration for which is less than $10,000,000;

(J) the provisions of Section 10.10 have been satisfied, provided that in
respect of any Acquisition the consideration for which is less than $10,000,000,
within thirty (30) days after the closing of such Acquisition, the Borrower may,
as an alternative to the requirements of Section 10.10, execute and deliver
documentation reasonably satisfactory to the Lenders establishing control
(within the meaning of the UCC) in favor of the Collateral Agent over any
Deposit Accounts acquired pursuant to such Acquisition;

(K) simultaneously (or at such other time as is required to comply with the
terms of Section 10.9) with the closing of such Acquisition, the target company
(if such Acquisition is structured as a purchase of Capital Securities) or the
Loan Parties (if such Acquisition is structured as a purchase of assets or a
merger and a Loan Party is the surviving entity) executes and delivers to the
Collateral Agent, the Administrative Agent and the Lenders a Guaranty and
Collateral Agreement or a supplement thereto and such documents necessary to
grant to the Collateral Agent a Lien in all of the assets (subject to any
exceptions in the applicable Collateral Documents) of such target company or
surviving company, and their respective Subsidiaries, each in form and substance
and with such perfection and priority as is satisfactory to the Collateral
Agent, the Administrative Agent and the Lenders and, in the event of an
Acquisition structured as a purchase of Capital Securities, the issuer, unless
such issuer is a CFC, of such Capital Securities becomes a party to the Guaranty
and Collateral Agreement as a Guarantor thereunder, in accordance with the terms
thereof;

(L) if the Acquisition is structured as a merger involving the Borrower, the
Borrower is the surviving entity, or if the Acquisition is structured as a
merger involving a Guarantor, a Guarantor is the surviving entity; and

(M) Administrative Agent shall have received a summary of sources and    uses of
funds for any Acquisition at the time of the consummation of such Acquisition,
provided that with respect to any Acquisition the consideration for which is
less than $10,000,000, the Borrower may deliver the foregoing promptly when
available and, in any event, within forty-five (45) days following the end of
each fiscal quarter along with the delivery of a copy of the management prepared
consolidated financial statements of the Borrower and the Subsidiaries as
required pursuant to Section 10.l.1 of the Credit Agreement.

Permitted Lien means a Lien expressly permitted hereunder pursuant to Section
11.2.

Person means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

Prime Rate means, for any day, the rate of interest in effect for such day as
announced from time to time by Administrative Agent as its prime rate (whether
or not such rate is actually charged by Administrative Agent), which is not
intended to be Administrative Agent’s lowest or most favorable rate of interest
at any one time.  Any change in the Prime Rate announced by Administrative Agent
shall take





14

--------------------------------------------------------------------------------

 

 

effect at the opening of business on the day specified in the public
announcement of such change; provided that Administrative Agent shall not be
obligated to give notice of any change in the Prime Rate.

CIBC Bank USA is defined in the preamble of this Agreement.

Pro Forma EBITDA means a rolling four quarter EBITDA number when taking into
account the most recent historical financial statements provided by the Borrower
and adding to it for the same Computation Period a comparable EBITDA number from
any Permitted Acquisition.

Pro Rata Share means:

with respect to a Lender’s obligation to make Revolving Loans, participate in
Letters of Credit, reimburse the Issuing Lenders, and receive payments of
principal, interest, fees, costs, and expenses with respect thereto, (x) prior
to the Revolving Commitment being terminated or reduced to zero, the percentage
obtained by dividing (i) such Lender’s Revolving Commitment, by (ii) the
aggregate Revolving Commitments of all Lenders and (y) from and after the time
the Revolving Commitment has been terminated or reduced to zero, the percentage
obtained by dividing (i) the aggregate unpaid principal amount of such Lender’s
Revolving Outstandings (after settlement and repayment of all Swing Line Loans
by the Lenders) by (ii) the aggregate unpaid principal amount of all Revolving
Outstandings.

Refunded Swing Line Loan is defined in Section 2.2.4(c).

Regulation D means Regulation D of the FRB.

Regulation U means Regulation U of the FRB.

Reportable Event means a reportable event as defined in Section 4043 of ERISA
and the regulations issued thereunder as to which the PBGC has not waived the
notification requirement of Section 4043(a), or the failure of a Pension Plan to
meet the minimum funding standards of Section 412 of the Code (without regard to
whether the Pension Plan is a plan described in Section 4021(a)(2) of ERISA) or
under Section 302 of ERISA.

Required Lenders means, at any time, Lenders whose Pro Rata Shares equal 66⅔% as
determined pursuant to clauses (x) and (y) of the definition of “Pro Rata
Share”; provided that the Pro Rata Shares held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

Revolving Commitment means $200,000,000, as increased or reduced from time to
time pursuant to Section 2.7 or Section 6.1.

Revolving Loan is defined in Section 2.1.1.

Revolving Loan Availability means the Revolving Commitment less Revolving
Outstandings.

Revolving Outstandings means, at any time, the sum of (a) the aggregate
principal amount of all outstanding Revolving Loans, plus (b) the Stated Amount
of all Letters of Credit.

SEC means the Securities and Exchange Commission or any other governmental
authority succeeding to any of the principal functions thereof.





15

--------------------------------------------------------------------------------

 

 

Senior Debt means, as of any date of determination and on a Consolidated basis
in accordance with GAAP, all Debt of Borrower and the Subsidiaries other than
Subordinated Debt.

Senior Debt to EBITDA Ratio means, as of the last day of any Fiscal Quarter, the
ratio of (a) Senior Debt excluding, to the extent otherwise included in Senior
Debt, Earn-Outs of the Borrower and the Subsidiaries to (b) EBITDA of the
Borrower and the Subsidiaries for the Computation Period ending on such day.

Senior Note Documents means the PGIM Note Agreement, the Senior Notes, the
Guaranty Agreement (as defined in the PGIM Note Agreement), the Collateral
Documents, the Intercreditor Agreement, the Perfection Certificate, the
Subordination Agreements and all other instruments, certificates and other
documents now or hereafter executed and delivered by or on behalf of the
Borrower or any of the Subsidiaries pursuant to or in connection with any of the
foregoing or any of the transactions contemplated hereby, and any and all
amendments, supplements and other modifications to any of the foregoing.

Senior Note Obligations means all of the monetary obligations owed by the
Borrower or any Guarantor to any holder of Senior Notes under the PGIM Note
Agreement, the Senior Notes, the Guaranty Agreement (as defined in the PGIM Note
Agreement), the Collateral Documents or any other Senior Note Document, and
related agreements, documents, and instruments, including, without limitation
(but for certainty without duplication), (a) the outstanding principal amount
of, accrued and unpaid interest on, and any unpaid Make-Whole Amount (as defined
in the PGIM Note Agreement) due with respect to, the Senior Notes, and (b) any
other unpaid amounts (including amounts in respect of fees, expenses,
indemnification and reimbursement) due from the Borrower or any of the
Subsidiaries under any of the PGIM Note Agreement, the Senior Notes, the
Guaranty Agreement (as defined in the PGIM Note Agreement), the Collateral
Documents or any other Senior Note Document.

Senior Officer means, with respect to any Loan Party, any of the chief executive
officer, the chief financial officer, the chief operating officer or the
treasurer of such Loan Party.

Stated Amount means, with respect to any Letter of Credit at any date of
determination, (a) the maximum aggregate amount available for drawing thereunder
under any and all circumstances plus (b) the aggregate amount of all
unreimbursed payments and disbursements under such Letter of Credit.

Subordinated Debt means any unsecured Debt of Borrower and the Subsidiaries
which has subordination terms, covenants, pricing and other terms which have
been approved in writing by the Administrative Agent and is (i) in form
materially similar to Exhibit F hereto or (ii) is otherwise approved in writing
by the Required Lenders.

Subordination Agreements means each subordination agreement executed by a holder
of Subordinated Debt in favor of the Secured Parties from time to time after the
Closing Date in form and substance and on terms and conditions satisfactory to
the Administrative Agent.

Subsidiary means, as to any Person, any other Person in which such first Person
or one or more of the Subsidiaries or such first Person and one or more of the
Subsidiaries owns sufficient equity or voting interests to enable it or them (as
a group) ordinarily, in the absence of contingencies, to elect a majority of the
directors (or Persons performing similar functions) of such second Person, and
any partnership or Joint Venture if more than a 50% interest in the profits or
capital thereof is owned by such first Person or one or more of the Subsidiaries
or such first Person and one or more of the Subsidiaries (unless such
partnership can and does ordinarily take major business actions without the
prior approval of such Person or one or more of the Subsidiaries); provided
that, for purposes of clarification, no Construction Partnership shall
constitute a Subsidiary hereunder.  Unless the context otherwise requires or as
otherwise stated herein, a





16

--------------------------------------------------------------------------------

 

 

Subsidiary means a Subsidiary of the Borrower and/or a Subsidiary of a
Subsidiary and Subsidiaries means Subsidiaries of the Borrower and Subsidiaries
of the Subsidiaries.

Subsidiary Tangible Net Worth means, with respect to any Subsidiary, at any
date, the Net Worth, plus the aggregate amount of Subordinated Debt, less
patents, trademarks, copyrights, deferred charges and other Intangible Assets
(including, but not limited to, unamortized discounts and expenses,
organizational expenses, experimental and developmental expenses, but excluding
prepaid expenses) in each case, determined in accordance with GAAP.

Swing Line Availability means the lesser of (a) the Swing Line Commitment Amount
and (b) the amount by which the Revolving Loan Availability exceeds Revolving
Outstandings at such time.

Swing Line Commitment Amount means $15,000,000, as reduced from time to time
pursuant to Section 6.1, which commitment constitutes a subfacility of the
Revolving Commitment of the Swing Line Lender.

Swing Line Lender means CIBC Bank USA.

Swing Line Loan is defined in Section 2.2.4.

Tangible Assets means all assets of the Borrower and the Subsidiaries,
calculated in accordance with GAAP, excluding assets that are Intangible Assets.

Tangible Net Worth means, for the Borrower and the Subsidiaries, at any date,
the Consolidated Net Worth, plus the aggregate amount of Subordinated Debt, less
(i) patents, trademarks, copyrights, deferred charges and other Intangible
Assets (including, but not limited to, unamortized discounts and expenses,
organizational expenses, experimental and developmental expenses, but excluding
prepaid expenses); less (ii) all obligations owed by, excluding amounts owed by
the Borrower and the Subsidiaries, any Affiliate of the Borrower and the
Subsidiaries to the Borrower or any of the Subsidiaries; and less (iii) all
loans made by the Borrower and/or the Subsidiaries to such Person’s officers,
stockholders, or employees, in each case, determined in accordance with GAAP.

Taxes means any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges or withholdings, and any and all liabilities
(including interest and penalties and other additions to taxes) with respect to
the foregoing, but excluding Excluded Taxes.

Termination Date means the earlier to occur of (a) September 29, 2022, or (b)
such other date on which the Commitments terminate pursuant to Section 6 or
Section 13.

Termination Event means, with respect to a Pension Plan that is subject to Title
IV of ERISA, (a) a Reportable Event, (b) the withdrawal of Borrower or any other
member of the Controlled Group from such Pension Plan during a plan year in
which Borrower or any other member of the Controlled Group was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or was deemed such under
Section 4068(f) of ERISA, (c) the termination of such Pension Plan, the filing
of a notice of intent to terminate the Pension Plan or the treatment of an
amendment of such Pension Plan as a termination under Section 4041 of ERISA, (d)
the institution by the PBGC of proceedings to terminate such Pension Plan or (e)
any event or condition that might constitute grounds under Section 4042 of ERISA
for the termination of, or appointment of a trustee to administer, such Pension
Plan.





17

--------------------------------------------------------------------------------

 

 

Total Plan Liability means, at any time, the present value of all vested and
unvested accrued benefits under all Pension Plans, determined as of the then
most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

Type is defined in Section 2.2.1.

UCC is defined in the Guaranty and Collateral Agreement.

Unfinanced Capital Expenditures means 65% of Capital Expenditures in a
Computation Period minus sales of Fixed Assets during such period net of
repayments of Debt of the Borrower and the Subsidiaries during such period,
minus, as of the date of calculation, outstanding Debt incurred by the Borrower
and/or the Subsidiaries in a Computation Period with a final maturity exceeding
12 months from the date of issuance thereof, which Debt financed such Capital
Expenditures, in each case, determined in accordance with GAAP.

Unfunded Liability means the amount (if any) by which the present value of all
vested and unvested accrued benefits under all Pension Plans exceeds the fair
market value of all assets allocable to those benefits, all determined as of the
then most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

Withholding Certificate is defined in Section 7.6(d).

Wholly-Owned Subsidiary means, at any time, any Subsidiary one hundred percent
of all of the Capital Securities (except directors’ qualifying shares) and
voting interests of which are owned by any one or more of the Borrower and/or
the Borrower’s other Wholly-Owned Subsidiaries at such time.

1.2       Other Interpretive Provisions.  (a) The meanings of defined terms are
equally applicable to the singular and plural forms of the defined terms.

(b)        Section, Annex, Schedule and Exhibit references are to this Agreement
unless otherwise specified.

(c)        The term “including” is not limiting and means “including without
limitation.”

(d)        In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”, and the word “through” means “to and
including.”

(e)        Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement and the other Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, supplements and other modifications thereto, but only to the
extent such amendments, restatements, supplements and other modifications are
not prohibited by the terms of any Loan Document, and (ii) references to any
statute or regulation shall be construed as including all statutory and
regulatory provisions amending, replacing, supplementing or interpreting such
statute or regulation.

(f)        This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters.  All
such limitations, tests and measurements are cumulative and each shall be
performed in accordance with its terms.





18

--------------------------------------------------------------------------------

 

 

(g)        This Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to Administrative Agent,
Borrower, the Lenders and the other parties thereto and are the products of all
parties.  Accordingly, they shall not be construed against Administrative Agent
or the Lenders merely because of Administrative Agent’s or Lenders’ involvement
in their preparation.

SECTION 2           COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER
OF CREDIT PROCEDURES.

2.1        Commitments.  On and subject to the terms and conditions of this
Agreement, each of the Lenders, severally and for itself alone, agrees to make
loans to, and to issue or participate in letters of credit for the account of,
Borrower as follows:

2.1.1        Revolving Commitment.  Each Lender with a Revolving Commitment
agrees to make loans on a revolving basis (“Revolving Loans”) from time to time
until the Termination Date in such Lender’s Pro Rata Share of such aggregate
amounts as Borrower may request from all Lenders; provided that the Revolving
Outstandings will not at any time exceed Revolving Loan Availability (less the
amount of any Swing Line Loans outstanding at such time).

2.1.2        RESERVED

2.1.3        L/C Commitment.  Subject to Section 2.3.1, each Issuing Lender
agrees to issue letters of credit, in each case containing such terms and
conditions as are permitted by this Agreement and are reasonably satisfactory to
such Issuing Lender (each, a “Letter of Credit”), at the request of and for the
account of Borrower from time to time before the scheduled Termination Date and,
as more fully set forth in Section 2.3.2, each Lender agrees to purchase a
participation in each such Letter of Credit; provided that (a) the aggregate
Stated Amount of all Letters of Credit shall not at any time exceed the L/C
Sublimit and (b) the Revolving Outstandings shall not at any time exceed
Revolving Loan Availability (less the amount of any Swing Line Loans outstanding
at such time).

2.2        Loan Procedures.

2.2.1        Various Types of Loans.  Each Revolving Loan shall be divided into
tranches which are either a Base Rate Loan or a LIBOR Loan (each a “type” of
Loan), as Borrower shall specify in the related notice of borrowing or
conversion pursuant to Section 2.2.2 or 2.2.3.  LIBOR Loans having the same
Interest Period which expire on the same day are sometimes called a “Group” or
collectively “Groups”.  Base Rate Loans and LIBOR Loans may be outstanding at
the same time, provided that not more than three (3) different Groups of LIBOR
Loans shall be outstanding at any one time.  All borrowings, conversions and
repayments of Loans shall be effected so that each Lender will have a ratable
share (according to its Pro Rata Share) of all types and Groups of Loans.

2.2.2        Borrowing Procedures.

(a)        Borrower shall give written notice (each such written notice, a
“Notice of Borrowing”) substantially in the form of Exhibit D or telephonic
notice (followed immediately by a Notice of Borrowing) to Administrative Agent
of each proposed borrowing not later than (a) in the case of a Base Rate
borrowing, 10:00 A.M., Chicago time, on the proposed date of such borrowing, and
(b) in the case of a LIBOR borrowing, 10:00 A.M., Chicago time, at least three
(3) Business Days prior to the proposed date of such borrowing.  Each such
notice shall be effective upon receipt by Administrative Agent, shall be
irrevocable, and shall specify the date, amount and type of borrowing and, in
the case of a LIBOR borrowing, the initial Interest Period therefor.  Promptly
upon receipt of such notice, Administrative Agent shall advise each Lender
thereof.  Not later than 1:00 P.M., Chicago time, on the date of a proposed
borrowing, each Lender





19

--------------------------------------------------------------------------------

 

 

shall provide Administrative Agent at the office specified by Administrative
Agent with immediately available funds covering such Lender’s Pro Rata Share of
such borrowing and, so long as Administrative Agent has not received written
notice that the conditions precedent set forth in Section 12 with respect to
such borrowing have not been satisfied, Administrative Agent shall pay over the
funds received by Administrative Agent to Borrower on the requested borrowing
date.  Each borrowing shall be on a Business Day.  Each Base Rate borrowing
shall be in an aggregate amount of at least $5,000,000, and an integral multiple
of $1,000,000, and each LIBOR borrowing shall be in an aggregate amount of at
least $5,000,000 and an integral multiple of at least $1,000,000.

(b)        Unless payment is otherwise timely made by Borrower, the becoming due
of any Obligations (whether principal, interest, fees or other charges) shall be
deemed to be a request for a Base Rate borrowing of a Revolving Loan on the due
date, in the amount of such Obligations. The proceeds of such Revolving Loans
may be disbursed as direct payment of the relevant Obligation. In addition,
Administrative Agent may, at its option, charge any such Obligations against any
operating, investment or other account of Borrower maintained with
Administrative Agent or any of its Affiliates.  In no such circumstance shall
Borrower be charged more than the amount of such Obligations.

2.2.3        Conversion and Continuation Procedures.  (a) Subject to Section
2.2.1, Borrower may, upon irrevocable written notice to Administrative Agent in
accordance with clause (b) below:

(B)       elect, as of any Business Day, to convert any Loans (or any part
thereof in an aggregate amount not less than $5,000,000  a higher integral
multiple of $1,000,000) into Loans of the other type; or

(C)       elect, as of the last day of the applicable Interest Period, to
continue any LIBOR Loans having Interest Periods expiring on such day (or any
part thereof in an aggregate amount not less than $5,000,000 or a higher
integral multiple of $1,000,000) for a new Interest Period;

provided that after giving effect to any prepayment, conversion or continuation,
the aggregate principal amount of each Group of LIBOR Loans shall be at least
$5,000,000 and an integral multiple of $1,000,000.

(b)        Borrower shall give written notice (each such written notice, a
“Notice of Conversion/Continuation”) substantially in the form of Exhibit E or
telephonic notice (followed immediately by a Notice of Conversion/Continuation)
to Administrative Agent of each proposed conversion or continuation not later
than (i) in the case of conversion into Base Rate Loans, 10:00 A.M., Chicago
time, on the proposed date of such conversion and (ii) in the case of conversion
into or continuation of LIBOR Loans, 10:00 A.M., Chicago time, at least three
(3) Business Days prior to the proposed date of such conversion or continuation,
specifying in each case:

(A)       the proposed date of conversion or continuation;

(B)       the aggregate amount of Loans to be converted or continued;

(C)       the type of Loans resulting from the proposed conversion or
continuation; and

(D)       in the case of conversion into, or continuation of, LIBOR Loans, the
duration of the requested Interest Period therefor.

(c)        If upon the expiration of any Interest Period applicable to LIBOR
Loans, Borrower has failed to select timely a new Interest Period to be
applicable to such LIBOR Loans, Borrower shall be





20

--------------------------------------------------------------------------------

 

 

deemed to have elected to convert such LIBOR Loans into Base Rate Loans
effective on the last day of such Interest Period.

(d)        Administrative Agent will promptly notify each Lender of its receipt
of a notice of conversion or continuation pursuant to this Section 2.2.3 or, if
no timely notice is provided by Borrower, of the details of any automatic
conversion.

(e)        Any conversion of a LIBOR Loan on a day other than the last day of an
Interest Period therefor shall be subject to Section 8.4.

2.2.4        Swing Line Facility.

(a)        Administrative Agent shall notify the Swing Line Lender upon
Administrative Agent’s receipt of any Notice of Borrowing.  Subject to the terms
and conditions hereof, the Swing Line Lender may, in its sole discretion, make
available from time to time until the Termination Date advances (each, a “Swing
Line Loan”) in accordance with any such notice, notwithstanding that after
making a requested Swing Line Loan, the sum of the Swing Line Lender’s Pro Rata
Share of the Revolving Outstanding and all outstanding Swing Line Loans, may
exceed the Swing Line Lender’s Pro Rata Share of the Revolving Commitment.  The
provisions of this Section 2.2.4 shall not relieve Lenders of their obligations
to make Revolving Loans under Section 2.1.1;  provided that if the Swing Line
Lender makes a Swing Line Loan pursuant to any such notice, such Swing Line Loan
shall be in lieu of any Revolving Loan that otherwise may be made by the Lenders
pursuant to such notice.  The aggregate amount of Swing Line Loans outstanding
shall not exceed at any time Swing Line Availability.  Until the Termination
Date, Borrower may from time to time borrow, repay and reborrow under this
Section 2.2.4.  Each Swing Line Loan shall be made pursuant to a Notice of
Borrowing delivered by Borrower to Administrative Agent in accordance with
Section 2.2.2.  Any such notice must be given no later than 2:00 P.M., Chicago
time, on the Business Day of the proposed Swing Line Loan.  Unless the Swing
Line Lender has received at least one Business Day’s prior written notice from
the Required Lenders instructing it not to make a Swing Line Loan, the Swing
Line Lender shall, notwithstanding the failure of any condition precedent set
forth in Section 12.2, be entitled to fund that Swing Line Loan, and to have
such Lender make Revolving Loans in accordance with Section 2.2.4(c) or purchase
participating interests in accordance with Section 2.2.4(d).   Notwithstanding
any other provision of this Agreement or the other Loan Documents, each Swing
Line Loan shall constitute a Base Rate Loan.  Borrower shall repay the aggregate
outstanding principal amount of each Swing Line Loan upon demand therefor by
Administrative Agent.

(b)        The entire unpaid balance of each Swing Line Loan and all other
noncontingent Obligations including interest shall be immediately due and
payable in full in immediately available funds on the Termination Date if not
sooner paid in full.  Swing Line Loans shall bear interest at the Base Rate.

(c)        The Swing Line Lender, at any time and from time to time no less
frequently than once weekly, shall on behalf of Borrower (and Borrower hereby
irrevocably authorizes the Swing Line Lender to so act on its behalf) request
each Lender with a Revolving Commitment (including the Swing Line Lender) to
make a Revolving Loan to Borrower (which shall be a Base Rate Loan) in an amount
equal to that Lender’s Pro Rata Share of the principal amount of all Swing Line
Loans (the “Refunded Swing Line Loan”) outstanding on the date such notice is
given.  Unless any of the events described in Section 13.1.4 has occurred (in
which event the procedures of Section 2.2.4(d) shall apply) and regardless of
whether the conditions precedent set forth in this Agreement to the making of a
Revolving Loan are then satisfied, each Lender shall disburse directly to
Administrative Agent, its Pro Rata Share on behalf of the Swing Line Lender,
prior to 2:00 P.M., Chicago time, in immediately available funds on the date
that notice is given (provided that such notice is given by 12:00 p.m., Chicago
time, on such date).  The proceeds of those





21

--------------------------------------------------------------------------------

 

 

Revolving Loans shall be immediately paid to the Swing Line Lender and applied
to repay the Refunded Swing Line Loan.

(d)        If, prior to refunding a Swing Line Loan with a Revolving Loan
pursuant to Section 2.2.4(c), one of the events described in Section 13.1.4 has
occurred, then, subject to the provisions of Section 2.2.4(e) below, each Lender
shall, on the date such Revolving Loan was to have been made for the benefit of
Borrower, purchase from the Swing Line Lender an undivided participation
interest in the Swing Line Loan in an amount equal to its Pro Rata Share of such
Swing Line Loan.  Upon request, each Lender shall promptly transfer to the Swing
Line Lender, in immediately available funds, the amount of its participation
interest.

(e)        Each Lender’s obligation to make Revolving Loans in accordance with
Section 2.2.4(c) and to purchase participation interests in accordance with
Section 2.2.4(d) shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender may have against the Swing Line Lender, Borrower
or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of any Default or Event of Default; (iii) any inability of Borrower
to satisfy the conditions precedent to borrowing set forth in this Agreement at
any time or (iv) any other circumstance, happening or event whatsoever, whether
or not similar to any of the foregoing.  If and to the extent any Lender shall
not have made such amount available to Administrative Agent or the Swing Line
Lender, as applicable, by 2:00 P.M., Chicago time, the amount required pursuant
to Sections 2.2.4(c) or 2.2.4(d), as the case may be, on the Business Day on
which such Lender receives notice from Administrative Agent of such payment or
disbursement (it being understood that any such notice received after noon,
Chicago time, on any Business Day shall be deemed to have been received on the
next following Business Day), such Lender agrees to pay interest on such amount
to Administrative Agent for the Swing Line Lender’s account forthwith on demand,
for each day from the date such amount was to have been delivered to
Administrative Agent to the date such amount is paid, at a rate per annum equal
to (a) for the first three (3) days after demand, the Federal Funds Rate from
time to time in effect and (b) thereafter, the Base Rate from time to time in
effect.

2.3        Letter of Credit Procedures.

2.3.1        L/C Applications.  Borrower shall execute and deliver to each
Issuing Lender each Master Letter of Credit Agreement from time to time in
effect with respect to such Issuing Lender.  Borrower shall give notice to
Administrative Agent and the applicable Issuing Lender of the proposed issuance
of each Letter of Credit on a Business Day which is at least three (3) Business
Days (or such lesser number of days as Administrative Agent and such Issuing
Lender shall agree in any particular instance in their sole discretion) prior to
the proposed date of issuance of such Letter of Credit.  Each such notice shall
be accompanied by an L/C Application, duly executed by Borrower and in all
respects satisfactory to Administrative Agent and the applicable Issuing Lender,
together with such other documentation as Administrative Agent or such Issuing
Lender may request in support thereof, it being understood that each L/C
Application shall specify, among other things, the date on which the proposed
Letter of Credit is to be issued, the L/C Termination Date with any Letters of
Credit extending beyond the Termination Date to be Cash Collateralized at 105%
of the face amount of the issued Letters of Credit within thirty (30) days prior
to the Termination Date with such cash to be held at the Issuing Lender, whether
the Letter of Credit is for financial or performance purposes, and whether such
Letter of Credit is to be transferable in whole or in part.  Any Letter of
Credit outstanding after the Termination Date which is Cash Collateralized as
required in this Section 2.3.1 for the benefit of an Issuing Lender shall be the
sole responsibility of such Issuing Lender.  So long as the applicable Issuing
Lender has not received written notice that the conditions precedent set forth
in Section 12 with respect to the issuance of such Letter of Credit have not
been satisfied, such Issuing Lender shall issue such Letter of Credit on the
requested issuance date.  Each Issuing Lender shall promptly advise
Administrative Agent of the issuance of each Letter of Credit and of any
amendment





22

--------------------------------------------------------------------------------

 

 

thereto, extension thereof or event or circumstance changing the amount
available for drawing thereunder.  In the event of any inconsistency between the
terms of any Master Letter of Credit Agreement, any L/C Application and the
terms of this Agreement, the terms of this Agreement shall control.  Upon
issuance, the Issuing Lender will determine whether each Letter of Credit is a
financial or a performance Letter of Credit and will so notify the Borrower and
the Administrative Agent.

2.3.2        Participations in Letters of Credit.  Concurrently with the
issuance of each Letter of Credit, the applicable Issuing Lender shall be deemed
to have sold and transferred to each Lender with a Revolving Commitment, and
each such Lender shall be deemed irrevocably and unconditionally to have
purchased and received from such Issuing Lender, without recourse or warranty,
an undivided interest and participation, to the extent of such Lender’s Pro Rata
Share, in such Letter of Credit and Borrower’s reimbursement obligations with
respect thereto.  If Borrower does not pay any reimbursement obligation when
due, Borrower shall be deemed to have immediately requested that the Lenders
make a Revolving Loan which is a Base Rate Loan in a principal amount equal to
such reimbursement obligations.  Administrative Agent shall promptly notify such
Lenders of such deemed request and, without the necessity of compliance with the
requirements of Section 2.2.2,  Section 12.2 or otherwise such Lender shall make
available to Administrative Agent its Pro Rata Share of such Loan.  The proceeds
of such Loan shall be paid over by Administrative Agent to the applicable
Issuing Lender for the account of Borrower in satisfaction of such reimbursement
obligations.  For the purposes of this Agreement, the unparticipated portion of
each Letter of Credit shall be deemed to be the applicable Issuing Lender’s
“participation” therein.  Each Issuing Lender hereby agrees, upon request of
Administrative Agent or any Lender, to deliver to Administrative Agent or such
Lender a list of all outstanding Letters of Credit issued by such Issuing
Lender, together with such information related thereto as Administrative Agent
or such Lender may reasonably request.

2.3.3        Reimbursement Obligations.  (a)  Borrower hereby unconditionally
and irrevocably agrees to reimburse each Issuing Lender for each payment or
disbursement made by such Issuing Lender under any Letter of Credit honoring any
demand for payment made by the beneficiary thereunder, in each case on the date
that such payment or disbursement is made.  Any amount not reimbursed on the
date of such payment or disbursement shall bear interest from the date of such
payment or disbursement to the date that the applicable Issuing Lender is
reimbursed by Borrower therefor, payable on demand, at a rate per annum equal to
the Base Rate from time to time in effect plus the Base Rate Margin from time to
time in effect plus, beginning on the third Business Day after receipt of notice
from such Issuing Lender of such payment or disbursement, 2%.  Each Issuing
Lender shall notify Borrower and Administrative Agent whenever any demand for
payment is made under any Letter of Credit by the beneficiary thereunder;
provided that the failure of an Issuing Lender to so notify Borrower or
Administrative Agent shall not affect the rights of such Issuing Lender or the
Lenders in any manner whatsoever.

(b)        Borrower’s reimbursement obligations hereunder shall be irrevocable
and unconditional under all circumstances, including (a) any lack of validity or
enforceability of any Letter of Credit, this Agreement or any other Loan
Document, (b) the existence of any claim, set-off, defense or other right which
any Loan Party may have at any time against a beneficiary named in a Letter of
Credit, any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), Administrative Agent, the Issuing Lenders, any Lender
or any other Person, whether in connection with any Letter of Credit, this
Agreement, any other Loan Document, the transactions contemplated herein or any
unrelated transactions (including any underlying transaction between any Loan
Party and the beneficiary named in any Letter of Credit), (c) the validity,
sufficiency or genuineness of any document which an Issuing Lender has
determined complies on its face with the terms of the applicable Letter of
Credit, even if such document should later prove to have been forged,
fraudulent, invalid or insufficient in any respect or any statement therein
shall have been untrue or inaccurate in any respect, or (d) the surrender or
impairment of any security for the performance or observance of any of the terms
hereof.  Without limiting the foregoing, no action or





23

--------------------------------------------------------------------------------

 

 

omission whatsoever by Administrative Agent or any Lender (excluding any Lender
in its capacity as an Issuing Lender) under or in connection with any Letter of
Credit or any related matters shall result in any liability of Administrative
Agent or any Lender to Borrower, or relieve Borrower of any of its obligations
hereunder to any such Person.

2.3.4        Funding by Lenders to Issuing Lender.  If any Issuing Lender makes
any payment or disbursement under any Letter of Credit and (a) Borrower has not
reimbursed such Issuing Lender in full for such payment or disbursement by 10:00
A.M., Chicago time, on the date of such payment or disbursement, (b) a Revolving
Loan may not be made in accordance with Section 2.3.2 or (c) any reimbursement
received by such Issuing Lender from Borrower is or must be returned or
rescinded upon or during any bankruptcy or reorganization of Borrower or
otherwise, each other Lender with a Revolving Commitment shall be obligated to
pay to Administrative Agent for the account of such Issuing Lender, in full or
partial payment of the purchase price of its participation in such Letter of
Credit, its Pro Rata Share of such payment or disbursement (but no such payment
shall diminish the obligations of Borrower under Section 2.3.3), and, upon
notice from such Issuing Lender, Administrative Agent shall promptly notify each
other Lender thereof.  Each other Lender irrevocably and unconditionally agrees
to so pay to Administrative Agent in immediately available funds for the
applicable Issuing Lender’s account the amount of such other Lender’s Pro Rata
Share of such payment or disbursement.  If and to the extent any Lender shall
not have made such amount available to Administrative Agent by 2:00 P.M.,
Chicago time, on the Business Day on which such Lender receives notice from
Administrative Agent of such payment or disbursement (it being understood that
any such notice received after noon, Chicago time, on any Business Day shall be
deemed to have been received on the next following Business Day), such Lender
agrees to pay interest on such amount to Administrative Agent for the applicable
Issuing Lender’s account forthwith on demand, for each day from the date such
amount was to have been delivered to Administrative Agent to the date such
amount is paid, at a rate per annum equal to (a) for the first three (3) days
after demand, the Federal Funds Rate from time to time in effect and (b)
thereafter, the Base Rate from time to time in effect.  Any Lender’s failure to
make available to Administrative Agent its Pro Rata Share of any such payment or
disbursement shall not relieve any other Lender of its obligation hereunder to
make available to Administrative Agent such other Lender’s Pro Rata Share of
such payment, but no Lender shall be responsible for the failure of any other
Lender to make available to Administrative Agent such other Lender’s Pro Rata
Share of any such payment or disbursement.

2.4        Commitments Several.  The failure of any Lender to make a requested
Loan on any date shall not relieve any other Lender of its obligation (if any)
to make a Loan on such date, but no Lender shall be responsible for the failure
of any other Lender to make any Loan to be made by such other Lender.

2.5        Certain Conditions.  Except as otherwise provided in Section 2.3.4 of
this Agreement, no Lender shall have an obligation to make any Loan, or to
permit the continuation of or any conversion into any LIBOR Loan, and no Issuing
Lender shall have any obligation to issue any Letter of Credit, if an Event of
Default or Default exists.

2.6        Defaulting Lenders.  Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

2.6.1        Fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 5.1;

2.6.2        If any Swing Line Loans or Letters of Credit are outstanding at the
time a Lender becomes a Defaulting Lender then:





24

--------------------------------------------------------------------------------

 

 

(a)        all or any part of the Defaulting Lender’s obligation to participate
in Swing Line Loans and participate in Letters of Credit shall be reallocated
among the non-Defaulting Lenders in accordance with their respective Pro Rata
Shares as determined pursuant to clause (x) of the definition of “Pro Rata
Share” but only to the extent (i) the sum of all non-Defaulting Lenders’
Revolving Outstandings plus such Defaulting Lender’s obligation to participate
in Swing Line Loans and participate in Letters of Credit does not exceed the
total of all non-Defaulting Lenders’ Commitments and (ii) the conditions set
forth in Section 12.2 are satisfied at such time; and

(b)        if the reallocation described in clause (a) above cannot, or can only
partially, be effected, Borrower shall within one Business Day following notice
by Administrative Agent Cash Collateralize such Defaulting Lender’s obligation
to participate in Swing Line Loans and participate in Letters of Credit (after
giving effect to any partial reallocation pursuant to clause (a) above) in
accordance with the procedures set forth in Section 2.3.1 for so long as such
obligation to participate in Letters of Credit is outstanding;

(c)        if Borrower Cash Collateralizes any portion of such Defaulting
Lender’s obligation to participate in Letters of Credit pursuant to Section
2.6.2, Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 5.2 with respect to such Defaulting Lender’s obligation to
participate in Letters of Credit during the period such Defaulting Lender’s
obligation to participate in Letters of Credit is Cash Collateralized;

(d)        if the obligation to participate in Letters of Credit of the
non-Defaulting Lenders is reallocated pursuant to Section 2.6.2, then the fees
payable to the Lenders pursuant to Section 5.1 and Section 5.2 shall be adjusted
in accordance with such non-Defaulting Lenders’ Pro Rata Shares (as determined
pursuant to clause (x) of the definition of “Pro Rata Share”); or

(e)        if any Defaulting Lender’s obligation to participate in Letters of
Credit is neither Cash Collateralized nor reallocated pursuant to Section 2.6.2,
then, without prejudice to any rights or remedies of any Issuing Lender or any
Lender hereunder, all letter of credit fees payable under Section 5.2 with
respect to such Defaulting Lender’s obligation to participate in Letters of
Credit shall be payable to the applicable Issuing Lender until such obligation
to participate in Letters of Credit is cash collateralized and/or reallocated;
and

2.6.3        So long as any Lender is a Defaulting Lender, the Swing Line Lender
shall not be required to fund any Swing Line Loan and no Issuing Lender shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by Borrower
in accordance with Section 2.6.2, and participating interests in any such newly
issued or increased Letter of Credit or newly made Swing Line Loan shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.6.2(a) (and Defaulting Lenders shall not participate therein).

2.6.4        In the event that Administrative Agent, Borrower, and the
applicable Issuing Lender(s) and the Swing Line Lender each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the obligations to participate in Swing Line Loans
and to participate in Letters of Credit of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders (other than Swing
Line Loans) as Administrative Agent shall determine may be necessary in order
for such Lender to hold such Loans in accordance with its Pro Rata Share (as
determined pursuant to clause (x) of the definition of “Pro Rata Share”).

2.6.5        Any amount payable to a Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such





25

--------------------------------------------------------------------------------

 

 

Defaulting Lender pursuant to Section 7.5 but excluding Section 8.7(b)) shall,
in lieu of being distributed to such Defaulting Lender, be retained by
Administrative Agent in a segregated account and, subject to any applicable
requirements of law, be applied at such time or times as may be determined by
Administrative Agent (i) first, to the payment of any amounts owing by such
Defaulting Lender to Administrative Agent hereunder, (ii) second, pro rata, to
the payment of any amounts owing by such Defaulting Lender to the Issuer
Lender(s) or Swing Line Lender hereunder, (iii) third, to the funding of any
Revolving Loan or the funding or cash collateralization of any participating
interest in any Swing Line Loan or Letter of Credit in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by Administrative Agent, (iv) fourth, if so determined
by Administrative Agent and Borrower, held in such account as cash collateral
for future funding obligations of the Defaulting Lender under this Agreement,
(v) fifth, pro rata, to the payment of any amounts owing to Borrower or the
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by Borrower or any Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement, and
(vi) sixth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided, that if such payment is (x) a prepayment of
the principal amount of any Loans or reimbursement obligations in respect of
draws under Letters of Credit with respect to which the Issuing Lender has
funded its participation obligations and (y) made at a time when the conditions
set forth in Section 12.2 are satisfied, such payment shall be applied solely to
prepay the Loans of, and reimbursement obligations owed to, all Revolving
Lenders that are not Defaulting Lenders pro rata prior to being applied to the
prepayment of any Loans, or reimbursement obligations owed to, any Defaulting
Lender.

2.6.6        No Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver, consent or any other action the Lenders or the Required
Lenders have taken or may take hereunder (including any consent to any amendment
or waiver pursuant to Section 15.1), provided that any waiver, amendment or
modification requiring the consent of all Lenders or each directly affected
Lender which affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender.

2.7        Incremental Facility.

2.7.1        Incremental Revolving Commitment Increases.  Subject to the terms
and conditions set forth herein, the Borrower shall have the right, at any time
and from time to time prior to the Termination Date, to incur additional
indebtedness under this Credit Agreement in the form of an increase to the
Revolving Commitment Amount (each, a “Revolving Facility Increase”) that, (a)
all Revolving Loans made pursuant to any Revolving Facility Increase shall be
deemed to be Revolving Loans for all purposes hereof except as otherwise
provided in this Section 2.7 and (b) for the avoidance of doubt, all Revolving
Loans made pursuant to any Revolving Facility Increase will be held ratably,
borrowed, repaid and otherwise treated as necessary to provide for pro rata
borrowing and repayment with respect to other Revolving Loans made pursuant to
the Revolving Loan Facility; provided that the aggregate principal amount of all
additional Commitments that have been added pursuant to this Section 2.7
(whether or not still outstanding or in effect) shall not exceed $50,000,000
(“Incremental Increase Amount”).

2.7.2        Terms and Conditions.  The following terms and conditions shall
apply to any Revolving Facility Increase (i) no Default or Event of Default
shall exist immediately prior to or after giving effect to such Revolving
Facility Increase, and, after giving effect to such Revolving Facility Increase
on a pro forma basis, the Borrower shall be in compliance with the financial
covenants set forth herein based on the financial information most recently
delivered to the Administrative Agent, (ii) the terms and documentation in
respect of any Revolving Facility Increase shall be consistent with the
Revolving Loans, (iii) any loans made pursuant to a Revolving Facility Increase
shall be incurred by the Borrower and will be secured and guaranteed on a pari
passu basis with the other obligations of the Borrower, (iv) any such Revolving
Facility Increase shall have a maturity date on the Termination Date, (v) any
Lenders





26

--------------------------------------------------------------------------------

 

 

providing such Revolving Facility Increase shall be entitled to the same voting
rights as the existing Lenders, (vi) any such Revolving Facility Increase shall
be in a minimum principal amount of (A) $5,000,000 and integral multiples of
$5,000,000 in excess thereof, (vii) the proceeds of any such Revolving Facility
Increase will be used for the purposes set forth in herein, (viii) the Borrower
shall execute a promissory note in favor of any new Lender or any existing
Lender requesting a promissory note, as applicable, who provides a Revolving
Facility Increase or whose Revolving Commitment is increased, as applicable,
pursuant to this Section, (ix) the conditions to Extensions of Credit herein
shall have been satisfied, (x) the Administrative Agent shall have received
(A) an opinion or opinions (including, if reasonably requested by the
Administrative Agent, local counsel opinions) of counsel for the Borrower,
addressed to the Administrative Agent and the Lenders, in form and substance
reasonably acceptable to the Administrative Agent, (B) any authorizing corporate
documents as the Administrative Agent may reasonably request and (C) if
applicable, a duly executed Notice of Borrowing, and (xi) the Administrative
Agent shall have received from a Responsible Officer of the Borrower updated
financial projections and an officer’s certificate, in each case, in form and
substance reasonably satisfactory to the Administrative Agent, demonstrating
that, (A) no Default or Event of Default shall exist immediately prior to or
after giving effect to such Revolving Facility Increase, and (B) after giving
effect to any such Revolving Facility Increase on a pro forma basis, the
Borrower will be in compliance with the financial covenants set forth herein. 
Revolving Facility Increases shall be available to the Borrower notwithstanding
any previous election by the Borrower to reduce the Revolving Committed Amount.

2.7.3        Revolving Facility Increase.  In connection with the closing of any
Revolving Facility Increase, the outstanding Revolving Loans and Participation
Interests shall be reallocated by causing such fundings and repayments (and
shall not be subject to any processing and/or recordation fees) among the
Revolving Lenders (and the Borrower shall be responsible for any costs of the
Administrative Agent arising hereunder resulting from such reallocation and
repayments and for any payments owing under Section 15.5 of Revolving Loans as
necessary such that, after giving effect to such Revolving Facility Increase,
each Revolving Lender will hold Revolving Loans and Participation Interests
based on its Pro Rata Share (after giving effect to such Revolving Facility
Increase).

2.7.4        Participation.  Existing Lenders may be offered the opportunity to
provide any such Revolving Facility Increase, but each such Lender shall have no
obligation to provide all or any portion of such Revolving Facility Increase. 
The Borrower may invite other banks, financial institutions and investment funds
reasonably acceptable to the Administrative Agent (such consent not to be
unreasonably withheld or delayed) to join this Credit Agreement as Lenders
hereunder for any portion of such Revolving Facility Increase; provided that
such other banks, financial institutions and investment funds shall enter into
such joinder agreements to give effect thereto as the Administrative Agent may
reasonably request.

2.7.5        Amendments.  The Administrative Agent is authorized to enter into,
on behalf of the Lenders, any amendment to this Credit Agreement or any other
Credit Document or any joinder agreements as may be necessary or advisable to
incorporate the terms of any such Revolving Facility Increase.

SECTION 3           EVIDENCING OF LOANS.

3.1       Notes.  At a Lender's request, the Loans of such Lender shall be
evidenced by a Note, with appropriate insertions, payable to the order of such
Lender in a face principal amount equal to such Lender’s Revolving Commitment.

3.2       Recordkeeping.  Administrative Agent, on behalf of each Lender, shall
record in its records, the date and amount of each Loan made by each Lender,
each repayment or conversion thereof and, in the case of each LIBOR Loan, the
dates on which each Interest Period for such Loan shall begin





27

--------------------------------------------------------------------------------

 

 

and end.  The aggregate unpaid principal amount so recorded shall be rebuttably
presumptive evidence of the principal amount of the Loans owing and unpaid.  The
failure to so record any such amount or any error in so recording any such
amount shall not, however, limit or otherwise affect the Obligations of Borrower
hereunder or under any Note to repay the principal amount of the Loans
hereunder, together with all interest accruing thereon.

SECTION 4           INTEREST.

4.1       Interest Rates.  Borrower promises to pay interest on the unpaid
principal amount of each Loan for the period commencing on the date of such Loan
until such Loan is paid in full as follows:

(a)        at all times while such Loan is a Base Rate Loan, at a rate per annum
equal to the sum of the Base Rate from time to time in effect plus the Base Rate
Margin from time to time in effect; and

(b)        at all times while such Loan is a LIBOR Loan, at a rate per annum
equal to the sum of the LIBOR Rate applicable to each Interest Period for such
Loan plus the LIBOR Margin from time to time in effect;

provided that at any time an Event of Default exists, unless the Required
Lenders otherwise consent, the interest rate applicable to each Loan shall be
increased by 2% (the “Default Rate”) (and, in the case of Obligations not
bearing interest, such Obligations shall bear interest at the Base Rate
applicable to Revolving Loans plus 2%), provided further that such increase may
thereafter be rescinded by the Required Lenders, notwithstanding Section
15.1.  Notwithstanding the foregoing, upon the occurrence of an Event of Default
under Sections 13.1.1 or 13.1.4, such increase shall occur automatically.  In no
event shall interest payable by Borrower to any Lender hereunder exceed the
maximum rate permitted under applicable law, and if any such provision of this
Agreement is in contravention of any such law, such provision shall be deemed
modified to limit such interest to the maximum rate permitted under such law.

4.2       Interest Payment Dates.  Accrued interest on each Base Rate Loan shall
be payable in arrears on the last day of each calendar quarter and at
maturity.  Accrued interest on each LIBOR Loan shall be payable on the last day
of each Interest Period relating to such Loan, upon a prepayment of such Loan,
and at maturity, but in any case, at least quarterly. After maturity, and at any
time an Event of Default exists, accrued interest on all Loans shall be payable
on demand.

4.3       Setting and Notice of LIBOR Rates.  The applicable LIBOR Rate for each
Interest Period shall be determined by Administrative Agent, and notice thereof
shall be given by Administrative Agent promptly to Borrower and each
Lender.  Each determination of the applicable LIBOR Rate by Administrative Agent
shall be conclusive and binding upon the parties hereto, in the absence of
demonstrable error.  Administrative Agent shall, upon written request of
Borrower or any Lender, deliver to Borrower or such Lender a statement showing
the computations used by Administrative Agent in determining any applicable
LIBOR Rate hereunder.

4.4       Computation of Interest.  Interest shall be computed for the actual
number of days elapsed on the basis of a year of (a) 360 days for interest
calculated at the LIBOR Rate and (b) 365/366 days for interest calculated at the
Base Rate.  The applicable interest rate for each Base Rate Loan shall change
simultaneously with each change in the Base Rate.

SECTION 5           FEES.

5.1       Non-Use Fee.  Borrower agrees to pay to Administrative Agent for the
account of each Lender (except as provided in Section 2.6) a non-use fee, for
the period from the Closing Date to the





28

--------------------------------------------------------------------------------

 

 

Termination Date, at the Non-Use Fee Rate in effect from time to time of such
Lender’s Pro Rata Share (as adjusted from time to time) of the unused amount of
the Revolving Commitment.  For purposes of calculating usage under this Section,
the Revolving Commitment shall be deemed used to the extent of Revolving
Outstandings.  Such non-use fee shall be payable in arrears on the last day of
each calendar quarter and on the Termination Date for any period then ending for
which such non-use fee shall not have previously been paid.  The non-use fee
shall be computed for the actual number of days elapsed on the basis of a year
of 360 days.

5.2       Letter of Credit Fees.  (a)  Except as provided in Section 2.6,
Borrower agrees to pay to Administrative Agent for the account of each Lender
(except as provided in Section 2.6) a letter of credit fee for each Letter of
Credit equal to the L/C Fee Rate in effect from time to time of such Lender’s
Pro Rata Share (as adjusted from time to time) of the undrawn amount of such
Letter of Credit (computed for the actual number of days elapsed on the basis of
a year of 360 days); provided that, unless the Required Lenders otherwise
consent, the rate applicable to each Letter of Credit shall be increased by 2%
at any time that an Event of Default exists.  Such letter of credit fee shall be
payable in arrears on the last day of each calendar quarter and on the
Termination Date (or such later date on which such Letter of Credit expires or
is terminated) for the period from the date of the issuance of each Letter of
Credit (or the last day on which the letter of credit fee was paid with respect
thereto) to the date such payment is due or, if earlier, the date on which such
Letter of Credit expired or was terminated.

(b)        In addition, with respect to each Letter of Credit, except as
provided in Section 2.6, Borrower agrees to pay to any Issuing Lender, for its
own account, (i) such fees and expenses as such Issuing Lender customarily
requires in connection with the issuance, negotiation, processing and/or
administration of letters of credit in similar situations and (ii) a letter of
credit fronting fee in the amount and at the times agreed to by Borrower and
such Issuing Lender.

5.3       Administrative Agent’s Fees.  Borrower agrees to pay to Administrative
Agent such agent’s fees as are mutually agreed to from time to time by Borrower
and Administrative Agent including the fees set forth in the Agent Fee Letter.

SECTION 6           REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT;
PREPAYMENTS.

6.1        Reduction or Termination of the Revolving Commitment.

6.1.1        Voluntary Reduction or Termination of the Revolving
Commitment.  Borrower may from time to time on at least five (5) Business Days’
prior written notice received by Administrative Agent (which shall promptly
advise each Lender thereof) permanently reduce the Revolving Commitment to an
amount not less than the Revolving Outstandings plus the outstanding amount of
all Swing Line Loans.  Any such reduction shall be in an amount not less than
$5,000,000 or a higher integral multiple of $1,000,000.  Concurrently with any
reduction of the Revolving Commitment to zero, Borrower shall pay all interest
on the Revolving Loans, all non-use fees and all letter of credit fees and shall
Cash Collateralize in full all obligations arising with respect to the Letters
of Credit.

6.1.2        Mandatory Reductions of Revolving Commitment.  To the extent that
in any Fiscal Year the Borrower and the Subsidiaries sell, lease, transfer or
otherwise dispose of more than 20% of the Tangible Assets of the Borrower and
the Subsidiaries as of the end of the prior Fiscal Year, then (i) the Borrower
shall prepay the amount of Revolving Outstandings subject to the Intercreditor
Agreement, (ii) there shall be a mandatory reduction of the Revolving Commitment
to $150,000,000 to be allocated among the Lenders based on their Pro Rata Share
at the time of such mandatory reduction, and (iii) the Borrower’s rights under
Section 2.7 herein shall terminate.





29

--------------------------------------------------------------------------------

 

 

6.1.3        All Reductions of the Revolving Commitment.  All reductions of the
Revolving Commitment shall reduce the Commitments ratably among the Lenders
according to their respective Pro Rata Shares.

6.2        Prepayments.

6.2.1        Voluntary Prepayments.  Borrower may from time to time prepay the
Loans in whole or in part without premium or penalty (but subject to payment of
costs associated with breakfunding on LIBOR Loans as set forth below); provided
that Borrower shall give Administrative Agent (which shall promptly advise each
Lender) notice thereof not later than 10:00 A.M., Chicago time, on the day of
such prepayment (which shall be a Business Day), specifying the Loans to be
prepaid and the date and amount of prepayment.  Any such partial prepayment
shall be in an amount equal to $5,000,000 or a higher integral multiple of
$1,000,000.  Borrower may not prepay LIBOR Loans prior to the last day of the
applicable Interest Period without payment of usual and customary breakage costs
and the required minimum amount of the Commitment must remain outstanding after
prepayment,

6.2.2        Net Cash Proceeds of Asset Dispositions; Net Cash Proceeds of
Issuance of Capital Securities; and Net Cash Proceeds of Incurrence of Debt.

(a)        The Revolving Commitment shall be reduced by the amount of any
prepayments         required to be made to the Administrative Agent and/or the
Lenders pursuant to the following clauses (i) through (iii):

(i)         Net Cash Proceeds of Asset Dispositions.  The Borrower shall prepay
the Loans in an amount equal to the Modified Ratable Portion if the Borrower or
any Loan Party shall at any time or from time to time make an Asset Disposition
with respect to any property that, pursuant to Section 11.8, results in a
requirement to prepay the Loans and that gives rise to a Modified Ratable
Portion; provided that in the case of any such Asset Disposition, so long as no
Default or Event of Default then exists or would result therefrom, if the
Borrower states in its notice of such event that the Borrower or the relevant
other Loan Party intends to reinvest, within 180 days of the applicable Asset
Disposition, (i) the Net Cash Proceeds thereof, in the event that the assets
subject to such Asset Disposition constituted Collateral, in property, all or
substantially all (as determined by the Collateral Agent) of which property is
purchased with such Net Cash Proceeds shall be made subject to the Lien of the
applicable Loan Documents in favor of the Collateral Agent or (ii) the Net Cash
Proceeds thereof, in the event that the assets subject to such Asset Disposition
did not constitute Collateral, in assets similar to the assets which were
subject to such Asset Disposition or in property which is otherwise used or
useful in the business of the Borrower and the other Loan Parties and, in each
case, such property is located within the United States, then the Borrower shall
not be required to prepay the Loans in respect of such Net Cash Proceeds to the
extent such Net Cash Proceeds are actually reinvested in such assets or property
within such 180 day period or committed to be reinvested within 90 days
thereafter.  Promptly after the end of such 180 day period (or such 90 day
period, if applicable), the Borrower shall notify the Administrative Agent as to
whether the Borrower or such other Loan Party has reinvested such Net Cash
Proceeds in such similar assets or property, and, to the extent such Net Cash
Proceeds have not been so reinvested, the Borrower shall prepay the Loans in an
amount equal to the Modified Ratable Portion.  If the Administrative Agent or
the Collateral Agent so request, all proceeds of such Asset Disposition shall be
deposited with the Collateral Agent (or its agent) and held by it as Collateral.

(ii)        Net Cash Proceeds of Issuance of Capital Securities.  The Borrower
shall prepay Loans in an amount equal to the Modified Ratable Portion if, after
the Closing Date, the Borrower or any Subsidiary shall receive Net Cash Proceeds
from any issuance of Capital Securities of any





30

--------------------------------------------------------------------------------

 

 

Loan Party (excluding (x) any issuance of Capital Securities pursuant to any
employee or director option program, benefit plan or compensation program and
(y) any issuance by a Subsidiary to the Borrower or another Loan Party) that
gives rise to a Modified Ratable Portion and a Default or Event of Default then
exists or would result therefrom.  The Borrower acknowledges that its
performance hereunder shall not limit the rights and remedies of the Loan
Parties for any breach of the terms of this Agreement or the other Loan
Documents.

(iii)       Net Cash Proceeds of Incurrence of Debt.  The Borrower shall prepay
the Loans in an amount equal to the Modified Ratable Portion if, after the
Closing Date, the Borrower or any Subsidiary shall issue any Debt of any Loan
Party (excluding Debt permitted by Section 11.1 hereof) that gives rise to a
Modified Ratable Portion and a Default or Event of Default then exists or would
result therefrom.  The Borrower acknowledges that its performance hereunder
shall not limit the rights and remedies of the Loan Parties for any breach of
Section 11.1 hereof or any other terms of the Loan Documents.

(b)        If on any day on which the Revolving Commitment is reduced pursuant
to Section 6.2.2(a) the Revolving Outstandings plus the outstanding amount of
the Swing Line Loans exceeds the Revolving Commitment, Borrower shall
immediately first prepay Revolving Loans and second Cash Collateralize the
outstanding Letters of Credit, in an aggregate amount sufficient to eliminate
such excess.

6.3        Manner of Prepayments.

6.3.1        All Prepayments.  Each voluntary partial prepayment shall be in a
principal amount of $5,000,000 or a higher integral multiple of $1,000,000.  Any
partial prepayment of a Group of LIBOR Loans shall be subject to the proviso to
Section 2.2.3(a).  Any prepayment of a LIBOR Loan on a day other than the last
day of an Interest Period therefor shall include interest on the principal
amount being repaid and shall be subject to Section 8.4.  Except as otherwise
provided by this Agreement, all principal payments in respect of the Loans
(other than the Swing Line Loans) shall be applied first, to repay outstanding
Base Rate Loans and then to repay outstanding LIBOR Rate Loans in direct order
of Interest Period maturities.

6.4        Repayments.

The Revolving Loans of each Lender shall be paid in full and the Revolving
Commitment shall terminate on the Termination Date.

SECTION 7           MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.

7.1       Making of Payments.  All payments of principal or interest on the
Note(s), and of all fees, shall be made by Borrower to Administrative Agent in
immediately available funds at the office specified by Administrative Agent not
later than noon, Chicago time, on the date due; and funds received after that
hour shall be deemed to have been received by Administrative Agent on the
following Business Day.  Subject to Section 2.6, Administrative Agent shall
promptly remit to each Lender its share of all such payments received in
collected funds by Administrative Agent for the account of such Lender.  All
payments under Section 8.1 shall be made by Borrower directly to the Lender
entitled thereto without setoff, counterclaim or other defense.

7.2       Application of Certain Payments.  So long as no Default or Event of
Default has occurred and is continuing, (a) payments matching specific scheduled
payments then due shall be applied to those scheduled payments and (b)
prepayments shall be applied as set forth in Sections 6.2 and 6.3.  After the
occurrence and during the continuance of a Default or an Event of Default, all
amounts collected or received by Administrative Agent or any Lender as proceeds
from the sale of, or other realization upon, all or any





31

--------------------------------------------------------------------------------

 

 

part of the Collateral shall be applied as Administrative Agent shall determine
in its discretion.  Concurrently with each remittance to any Lender of its share
of any such payment, Administrative Agent shall advise such Lender as to the
application of such payment.

7.3       Due Date Extension.  If any payment of principal or interest with
respect to any of the Loans, or of any fees, falls due on a day which is not a
Business Day, then such due date shall be extended to the immediately following
Business Day (unless, in the case of a LIBOR Loan, such immediately following
Business Day is the first Business Day of a calendar month, in which case such
due date shall be the immediately preceding Business Day) and, in the case of
principal, additional interest shall accrue and be payable for the period of any
such extension.

7.4       Setoff.  Borrower, for itself and each other Loan Party, agrees that
Administrative Agent and each Lender have all rights of set-off and bankers’
lien provided by applicable law, and in addition thereto, Borrower, for itself
and each other Loan Party, agrees that at any time any Event of Default exists,
Administrative Agent and each Lender may apply to the payment of any Obligations
of Borrower and each other Loan Party hereunder, whether or not then due, any
and all balances, credits, deposits, accounts or moneys of Borrower and each
other Loan Party then or thereafter with Administrative Agent or such Lender.

7.5       Proration of Payments.  Except as provided in Section 2.6, if any
Lender shall obtain any payment or other recovery (whether voluntary,
involuntary, by application of offset or otherwise), on account of (a) principal
of or interest on any Loan (but excluding (i) any payment pursuant to Section 8
or 15.6 and (ii) payments of interest on any Affected Loan) or (b) its
participation in any Letter of Credit in excess of its applicable Pro Rata Share
of payments and other recoveries obtained by all Lenders on account of principal
of and interest on the Loans (or such participation) then held by them, then
such Lender shall purchase from the other Lenders such participations in the
Loans (or sub-participations in Letters of Credit) held by them as shall be
necessary to cause such purchasing Lender to share the excess payment or other
recovery ratably with each of them; provided that if all or any portion of the
excess payment or other recovery is thereafter recovered from such purchasing
Lender, the purchase shall be rescinded and the purchase price restored to the
extent of such recovery.

7.6       Taxes.

(a)        All payments made by Borrower hereunder or under any Loan Documents
shall be made without setoff, counterclaim, or other defense.  To the extent
permitted by applicable law, all payments hereunder or under the Loan Documents
(including any payment of principal, interest, or fees) to, or for the benefit,
of any person shall be made by Borrower free and clear of and without deduction
or withholding for, or account of, any Taxes now or hereinafter imposed by any
taxing authority.

(b)        If Borrower makes any payment hereunder or under any Loan Document in
respect of which it is required by applicable law to deduct or withhold any
Taxes, Borrower shall increase the payment hereunder or under any such Loan
Document such that after the reduction for the amount of Taxes withheld (and any
taxes withheld or imposed with respect to the additional payments required under
this Section 7.6(b)), the amount paid to the Lenders or Administrative Agent
equals the amount that was payable hereunder or under any such Loan Document
without regard to this Section 7.6(b).  To the extent Borrower withholds any
Taxes on payments hereunder or under any Loan Document, Borrower shall pay the
full amount deducted to the relevant taxing authority within the time allowed
for payment under applicable law and shall deliver to Administrative Agent
within thirty (30) days after it has made payment to such authority a receipt
issued by such authority (or other evidence satisfactory to Administrative
Agent) evidencing the payment of all amounts so required to be deducted or
withheld from such payment.





32

--------------------------------------------------------------------------------

 

 

(c)        If any Lender or Administrative Agent is required by law to make any
payments of any Taxes on or in relation to any amounts received or receivable
hereunder or under any other Loan Document, or any Tax is assessed against a
Lender or Administrative Agent with respect to amounts received or receivable
hereunder or under any other Loan Document, Borrower will indemnify such person
against (i) such Tax (and any reasonable counsel fees and expenses associated
with such Tax) and (ii) any taxes imposed as a result of the receipt of the
payment under this Section 7.6(c).  A certificate prepared in good faith as to
the amount of such payment by such Lender or Administrative Agent shall, absent
manifest error, be final, conclusive, and binding on all parties.

(d)        (i)         To the extent permitted by applicable law, each Lender
that is not a United States person within the meaning of Code Section
7701(a)(30) (a “Non-U.S. Participant”) shall deliver to Borrower and
Administrative Agent on or prior to the Closing Date (or in the case of a Lender
that is an Assignee, on the date of such assignment to such Lender) two accurate
and complete original signed copies of IRS Form W-8BEN, W-8ECI, or W-8IMY (or
any successor or other applicable form prescribed by the IRS) certifying to such
Lender’s entitlement to a complete exemption from, or a reduced rate in, United
States withholding tax on interest payments to be made hereunder or any
Loan.  If a Lender that is a Non-U.S. Participant is claiming a complete
exemption from withholding on interest pursuant to Code Sections 871(h) or
881(c), the Lender shall deliver (along with two accurate and complete original
signed copies of IRS Form W-8BEN) a certificate in form and substance reasonably
acceptable to Administrative Agent (any such certificate, a “Withholding
Certificate”).  In addition, each Lender that is a Non-U.S. Participant  agrees
that from time to time after the Closing Date, (or in the case of a Lender that
is an Assignee, after the date of the assignment to such Lender), when a lapse
in time (or change in circumstances occurs) renders the prior certificates
hereunder obsolete or inaccurate in any material respect, such Lender shall, to
the extent permitted under applicable law, deliver to Borrower and
Administrative Agent two new and accurate and complete original signed copies of
an IRS Form W-8BEN, W-8ECI, or W-8IMY (or any successor or other applicable
forms prescribed by the IRS), and if applicable, a new Withholding Certificate,
to confirm or establish the entitlement of such Lender or Administrative Agent
to an exemption from, or reduction in, United States withholding tax on interest
payments to be made hereunder or any Loan.

(ii)        Each Lender that is not a Non-U.S. Participant (other than any such
Lender which is taxed as a corporation for U.S. federal income tax purposes)
shall provide two properly completed and duly executed copies of IRS Form W-9
(or any successor or other applicable form) to Borrower and Administrative Agent
certifying that such Lender is exempt from United States backup withholding
tax.  To the extent that a form provided pursuant to this Section 7.6(d)(ii) is
rendered obsolete or inaccurate in any material respect as result of change in
circumstances with respect to the status of a Lender, such Lender shall, to the
extent permitted by applicable law, deliver to Borrower and Administrative Agent
revised forms necessary to confirm or establish the entitlement to such Lender’s
or Administrative Agent’s exemption from United States backup withholding tax.

(iii)       Borrower shall not be required to pay additional amounts to a
Lender, or indemnify any Lender, under this Section 7.6 to the extent that such
obligations would not have arisen but for the failure of such Lender to comply
with Section 7.6(d).

(iv)       Each Lender agrees to indemnify Administrative Agent and hold
Administrative Agent harmless for the full amount of any and all present or
future Taxes and related liabilities (including penalties, interest, additions
to tax and expenses, and any Taxes imposed by any jurisdiction on amounts
payable to Administrative Agent under this Section 7.6) which are imposed on or
with respect to principal, interest or fees payable to such Lender hereunder and
which are not paid by Borrower pursuant to this Section 7.6, whether or not such
Taxes or related liabilities were correctly or legally asserted.  This
indemnification shall be made within thirty (30) days from the date
Administrative Agent makes written demand therefor.





33

--------------------------------------------------------------------------------

 

 

SECTION 8           INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS.

8.1       Increased Costs.  (a)  If, after the date hereof, the adoption of, or
any change in, any applicable law, rule or regulation, or any change in the
interpretation or administration of any applicable law, rule or regulation by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency:  (i) shall impose, modify or deem
applicable any reserve (including any reserve imposed by the FRB, but excluding
any reserve included in the determination of the LIBOR Rate pursuant to Section
4), special deposit or similar requirement against assets of, deposits with or
for the account of, or credit extended by any Lender; or (ii) shall impose on
any Lender any other condition affecting its LIBOR Loans, its Note or its
obligation to make LIBOR Loans; and the result of anything described in clauses
(i) and (ii) above is to increase the cost to (or to impose a cost on) such
Lender (or any LIBOR Office of such Lender) of making or maintaining any LIBOR
Loan, or to reduce the amount of any sum received or receivable by such Lender
(or its LIBOR Office) under this Agreement or under its Note with respect
thereto, then upon demand by such Lender (which demand shall be accompanied by a
statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to
Administrative Agent), Borrower shall pay directly to such Lender such
additional amount as will compensate such Lender for such increased cost or such
reduction, so long as such amounts have accrued on or after the day which is 180
days prior to the date on which such Lender first made demand therefor.

(b)        If any Lender shall reasonably determine that any change in, or the
adoption or phase-in of, any applicable law, rule or regulation regarding
capital adequacy, or any change in the interpretation or administration thereof
by any governmental authority, central bank or comparable agency charged with
the interpretation or administration thereof, or the compliance by any Lender or
any Person controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on such Lender’s or such controlling Person’s capital as a
consequence of such Lender’s obligations hereunder or under any Letter of Credit
to a level below that which such Lender or such controlling Person could have
achieved but for such change, adoption, phase-in or compliance (taking into
consideration such Lender’s or such controlling Person’s policies with respect
to capital adequacy) by an amount deemed by such Lender or such controlling
Person to be material, then from time to time, upon demand by such Lender (which
demand shall be accompanied by a statement setting forth the basis for such
demand and a calculation of the amount thereof in reasonable detail, a copy of
which shall be furnished to Administrative Agent), Borrower shall pay to such
Lender such additional amount as will compensate such Lender or such controlling
Person for such reduction so long as such amounts have accrued on or after the
day which is 180 days prior to the date on which such Lender first made demand
therefor.

8.2       Basis for Determining Interest Rate Inadequate or Unfair.  If:

(a)        Administrative Agent reasonably determines (which determination shall
be binding and conclusive on Borrower) that by reason of circumstances affecting
the interbank LIBOR market adequate and reasonable means do not exist for
ascertaining the applicable LIBOR Rate; or

(b)        the Required Lenders advise Administrative Agent that the LIBOR Rate
as determined by Administrative Agent will not adequately and fairly reflect the
cost to such Lenders of maintaining or funding LIBOR Loans for such Interest
Period (taking into account any amount to which such Lenders may be entitled
under Section 8.1) or that the making or funding of LIBOR Loans has become
impracticable as a result of an event occurring after the date of this Agreement
which in the opinion of such Lenders materially affects such Loans;





34

--------------------------------------------------------------------------------

 

 

then Administrative Agent shall promptly notify the other parties thereof and,
so long as such circumstances shall continue, (i) no Lender shall be under any
obligation to make or convert any Base Rate Loans into LIBOR Loans and (ii) on
the last day of the current Interest Period for each LIBOR Loan, such Loan
shall, unless then repaid in full, automatically convert to a Base Rate Loan.

8.3       Changes in Law Rendering LIBOR Loans Unlawful.  If any change in, or
the adoption of any new, law or regulation, or any change in the interpretation
of any applicable law or regulation by any governmental or other regulatory body
charged with the administration thereof, should make it (or in the good faith
judgment of any Lender cause a substantial question as to whether it is)
unlawful for any Lender to make, maintain or fund LIBOR Loans, then such Lender
shall promptly notify each of the other parties hereto and, so long as such
circumstances shall continue, (a) such Lender shall have no obligation to make
or convert any Base Rate Loan into a LIBOR Loan (but shall make Base Rate Loans
concurrently with the making of or conversion of Base Rate Loans into LIBOR
Loans by the Lenders which are not so affected, in each case in an amount equal
to the amount of LIBOR Loans which would be made or converted into by such
Lender at such time in the absence of such circumstances) and (b) on the last
day of the current Interest Period for each LIBOR Loan of such Lender (or, in
any event,  on such earlier date as may be required by the relevant law,
regulation or interpretation), such LIBOR Loan shall, unless then repaid in
full, automatically convert to a Base Rate Loan.  Each Base Rate Loan made by a
Lender which, but for the circumstances described in the foregoing sentence,
would be a LIBOR Loan (an “Affected Loan”) shall remain outstanding for the
period corresponding to the Group of LIBOR Loans of which such Affected Loan
would be a part absent such circumstances.

8.4       Funding Losses.  Borrower hereby agrees that upon demand by any Lender
(which demand shall be accompanied by a statement setting forth the basis for
the amount being claimed, a copy of which shall be furnished to Administrative
Agent), Borrower will indemnify such Lender against any net loss or expense
which such Lender may sustain or incur (including any net loss or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund or maintain any LIBOR Loan), as reasonably
determined by such Lender, as a result of (a) any payment, prepayment or
conversion of any LIBOR Loan of such Lender on a date other than the last day of
an Interest Period for such Loan (including any conversion pursuant to Section
8.3) or (b) any failure of Borrower to borrow, prepay, convert or continue any
Loan on a date specified therefor in a notice of borrowing, prepayment,
conversion or continuation pursuant to this Agreement.  For this purpose, all
notices to Administrative Agent pursuant to this Agreement shall be deemed to be
irrevocable.

8.5       Right of Lenders to Fund through Other Offices.  Each Lender may, if
it so elects, fulfill its commitment as to any LIBOR Loan by causing a foreign
branch or Affiliate of such Lender to make such Loan; provided that in such
event for the purposes of this Agreement such Loan shall be deemed to have been
made by such Lender and the obligation of Borrower to repay such Loan shall
nevertheless be to such Lender and shall be deemed held by it, to the extent of
such Loan, for the account of such branch or Affiliate.

8.6       Discretion of Lenders as to Manner of Funding.  Notwithstanding any
provision of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of its Loans in any manner it
sees fit, it being understood, however, that for the purposes of this Agreement
all determinations hereunder shall be made as if such Lender had actually funded
and maintained each LIBOR Loan during each Interest Period for such Loan through
the purchase of deposits having a maturity corresponding to such Interest Period
and bearing an interest rate equal to the LIBOR Rate for such Interest Period.

8.7       Mitigation of Circumstances; Replacement of Lenders.  (a)  Each Lender
shall promptly notify Borrower and Administrative Agent of any event of which it
has knowledge which will result in, and





35

--------------------------------------------------------------------------------

 

 

will use reasonable commercial efforts available to it (and not, in such
Lender’s sole judgment, otherwise disadvantageous to such Lender) to mitigate or
avoid, (i) any obligation by Borrower to pay any amount pursuant to Sections 7.6
or 8.1 or (ii) the occurrence of any circumstances described in Sections 8.2 or
8.3 (and, if any Lender has given notice of any such event described in clause
(i) or (ii) above and thereafter such event ceases to exist, such Lender shall
promptly so notify Borrower and Administrative Agent).  Without limiting the
foregoing, each Lender will designate a different funding office if such
designation will avoid (or reduce the cost to Borrower of) any event described
in clause (i) or (ii) above and such designation will not, in such Lender’s sole
judgment, be otherwise disadvantageous to such Lender.

(b)        If Borrower becomes obligated to pay additional amounts to any Lender
pursuant to Sections 7.6 or 8.1, or any Lender gives notice of the occurrence of
any circumstances described in Sections 8.2 or 8.3, or any Lender becomes a
Defaulting Lender, Borrower may designate another bank which is acceptable to
Administrative Agent and the Issuing Lender in their reasonable discretion (such
other bank being called a “Replacement Lender”) to purchase the Loans of such
Lender and such Lender’s rights hereunder, without recourse to or warranty by,
or expense to, such Lender, for a purchase price equal to the outstanding
principal amount of the Loans payable to such Lender plus any accrued but unpaid
interest on such Loans and all accrued but unpaid fees owed to such Lender and
any other amounts payable to such Lender under this Agreement, and to assume all
the obligations of such Lender hereunder, and, upon such purchase and assumption
(pursuant to an Assignment Agreement), such Lender shall no longer be a party
hereto or have any rights hereunder (other than rights with respect to
indemnities and similar rights applicable to such Lender prior to the date of
such purchase and assumption) and shall be relieved from all obligations to
Borrower hereunder, and the Replacement Lender shall succeed to the rights and
obligations of such Lender hereunder.

8.8       Conclusiveness of Statements; Survival of Provisions.  Determinations
and statements of any Lender pursuant to Sections 8.1,  8.2,  8.3 or 8.4 shall
be conclusive absent demonstrable error.  Lenders may use reasonable averaging
and attribution methods in determining compensation under Sections 8.1 and 8.4,
and the provisions of such Sections shall survive repayment of the Obligations,
cancellation of any Note(s), expiration or termination of the Letters of Credit
and termination of this Agreement.

SECTION 9           REPRESENTATIONS AND WARRANTIES.

To induce Administrative Agent and the Lenders to enter into this Agreement and
to induce the Lenders to make Loans and participate in Letters of Credit
hereunder and the Issuing Lenders to issue Letters of Credit hereunder, Borrower
represents and warrants to Administrative Agent and the Lenders that:

9.1       Organization.  Each Loan Party is validly existing and in good
standing under the laws of its jurisdiction of organization; and each Loan Party
is duly qualified to do business in each jurisdiction where, because of the
nature of its activities or properties, such qualification is required, except
for such jurisdictions where the failure to so qualify would not have a Material
Adverse Effect.

9.2       Authorization; No Conflict.  Each Loan Party is duly authorized to
execute and deliver each Loan Document to which it is a party, Borrower is duly
authorized to borrow monies hereunder and each Loan Party is duly authorized to
perform its Obligations under each Loan Document to which it is a party.  The
execution, delivery and performance by each Loan Party of each Loan Document to
which it is a party, and the borrowings by Borrower hereunder, do not and will
not (a) require any consent or approval of any governmental agency or authority
(other than any consent or approval which has been obtained and is in full force
and effect), (b) conflict with (i) any provision of law, (ii) the charter,
by-laws or other organizational documents of any Loan Party or (iii) any
agreement, indenture, instrument or other document, or any judgment, order or
decree, which is binding upon any Loan Party or any of their respective





36

--------------------------------------------------------------------------------

 

 

properties or (c) require, or result in, the creation or imposition of any Lien
on any asset of any Loan Party (other than Liens in favor of Administrative
Agent created pursuant to the Collateral Documents).

9.3       Validity and Binding Nature.  Each of this Agreement and each other
Loan Document to which any Loan Party is a party is the legal, valid and binding
obligation of such Person, enforceable against such Person in accordance with
its terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity.

9.4       Financial Condition.  The audited consolidated financial statements of
Borrower and the Subsidiaries as at Borrower’s Fiscal Year End, 2016 and the
unaudited consolidated financial statements of Borrower and the Subsidiaries as
at June 30, 2017, copies of each of which have been delivered to each Lender,
were prepared in accordance with GAAP and present fairly the consolidated
financial condition of Borrower and the Subsidiaries as at such date and the
results of their operations for the period then ended.

9.5       No Material Adverse Change.  Since Borrower’s Fiscal Year End, 2016
there has been no material adverse change in the financial condition,
operations, assets, business, properties or prospects of the Loan Parties taken
as a whole.

9.6       Litigation and Contingent Liabilities.  No litigation (including
derivative actions), arbitration proceeding or governmental investigation or
proceeding is pending or, to Borrower’s knowledge, threatened against any Loan
Party which could reasonably be expected to have a Material Adverse Effect,
except as set forth in Schedule 9.6.  Other than any liability incident to such
litigation or proceedings, no Loan Party has any material contingent liabilities
not listed on Schedule 9.6 or permitted by Section 11.1.

9.7       Ownership of Properties; Liens.  Each Loan Party owns good and, in the
case of real property,  marketable title to all of its properties and assets,
real and personal, tangible and intangible, of any nature whatsoever (including
patents, trademarks, trade names, service marks and copyrights), free and clear
of all Liens, charges and claims (including infringement claims with respect to
patents, trademarks, service marks, copyrights and the like) except as permitted
by Section 11.2.  No financing statement or other public notice with respect to
all or any part of the Collateral is on file or of record in any public office,
except filings evidencing Permitted Liens and filings for which termination
statements have been delivered to Administrative Agent.

9.8       Equity Ownership; Subsidiaries.  All issued and outstanding Capital
Securities of each Loan Party are duly authorized and validly issued, fully
paid, non-assessable, and free and clear of all Liens other than those in favor
of Administrative Agent, and such securities were issued in compliance with all
applicable state and federal laws concerning the issuance of securities. 
Schedule 9.8 sets forth the authorized Capital Securities of each Loan Party as
of the Closing Date.  All of the issued and outstanding Capital Securities of
Borrower are owned as set forth on Schedule 9.8 as of the Closing Date, and all
of the issued and outstanding Capital Securities of each Wholly-Owned Subsidiary
is, directly or indirectly, owned by Borrower.  As of the Closing Date, except
as set forth on Schedule 9.8, there are no pre-emptive or other outstanding
rights, options, warrants, conversion rights or other similar agreements or
understandings for the purchase or acquisition of any Capital Securities of any
Loan Party.

9.9       Pension Plans.  (a)  The Unfunded Liability of all Pension Plans does
not in the aggregate exceed twenty percent of the Total Plan Liability for all
such Pension Plans.  Each Pension Plan complies in all material respects with
all applicable requirements of law and regulations.  No contribution failure
under Section 412 of the Code, Section 302 of ERISA or the terms of any Pension
Plan has occurred with respect to any Pension Plan, sufficient to give rise to a
Lien under Section 302(f) of ERISA, or otherwise to have a Material Adverse
Effect.  There are no pending or, to the knowledge of Borrower, threatened,





37

--------------------------------------------------------------------------------

 

 

claims, actions, investigations or lawsuits against any Pension Plan, any
fiduciary of any Pension Plan, or Borrower or any other member of the Controlled
Group with respect to a Pension Plan or a Multiemployer Pension Plan which could
reasonably be expected to have a Material Adverse Effect.  Neither Borrower nor
any other member of the Controlled Group has engaged in any prohibited
transaction (as defined in Section 4975 of the Code or Section 406 of ERISA) in
connection with any Pension Plan or Multiemployer Pension Plan which would
subject that Person to any material liability.  Within the past five years,
neither Borrower nor any other member of the Controlled Group has engaged in a
transaction which resulted in a Pension Plan with an Unfunded Liability being
transferred out of the Controlled Group, which could reasonably be expected to
have a Material Adverse Effect.  No Termination Event has occurred or is
reasonably expected to occur with respect to any Pension Plan, which could
reasonably be expected to have a Material Adverse Effect.

(b)        Except as disclosed in the Borrower’s 10K or 10Q and as set forth on
Schedule 9.9(b), all contributions (if any) have been made to any Multiemployer
Pension Plan that are required to be made by Borrower or any other member of the
Controlled Group under the terms of the plan or of any collective bargaining
agreement or by applicable law; neither Borrower nor any other member of the
Controlled Group has withdrawn or partially withdrawn from any Multiemployer
Pension Plan, incurred any withdrawal liability with respect to any such plan or
received notice of any claim or demand for withdrawal liability or partial
withdrawal liability from any such plan, and no condition has occurred which, if
continued, could result in a withdrawal or partial withdrawal from any such
plan; and neither Borrower nor any other member of the Controlled Group has
received any notice that any Multiemployer Pension Plan is in reorganization,
that increased contributions may be required to avoid a reduction in plan
benefits or the imposition of any excise tax, that any such plan is or has been
funded at a rate less than that required under Section 412 of the Code, that any
such plan is or may be terminated, or that any such plan is or may become
insolvent.

9.10      Investment Company Act.  No Loan Party is an “investment company” or a
company “controlled” by an “investment company” or a “subsidiary” of an
“investment company,” within the meaning of the Investment Company Act of 1940.

9.11      Compliance with Laws.  To Borrower’s knowledge, each Loan Party and
each Subsidiary thereof is in compliance in all material respects with the
requirements of all laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which (a)
such requirement of law or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings diligently conducted or (b) the failure
to comply therewith, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

9.12      Regulation U.  Borrower is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock.

9.13      Taxes.  Each Loan Party has timely filed all tax returns and reports
required by law to have been filed by it and has paid all taxes and governmental
charges due and payable with respect to such return, except any such taxes or
charges which are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books.  The Loan Parties have made adequate reserves on
their books and records in accordance with GAAP for all taxes that have accrued
but which are not yet due and payable.  No Loan Party has participated in any
transaction that relates to a year of the taxpayer (which is still open under
the applicable statute of limitations) which is a “reportable transaction”
within the meaning of Treasury Regulation Section 1.6011-4(b)(2) (irrespective
of the date when the transaction was entered into).

9.14      Solvency, etc.  On the Closing Date, and immediately prior to and
after giving effect to the issuance of each Letter of Credit and each borrowing
hereunder and the use of the proceeds thereof, with





38

--------------------------------------------------------------------------------

 

 

respect to each Loan Party, individually, (a) the fair value of its assets is
greater than the amount of its liabilities (including disputed, contingent and
unliquidated liabilities) as such value is established and liabilities evaluated
in accordance with GAAP, (b) the present fair saleable value of its assets is
not less than the amount that will be required to pay the probable liability on
its debts as they become absolute and matured, (c) it is able to realize upon
its assets and pay its debts and other liabilities (including disputed,
contingent and unliquidated liabilities) as they mature in the normal course of
business, (d) it does not intend to, and does not believe that it will, incur
debts or liabilities beyond its ability to pay as such debts and liabilities
mature and (e) it is not engaged in business or a transaction, and is not about
to engage in business or a transaction, for which its property would constitute
unreasonably small capital.

9.15      Environmental Matters.  To Borrower’s knowledge, the on-going
operations of each Loan Party comply in all respects with all Environmental
Laws, except such non-compliance which could not (if enforced in accordance with
applicable law) reasonably be expected to result, either individually or in the
aggregate, in a Material Adverse Effect.  Each Loan Party has obtained, and
maintained in good standing, all licenses, permits, authorizations,
registrations and other approvals required under any Environmental Law and
required for their respective ordinary course operations, and for their
reasonably anticipated future operations, and each Loan Party is in compliance
with all terms and conditions thereof, except where the failure to do so could
not reasonably be expected to result in material liability to any Loan Party and
could not reasonably be expected to result, either individually or in the
aggregate, in a Material Adverse Effect.  No Loan Party or any of its properties
or operations is subject to, or reasonably anticipates the issuance of, any
written order from or agreement with any Federal, state or local governmental
authority, nor subject to any judicial or docketed administrative or other
proceeding, respecting any Environmental Law, Environmental Claim or Hazardous
Substance.  To Borrower’s knowledge, there are no Hazardous Substances or other
conditions or circumstances existing with respect to any property, arising from
operations prior to the Closing Date, or relating to any waste disposal, of any
Loan Party that would reasonably be expected to result, either individually or
in the aggregate, in a Material Adverse Effect.  No Loan Party has any
underground storage tanks that are not properly registered or permitted under
applicable Environmental Laws or that at any time have released, leaked,
disposed of or otherwise discharged Hazardous Substances.

9.16      Insurance.  Set forth on Schedule 9.16 is a complete and accurate
summary of the property and casualty insurance program of the Loan Parties as of
the Closing Date (including the names of all insurers, policy numbers,
expiration dates, amounts and types of coverage, annual premiums, deductibles,
self-insured retention, and a description in reasonable detail of any fronting
arrangement or other risk assumption arrangement involving any Loan
Party).  Each Loan Party and its properties are insured with financially sound
and reputable insurance companies which are not Affiliates of the Loan Parties,
in such amounts, with such deductibles/self-insured retentions and covering such
risks as are customarily carried by companies engaged in similar businesses and
owning similar properties in localities where such Loan Parties operate.

9.17      Real Property.  Set forth on Schedule 9.17 is a complete and accurate
list, as of the Closing Date, of the address of all real property owned or
leased by any Loan Party, together with, in the case of leased property, the
name and mailing address of the lessor of such property.

9.18      Information.  All information heretofore or contemporaneously herewith
furnished in writing by any Loan Party to Administrative Agent or any Lender for
purposes of or in connection with this Agreement and the transactions
contemplated hereby is, and all written information hereafter furnished by or on
behalf of any Loan Party to Administrative Agent or any Lender pursuant hereto
or in connection herewith will be, true and accurate in every material respect
on the date as of which such information is dated or certified, and none of such
information is or will be incomplete by omitting to state any material fact
necessary to make such information not misleading in light of the circumstances
under which made (it





39

--------------------------------------------------------------------------------

 

 

being recognized by Administrative Agent and the Lenders that any projections
and forecasts provided by Borrower are based on good faith estimates and
assumptions believed by Borrower to be reasonable as of the date of the
applicable projections or assumptions and that actual results during the period
or periods covered by any such projections and forecasts may differ from
projected or forecasted results).

9.19      Intellectual Property.  Each Loan Party owns and possesses or has a
license or other right to use all patents, patent rights, trademarks, trademark
rights, trade names, trade name rights, service marks, service mark rights and
copyrights as are necessary for the conduct of the businesses of the Loan
Parties, without any infringement upon rights of others which could reasonably
be expected to have a Material Adverse Effect.

9.20      Burdensome Obligations.  No Loan Party is a party to any agreement or
contract or subject to any restriction contained in its organizational documents
which could reasonably be expected to have a Material Adverse Effect.

9.21      Labor Matters.  Except as set forth on Schedule 9.21, no Loan Party is
subject to any labor or collective bargaining agreement.  There are no existing
or threatened strikes, lockouts or other labor disputes involving any Loan Party
that singly or in the aggregate could reasonably be expected to have a Material
Adverse Effect.  Hours worked by and payment made to employees of the Loan
Parties are in substantial compliance with the Fair Labor Standards Act or any
other applicable law, rule or regulation dealing with such matters.

9.22      Anti-Terrorism Laws.  (a)  No Loan Party (and, to the knowledge of
each Loan Party, no joint venture or subsidiary thereof) is in violation in any
material respects of any United States Requirements of Law relating to
terrorism, sanctions or money laundering (the “Anti-Terrorism Laws”), including
the United States Executive Order No. 13224 on Terrorist Financing (the
“Anti-Terrorism Order”) and the Patriot Act.

(b)        No Loan Party (and, to the knowledge of each Loan Party, no joint
venture or subsidiary thereof) (i) is listed in the annex to, or is otherwise
subject to the provisions of, the Anti-Terrorism Order, (ii) is owned or
controlled by, or acting for or on behalf of, any person listed in the annex to,
or is otherwise subject to the provisions of, the Anti-Terrorism Order, (iii)
commits, threatens or conspires to commit or supports “terrorism” as defined in
the Anti-Terrorism Order or (iv) is named as a “specially designated national
and blocked person” in the most current list published by OFAC.

(c)        No Loan Party (and, to the knowledge of each Loan Party, no joint
venture or Affiliate thereof) (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any person described in clauses (b)(i) through (b)(iv) above, (ii) deals in, or
otherwise engages in any transactions relating to, any property or interests in
property blocked pursuant to the Anti-Terrorism Order or (iii) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.

9.23      No Default.  No Default or Event of Default exists or would result
from the incurrence by any Loan Party of any Debt hereunder or under any other
Loan Document.

9.24      RESERVED.

9.25      OFAC.  Borrower and each Subsidiary is and will remain in compliance
in all material respects with all U.S. economic sanctions laws, Executive Orders
and implementing regulations as promulgated by the U.S. Treasury Department’s
Office of Foreign Assets Control (“OFAC”), and all





40

--------------------------------------------------------------------------------

 

 

applicable anti-money laundering and counter-terrorism financing provisions of
the Bank Secrecy Act and all regulations issued pursuant to it.  Neither
Borrower nor any Subsidiary or Affiliate of Borrower (i) is a Person designated
by the U.S. government on the list of the Specially Designated Nationals and
Blocked Persons (the “SDN List”) with which a U.S. Person cannot deal with or
otherwise engage in business transactions, (ii) is a Person who is otherwise the
target of U.S. economic sanctions laws such that a U.S. Person cannot deal or
otherwise engage in business transactions with such Person or (iii) is
controlled by (including without limitation by virtue of such person being a
director or owning voting shares or interests), or acts, directly or indirectly,
for or on behalf of, any person or entity on the SDN List or a foreign
government that is the target of U.S. economic sanctions prohibitions such that
the entry into, or performance under, this Agreement or any other Loan Document
would be prohibited under U.S. law.

9.26      Patriot Act.  Borrower, each of the Subsidiaries and each of their
Affiliates are in compliance with (a) the Trading with the Enemy Act, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, (b) the Patriot Act and (c)
other federal or state laws relating to “know your customer” and anti-money
laundering rules and regulations.  No part of the proceeds of any Loan will be
used directly or indirectly for any payments to any government official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.

9.27      Subordinated Debt.  The subordination provisions of the Subordinated
Debt are enforceable against the holders of the Subordinated Debt by
Administrative Agent and the Lenders.  All Obligations constitute Senior Debt
entitled to the benefits of the subordination provisions contained in the
Subordinated Debt.  Borrower acknowledges that Administrative Agent and each
Lender are entering into this Agreement and are extending the Commitments and
making the Loans in reliance upon this Section 9.27.

SECTION 10         AFFIRMATIVE COVENANTS.

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of Credit have been terminated, Borrower agrees that, unless at any
time the Required Lenders shall otherwise expressly consent in writing, it will:

10.1       Reports, Certificates and Other Information.  The Borrower shall at
all times maintain a standard and modern system of accounting, on the accrual
basis of accounting and in all respects in accordance with GAAP, and shall
furnish to the Administrative Bank and each Lender such information regarding
the business affairs, operations and financial condition of the Borrower,
including:

10.1.1      Financial Statements.

(a)        promptly when available, and in any event, (i) within ninety (90)
days after the close of each of its fiscal years, a copy of the annual audited
consolidated financial statements of the Borrower and the Subsidiaries,
including balance sheet, statement of income and retained earnings, statement of
cash flows for the fiscal year then ended, work in process reports, accounts
receivable agings, accounts payable agings (if available), summary of litigation
and claims, as the Administrative Agent may request, in reasonable detail,
prepared and certified without adverse reference to going concern value and
without qualification by an independent auditor of recognized standing, selected
by the Borrower and reasonably acceptable to the Administrative Agent;  and (ii)
within ninety (90) days after the close of each of its fiscal years, financial
forecasts, budgets





41

--------------------------------------------------------------------------------

 

 

and updates thereto and such other information (including nonfinancial
information) as the Administrative Agent may request, in reasonable detail.

(b)        promptly when available, and in any event, within forty-five (45)
days following the end of each of the first three fiscal quarters and within
ninety (90) days following the end of the fourth fiscal quarter, a copy of the
management prepared consolidated financial statements of the Borrower and the
Subsidiaries regarding such fiscal quarter, including balance sheet, statement
of income and retained earnings, statement of cash flows for the fiscal quarter
then ended, work in process reports, accounts receivable aging reports, accounts
payable aging reports, summary of litigation and claims and such other
information (including nonfinancial information) as the Bank may request, in
reasonable detail, prepared and certified as true and correct by the Borrower’s
treasurer or chief financial officer.

The Borrower represents and warrants to the Administrative Agent and each Lender
that the financial statements delivered to the Administrative Agent and each
Lender at or prior to the execution and delivery of this Agreement and to be
delivered at all times thereafter accurately reflect and will accurately reflect
the financial condition of the Borrower.  The Administrative Agent shall have
the right at all times during business hours to inspect the books and records of
the Borrower and make extracts therefrom.

10.1.2      Guarantor Financial Information.  The Borrower shall furnish, or
cause to be furnished, to the Administrative Agent and each Lender such
information regarding the business affairs, operations and financial condition
of each Guarantor. The Borrower represents and warrants to the Administrative
Agent and each Lender that (i) each Guarantor shall at all times maintain a
standard and modern system of accounting, on the accrual basis of accounting and
in all respects in accordance with GAAP, and (ii) the Administrative Agent shall
have the right at all times during business hours to inspect the books and
records of each Guarantor and make extracts therefrom. If the Borrower ceases to
be publicly traded, then the Borrower agrees to advise the Administrative Agent
immediately of any development, condition or event that may have a Material
Adverse Effect on each Guarantor.

10.1.3      Supplemental Financial Statements.  The Borrower shall immediately
upon receipt thereof, provide to the Administrative Agent and each Lender copies
of interim and supplemental reports if any, submitted to the Borrower by
independent accountants in connection with any interim audit or review of the
books of the Borrower.

10.1.4      Compliance Certificates.  Contemporaneously with the furnishing of a
copy of each annual audit report pursuant to Section 10.1.1(a) and each set of
quarterly statements pursuant to Section 10.1.1(b), a duly completed Compliance
Certificate in the form of Exhibit B, with appropriate insertions, dated the
date of such annual report or such quarterly statements and signed by a Senior
Officer of Borrower, containing (i) a computation of each of the financial
ratios and restrictions set forth in Section 11.14 and to the effect that such
officer has not become aware of any Default or Event of Default that has
occurred and is continuing or, if there is any such event, describing it and the
steps, if any, being taken to cure it; (ii) a written statement of Borrower’s
management setting forth a discussion of Borrower’s financial condition, changes
in financial condition and results of operations; and (iii) a list of Immaterial
Subsidiaries of the Borrower, including the Subsidiary Tangible Net Worth of (a)
each Immaterial Subsidiary taken as a whole, in each case, determined as of the
measurement date of the Compliance Certificate.

10.1.5      Reports to the SEC and to Shareholders.  Unless available on-line to
the public, promptly upon the filing or sending thereof, copies of all regular,
periodic or special reports of any Loan Party filed with the SEC; copies of all
registration statements of any Loan Party filed with the SEC (other than on Form
S-8); and copies of all proxy statements or other communications made to
security holders generally.





42

--------------------------------------------------------------------------------

 

 

10.1.6      Notice of Default, Litigation and ERISA Matters.  Within five (5)
Business Days of becoming aware of any of the following, written notice
describing the same and the steps being taken by Borrower or the Subsidiary
affected thereby with respect thereto:

(a)        the occurrence of a Default or an Event of Default;

(b)        if reasonably expected to have a Material Adverse Effect, any
litigation, arbitration or governmental investigation or proceeding not
previously disclosed by Borrower to the Lenders which has been instituted or, to
the knowledge of Borrower, is threatened against any Loan Party or to which any
of the properties of any thereof is subject;

(c)        the institution of any steps by any member of the Controlled Group or
any other Person to terminate any Pension Plan, or the failure of any member of
the Controlled Group to make a required contribution to any Pension Plan (if
such failure is sufficient to give rise to a Lien under Section 302(f) of ERISA)
or to any Multiemployer Pension Plan, or the taking of any action with respect
to a Pension Plan which could result in the requirement that Borrower furnish a
bond or other security to the PBGC or such Pension Plan, or the occurrence of
any event with respect to any Pension Plan or Multiemployer Pension Plan which
could result in the incurrence by any member of the Controlled Group of any
material liability, fine or penalty (including any claim or demand for
withdrawal liability or partial withdrawal from any Multiemployer Pension Plan),
or any material increase in the contingent liability of Borrower with respect to
any post-retirement welfare benefit plan or other employee benefit plan of
Borrower or another member of the Controlled Group, or any notice that any
Multiemployer Pension Plan is in reorganization, that increased contributions
may be required to avoid a reduction in plan benefits or the imposition of an
excise tax, that any such plan is or has been funded at a rate less than that
required under Section 412 of the Code, that any such plan is or may be
terminated, or that any such plan is or may become insolvent;

(d)        any non-renewal cancellation or material change in any insurance
maintained by any Loan Party; or

(e)        if reasonably expected to have a Material Adverse Effect, any other
event (including (i) any violation of any Environmental Law or the assertion of
any Environmental Claim or (ii) the enactment or effectiveness of any law, rule
or regulation).

10.1.7      Management Reports.  Promptly upon receipt thereof, copies of all
detailed financial and management reports submitted to Borrower by independent
auditors in connection with each annual or interim audit made by such auditors
of the books of Borrower.

10.1.8      Projections.  As soon as practicable, and in any event not later
than ninety (90) days after the commencement of each Fiscal Year, financial
projections for Borrower and the Subsidiaries for such Fiscal Year prepared in a
manner consistent with the projections delivered by Borrower to the Lenders
prior to the Closing Date or otherwise in a manner reasonably satisfactory to
Administrative Agent, accompanied by a certificate of a Senior Officer of
Borrower on behalf of Borrower to the effect that (a) such projections were
prepared by Borrower in good faith, (b) Borrower has a reasonable basis for the
assumptions contained in such projections and (c) such projections have been
prepared in accordance with such assumptions.

10.1.9      Subordinated Debt Notices.  Promptly following receipt, copies of
any notices (including notices of default or acceleration) received from any
holder or trustee of, under or with respect to any Subordinated Debt.





43

--------------------------------------------------------------------------------

 

 

10.1.10      Updated Schedule.  Contemporaneously with the furnishing of each
annual audit report pursuant to Section 10.1.1, an updated version of Schedule
9.17 showing information as of the date of such audit report (it being agreed
and understood that this requirement shall be in addition to the other notice
and delivery requirements set forth herein).

10.1.11      Other Information.  Promptly from time to time, such other
information (including, without limitation, business or financial data, reports,
appraisals and projections) concerning the Loan Parties, their properties or
business, as any Lender or Administrative Agent may reasonably request.

10.2      Books, Records and Inspections.  Keep, and cause each other Loan Party
to keep, its books and records in accordance with sound business practices
sufficient to allow the preparation of financial statements in accordance with
GAAP; permit, and cause each other Loan Party to permit, any Lender or
Administrative Agent or any representative thereof to inspect the properties and
operations of the Loan Parties; and permit, and cause each other Loan Party to
permit, at any reasonable time and with reasonable notice (or at any time
without notice if an Event of Default exists), any Lender or Administrative
Agent or any representative thereof to visit any or all of its offices, to
discuss its financial matters with its officers and its independent auditors and
to examine (and, at the expense of the Loan Parties, photocopy extracts from)
any of its books or other records; and permit, and cause each other Loan Party
to permit, Administrative Agent and its representatives to inspect the Inventory
and other tangible assets of the Loan Parties, to perform appraisals of the
equipment of the Loan Parties, and to inspect, audit, check and make copies of
and extracts from the books, records, computer data, computer programs,
journals, orders, receipts, correspondence and other data relating to Inventory,
Accounts and any other collateral.  All such inspections or audits by
Administrative Agent shall be at Borrower’s expense.

10.3      Maintenance of Property; Insurance.  (a)  Keep, and cause each other
Loan Party to keep, all property useful and necessary in the business of the
Loan Parties in good working order and condition, ordinary wear and tear
excepted.

(b)        Maintain, and cause each other Loan Party to maintain self insurance
or insurance with responsible insurance companies, with such insurance coverage
as may be required by any law or governmental regulation or court decree or
order applicable to it and such other insurance, to such extent and against such
hazards and liabilities, as is customarily maintained by companies similarly
situated, but which shall insure against all risks and liabilities of the type
identified on Schedule 9.16 and shall have insured amounts no less than, and
deductibles or self-insured retentions no higher than, as are customarily
maintained by companies similarly situated; and, upon request of Administrative
Agent or any Lender, furnish to Administrative Agent or such Lender original or
electronic copies of policies evidencing such insurance if then available, or if
not then available, within three (3) Business Days of the date such policies
become available to Borrower, and a certificate setting forth in reasonable
detail the nature and extent of all insurance maintained by the Loan
Parties.  Borrower shall cause each issuer of an insurance policy to provide
Administrative Agent with an endorsement (i) showing Administrative Agent as
loss payee with respect to each policy of property or casualty insurance and
naming Collateral Agent as an additional insured, where permissible, with
respect to each policy of liability insurance, (ii) providing that thirty (30)
days’ notice will be given to Collateral Agent prior to any cancellation of,
material reduction or change in coverage provided by or other material
modification to such policy and (iii) reasonably acceptable in all other
respects to Administrative Agent.  Borrower shall execute and deliver to
Administrative Agent a collateral assignment, in form and substance satisfactory
to Administrative Agent, of each business interruption insurance policy
maintained by Borrower.

(c)        Maintain flood insurance on all mortgaged property that is in a
special flood hazard zone from such providers, on such terms and in such amounts
as required by the Flood Disaster Protection Act, as amended from time to time,
or as otherwise required by the Lenders.





44

--------------------------------------------------------------------------------

 

 

(d)        UNLESS BORROWER PROVIDES ADMINISTRATIVE AGENT WITH EVIDENCE OF THE
INSURANCE COVERAGE REQUIRED BY THIS AGREEMENT, AND IN THE EVENT BORROWER FAILS
TO PURCHASE FURTHER OR OTHER INSURANCE AS REASONABLY REQUIRED BY ADMINISTRATIVE
AGENT TO BE IN COMPLIANCE WITH THE INSURANCE COVERAGE REQUIREMENTS OF THIS
AGREEMENT, ADMINISTRATIVE AGENT MAY PURCHASE INSURANCE AT BORROWER’S EXPENSE TO
PROTECT ADMINISTRATIVE AGENT’S AND THE LENDERS’ INTERESTS IN THE
COLLATERAL.  THIS INSURANCE MAY, BUT NEED NOT, PROTECT ANY LOAN PARTY’S
INTERESTS.  THE COVERAGE THAT ADMINISTRATIVE AGENT PURCHASES MAY NOT PAY ANY
CLAIM THAT IS MADE AGAINST ANY LOAN PARTY IN CONNECTION WITH THE
COLLATERAL.  BORROWER MAY LATER CANCEL ANY INSURANCE PURCHASED BY ADMINISTRATIVE
AGENT, BUT ONLY AFTER PROVIDING ADMINISTRATIVE AGENT WITH EVIDENCE THAT BORROWER
HAS OBTAINED INSURANCE AS REQUIRED BY THIS AGREEMENT.  IF ADMINISTRATIVE AGENT
PURCHASES INSURANCE FOR THE COLLATERAL, BORROWER WILL BE RESPONSIBLE FOR THE
COSTS OF THAT INSURANCE, INCLUDING INTEREST AND ANY OTHER CHARGES THAT MAY BE
IMPOSED WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE
CANCELLATION OR EXPIRATION OF THE INSURANCE.  THE COSTS OF THE INSURANCE MAY BE
ADDED TO THE PRINCIPAL AMOUNT OF THE LOANS OWING HEREUNDER.  THE COSTS OF THE
INSURANCE MAY BE MORE THAN THE COST OF THE INSURANCE THE LOAN PARTIES MAY BE
ABLE TO OBTAIN ON THEIR OWN.

10.4      Compliance with Laws; Payment of Taxes and Liabilities.  (a)  Comply,
and cause each other Loan Party to comply, in all material respects with all
applicable laws, rules, regulations, decrees, orders, judgments, licenses and
permits, except where failure to comply could not reasonably be expected to have
a Material Adverse Effect; (b) without limiting clause (a) above, ensure, and
cause each other Loan Party to ensure, that no person who owns a controlling
interest in or otherwise controls a Loan Party is or shall be (i) listed on the
Specially Designated Nationals and Blocked Person List maintained by the Office
of Foreign Assets Control (“OFAC”), Department of the Treasury, and/or any other
similar lists maintained by OFAC pursuant to any authorizing statute, Executive
Order or regulation or (ii) a person designated under Section 1(b), (c) or (d)
of Executive Order No. 13224 (September 23, 2001), any related enabling
legislation or any other similar Executive Orders, (c) without limiting clause
(a) above, comply, and cause each other Loan Party to comply, with all
applicable Bank Secrecy Act (“BSA”) and anti-money laundering laws and
regulations and (d) pay, and cause each other Loan Party to pay, prior to
delinquency, all taxes and other governmental charges against it or any of its
property, as well as claims of any kind which, if unpaid, could become a Lien on
any of its property; provided that the foregoing shall not require any Loan
Party to pay any such tax or charge so long as it shall contest the validity
thereof in good faith by appropriate proceedings and shall set aside on its
books adequate reserves with respect thereto in accordance with GAAP and, in the
case of a claim which could become a Lien on any collateral, such contest
proceedings shall stay the foreclosure of such Lien or the sale of any portion
of the collateral to satisfy such claim.

10.5      Maintenance of Existence, etc.  Maintain and preserve, and (subject to
Section 11.5) cause each other Loan Party to maintain and preserve, (a) its
existence and good standing in the jurisdiction of its organization and (b) its
qualification to do business and good standing in each jurisdiction where the
nature of its business makes such qualification necessary (other than such
jurisdictions in which the failure to be qualified or in good standing could not
reasonably be expected to have a Material Adverse Effect).

10.6      Use of Proceeds.  Use the proceeds of the Loans, and the Letters of
Credit, solely for working capital purposes for Capital Expenditures and for
other general business purposes; and not use or permit any proceeds of any Loan
to be used, either directly or indirectly, for the purpose, whether immediate,
incidental or ultimate, of “purchasing or carrying” any Margin Stock.





45

--------------------------------------------------------------------------------

 

 

10.7      Employee Benefit Plans.

(a)        Maintain, and cause each other member of the Controlled Group to
maintain, each Pension Plan in substantial compliance with all applicable
requirements of law and regulations.

(b)        Make, and cause each other member of the Controlled Group to make, on
a timely basis, all required contributions to any Multiemployer Pension Plan.

(c)        Not, and not permit any other member of the Controlled Group to (i)
seek a waiver of the minimum funding standards of ERISA, (ii) terminate or
withdraw from any Pension Plan or Multiemployer Pension Plan or (iii) take any
other action with respect to any Pension Plan that would reasonably be expected
to entitle the PBGC to terminate, impose liability in respect of, or cause a
trustee to be appointed to administer, any Pension Plan, unless the actions or
events described in clauses (i), (ii) and (iii) individually or in the aggregate
would not have a Material Adverse Effect.

10.8      Environmental Matters.  If any release or threatened release or other
disposal of Hazardous Substances shall occur or shall have occurred on any real
property or any other assets of any Loan Party, Borrower shall, or shall cause
the applicable Loan Party to, cause the prompt containment and removal of such
Hazardous Substances and the remediation of such real property or other assets
as necessary to comply with all Environmental Laws and to preserve the value of
such real property or other assets.  Without limiting the generality of the
foregoing, Borrower shall, and shall cause each other Loan Party to, comply with
any Federal or state judicial or administrative order requiring the performance
at any real property of any Loan Party of activities in response to the release
or threatened release of a Hazardous Substance.  To the extent that the
transportation of Hazardous Substances is permitted by this Agreement, Borrower
shall, and shall cause the Subsidiaries to, dispose of such Hazardous
Substances, or of any other wastes, only at licensed disposal facilities
operating in compliance with Environmental Laws.

10.9      Further Assurances.

(a)        Take, and cause each other Loan Party to take, such actions as are
necessary or as  Administrative Agent or the Lenders may reasonably request from
time to time to ensure that the Obligations of each Loan Party under the Loan
Documents are secured by a first priority perfected Lien in favor of Collateral
Agent (subject to Permitted Liens) on certain of the assets of Borrower and each
Loan Party and guaranteed by each Loan Party, in each case as Administrative
Agent may determine. It is the intent of the parties that all obligations of the
Loan Parties under the Loan Documents shall be guaranteed by (i) each Subsidiary
(other than an Immaterial Subsidiary), whether now existing or hereafter
acquired or created, (ii) each Subsidiary that ceases to be an Immaterial
Subsidiary and (iii) any other Subsidiary that guarantees or otherwise becomes
liable at any time in respect of any Debt under the PGIM Note Agreement or the
other Senior Note Documents, and shall be, to the extent set forth in the
Collateral Documents, secured by substantially all the property and assets of
each of the Loan Parties, whether now existing or hereafter acquired, including,
without limitation, securities accounts, accounts, chattel paper, instruments,
deposit accounts, investment property, documents, contracts, letter-of-credit
rights, general intangibles, equipment, inventory, permits, patents, trademarks,
copyrights, trade names, service marks, Capital Securities issued by the
Borrower’s Subsidiaries or other Persons and other properties acquired after the
date hereof, to the extent required by the Collateral Documents.

(b)        At the Borrower’s expense, the Borrower shall execute and deliver
(and, where applicable, authorize the filing of), and shall cause the other Loan
Parties to execute and deliver (and, where applicable, authorize the filing of),
any and all financing statements, continuation statements and amendments and
other instruments, agreements or other documents, and take all action
(including, without limitation, filing all Uniform Commercial Code financing
statements, continuation statements and amendments,





46

--------------------------------------------------------------------------------

 

 

filing or recording mortgages and deeds of trust and filing assignments or other
documents customarily filed with the U.S. Patent and Trademark Office or the
U.S. Copyright Office) that may be required under applicable law, or that the
Lenders or the Collateral Agent may reasonably request in order to effectuate
the transactions contemplated by the Loan Documents and in order to grant,
preserve, protect and perfect the validity and first priority of the security
interests and Liens created or purported to be created by the Collateral
Documents or in order to effectuate the intent of the parties set forth in
clause (a) of this Section 10.9.

(c)        At the Borrower’s expense, the Borrower shall:  (a) (x) cause each
subsequently acquired or organized Subsidiary (other than an Immaterial
Subsidiary) and cause each Subsidiary that ceases to be an Immaterial
Subsidiary, within thirty (30) days after such acquisition or organization or
cessation of Immaterial Subsidiary status (or, if earlier, on the date such
Subsidiary guarantees or otherwise becomes liable at any time in respect of any
Debt under the PGIM Note Agreement or the other Senior Note Documents), and (y)
cause any other Subsidiary that guarantees or otherwise becomes liable at any
time in respect of any Debt under the PGIM Note Agreement or the other Senior
Note Documents, concurrently therewith, to execute and deliver (1) a joinder to
the Guaranty and Collateral Agreement (in the form contemplated thereby),
pursuant to which such Subsidiary shall become a Guarantor and shall agree to be
bound by the terms and provisions thereof, (2) an opinion of counsel reasonably
satisfactory to the Lenders covering such matters relating to such Subsidiary as
the Lenders may reasonably request, (3) certificates in form and substance
substantially similar to the certificates described in Section 12.1.2, and (4)
each Collateral Document that the Lenders or the Collateral Agent may request in
order to grant the Collateral Agent a valid, first priority perfected pledge or
security interest in, to the extent required by the Collateral Documents,
substantially all of the assets and properties of such Subsidiary, including
without limitation, any outstanding Capital Securities of any other Subsidiary
or other Person which may be held by such Subsidiary; (b) deliver or cause such
Subsidiary to deliver to the Collateral Agent all certificates, stock powers and
other documents required by the Collateral Documents executed by such
Subsidiary, or take or cause such Subsidiary to take such other actions, all as
may be necessary to provide the Collateral Agent with a first priority perfected
pledge of and security interest in all outstanding Capital Securities owned or
held by such Subsidiary, to the extent so required by the Collateral Documents;
provided, that nothing in this clause (c) shall in any way limit or modify the
right of the Lenders to enforce the provisions of Section 11.  For the avoidance
of doubt, a Subsidiary shall cease to be an Immaterial Subsidiary if: (i) the
Subsidiary Tangible Net Worth of such Immaterial Subsidiary as of the date of
the most recent financial statements delivered pursuant to Section 10.1.1,
exceeds $4,000,000 at any time, or (ii) the Subsidiary Tangible Net Worth of all
Immaterial Subsidiaries collectively as of the date of the most recent financial
statements delivered pursuant to Section 10.1.1, exceeds ten percent (10%) of
the Tangible Net Worth of the Borrower and the Subsidiaries at any time; in such
case, the last acquired Immaterial Subsidiary that causes the Subsidiary
Tangible Net Worth of all Immaterial Subsidiaries collectively as of the date of
the most recent financial statements delivered pursuant to Section 10.1.1to
exceed ten percent (10%) of the Tangible Net Worth of the Borrower and the
Subsidiaries shall cease to be an Immaterial Subsidiary and any Subsidiaries
acquired thereafter shall not be treated as Immaterial Subsidiaries for so long
as the Subsidiary Tangible Net Worth of all Immaterial Subsidiaries collectively
as of the date of the most recent financial statements delivered pursuant to
Section 10.1.1 exceeds ten percent (10%) of the Tangible Net Worth of the
Borrower and the Subsidiaries.

(d)        Any security interests and Liens described in this Section 10.9 shall
be created under the Collateral Documents and other security agreements, pledge
agreements, assignments and other instruments, agreements and other documents in
form, scope and substance reasonably satisfactory to the Lenders and to the
Collateral Agent, and at the Borrower’s expense, the Borrower will deliver or
cause to be delivered to the Collateral Agent all such instruments, agreements
and other documents, including, without limitation, legal opinions, landlord and
warehousemen Lien waivers and lien searches, as the Lenders or the Collateral
Agent shall reasonably request to evidence compliance with this Section 10.9.





47

--------------------------------------------------------------------------------

 

 

10.10      Deposit Accounts.  Unless Administrative Agent otherwise consents in
writing, in order to facilitate Administrative Agent’s and the Lenders’
maintenance and monitoring of their security interests in the collateral,
maintain all of their principal deposit accounts with Lenders.

10.11      RESERVED.

10.12      Permissible Payments.  So long as there is pro forma compliance with
the financial covenants contained in Section 11.14 hereof, the Borrower may (a)
make any distribution to any holders of its Capital Securities, (b) purchase or
redeem any of its Capital Securities, (c) pay any management fees or similar
fees to any of its equity holders or any Affiliate thereof, (d) make any
redemption, prepayment (whether mandatory or optional), defeasance, repurchase
or any other payment in respect of any Subordinated Debt, (e) set aside funds
for any of the foregoing, (f) may make regularly scheduled payments of interest
and principal in respect of Subordinated Debt to the extent permitted under the
subordination provisions thereof and, (g) pay any Earn-Outs; provided that, for
purposes of clarification, Subsidiaries of the Borrower shall at all times be
permitted to make dividends or distributions to any of the Loan Parties.

10.13      Other Agreements.   In the event that the Borrower shall, directly or
indirectly, enter into, or otherwise consent to any agreement or instrument
which includes financial covenants not included in this Agreement or any other
more favorable terms (including without limitation events of default), or
covenants that are more restrictive as to the Borrower than those contained in
this Agreement, this Agreement shall be deemed to be amended to include such
additional or more restrictive covenants or terms so long as such additional or
more restrictive covenants or terms remain in effect under the other agreement
or instrument.

SECTION 11         NEGATIVE COVENANTS

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of Credit have been terminated or Cash Collateralized, Borrower
agrees that, unless at any time the Required Lenders shall otherwise expressly
consent in writing, it will:

11.1      Debt.  Not, and not permit any other Loan Party to, create, incur,
assume or suffer to exist any Debt, except:

(a)        Obligations under this Agreement, the other Loan Documents, the PGIM
Note Agreement and the Senior Note Documents;

(b)        Debt secured by Liens permitted by Section 11.2(d) (including the
Debt set forth in Schedule 10.1(c)), and extensions, renewals and refinancings
thereof subject to pro forma compliance with the financial covenants set forth
in Section 11.14 herein;

(c)        Debt of Borrower to any Guarantor or Debt of any Guarantor to
Borrower or another Guarantor;

(d)        Subordinated Debt provided that (i) Borrower is in pro forma
compliance with the financial covenants set forth in Section 11.14 herein
including pro forma compliance with the Fixed Charge Coverage Ratio such that
the denominator includes scheduled principal payments on all Senior Notes
including principal payments on those Senior Notes that have been issued as of
the Closing Date and principal payments on those Senior Notes that are issued
after the Closing Date; (ii) the aggregate amount of Subordinated Debt shall not
exceed 0.5x Pro Forma EBITDA when such Subordinated Debt is, or is to be,





48

--------------------------------------------------------------------------------

 

 

issued; and (iii) Borrower uses a Subordination Agreement substantially in the
form attached hereto as Exhibit F;

(e)        Hedging Obligations approved by Administrative Agent and incurred in
favor of a Lender or an Affiliate thereof for bona fide hedging purposes and not
for speculation;

(f)        Debt described on Schedule 11.1 and any extension, renewal or
refinancing thereof so long as the principal amount thereof is not increased;

(g)        Contingent Liabilities arising with respect to customary
indemnification obligations in favor of sellers in connection with Permitted
Acquisitions and purchasers in connection with dispositions permitted under
Section 11.8; and

(h)        Other unsecured Debt subject to pro forma compliance with the
financial covenants set forth in Section 11.14 herein.

11.2      Liens.  Not, and not permit any other Loan Party to, create or permit
to exist any Lien on any of its real or personal properties, assets or rights of
whatsoever nature (whether now owned or hereafter acquired), except:

(a)        Liens for taxes or other governmental charges not at the time
delinquent or thereafter payable without penalty or being diligently contested
in good faith by appropriate proceedings and, in each case, for which it
maintains adequate reserves in accordance with GAAP and the execution or other
enforcement of which is effectively stayed;

(b)        Liens arising in the ordinary course of business (such as (i) Liens
of carriers, warehousemen, mechanics and materialmen and other similar Liens
imposed by law and (ii) Liens in the form of deposits or pledges incurred in
connection with worker’s compensation, unemployment compensation and other types
of social security (excluding Liens arising under ERISA) or in connection with
surety bonds, bids, performance bonds and similar obligations) for sums not
overdue or being diligently contested in good faith by appropriate proceedings
and not involving any advances or borrowed money or the deferred purchase price
of property or services and, in each case, for which it maintains adequate
reserves in accordance with GAAP and the execution or other enforcement of which
is effectively stayed;

(c)        Liens described on Schedule 11.2 as of the Closing Date and the
replacement, extension or renewal thereof;

(d)        subject to the limitation set forth in Section 11.1(b), (i) Liens
arising in connection with Capital Leases (and attaching only to the property
being leased), (ii) Liens existing on property at the time of the acquisition
thereof by any Loan Party (and not created in contemplation of such acquisition)
and (iii) Liens on equipment or real property;

(e)        attachments, appeal bonds, judgments and other similar Liens, for
sums not exceeding $3,000,000 arising in connection with court proceedings,
provided the execution or other enforcement of such Liens is effectively stayed
and the claims secured thereby are being actively contested in good faith and by
appropriate proceedings;

(f)        easements, rights of way, restrictions, minor defects or
irregularities in title and other similar Liens not interfering in any material
respect with the ordinary conduct of the business of any Loan Party; and





49

--------------------------------------------------------------------------------

 

 

(g)        Liens arising under the Loan Documents.

11.3      RESERVED.

11.4      RESERVED.

11.5      Mergers, Consolidations.  Not, and not permit any other Loan Party to
be a party to any merger or consolidation except (a)(x) any Subsidiary may merge
or consolidate with or into, or transfer its assets to, any Guarantor; provided
that in any such merger or consolidation, the continuing or surviving Person is
such Guarantor and (y) any Subsidiary may merge or consolidate with or into, or
transfer its assets to, the Borrower; provided that in any such merger or
consolidation, the continuing or surviving Person is the Borrower; and

(b)       other than as set forth in clause (a), the Borrower may merge or
consolidate with or into any Person (other than any of the Subsidiaries);
provided that in any such merger or consolidation, the continuing or surviving
Person is the Borrower and such merger or consolidation is otherwise in
compliance with Section 11.11 and the requirements of a Permitted Acquisition.

11.6      Modification of Organizational Documents.  Not permit the charter,
by-laws or other organizational documents of any Loan Party to be amended or
modified in any way which could reasonably be expected to materially adversely
affect the interests of the Lenders; not change, or allow any Loan Party to
change, its state of formation or its organizational form in any way which could
reasonably be expected to have a material adverse affect on the interests of the
Lenders.

11.7      Transactions with Affiliates.  Not, and not permit any other Loan
Party to, enter into, or cause, suffer or permit to exist any transaction,
arrangement or contract with any of its other Affiliates (other than the Loan
Parties) which is on terms which are less favorable than are obtainable from any
Person which is not one of its Affiliates.

11.8      Asset Disposition.  Not, and not permit any other Loan Party to sell,
lease, transfer, or otherwise dispose of any assets of the Borrower or any other
Loan Party except (a) transfers of assets to any of the Loan Parties, (b) Asset
Dispositions of Inventory of any of the Loan Parties and Fixed Assets of any of
the Loan Parties (in each case subject to clause (d) of this Section 11.8) sold
in the ordinary course of business, (c) obsolete or worn out equipment and (d)
subject to the following sentence, Asset Dispositions to the extent the
aggregate Net Cash Proceeds of such Asset Dispositions does not exceed, in any
such Fiscal Year, 20% of the Tangible Assets of the Borrower and the other Loan
Parties, as of the end of the immediately preceding Fiscal Year, and to the
extent 100% of the consideration for such Asset Dispositions is in cash;
provided that, to the extent otherwise meeting the requirements of this clause
(d): (1) Net Cash Proceeds from Asset Dispositions which in the event that the
assets subject to such Asset Disposition constituted Collateral, such Net Cash
Proceeds are reinvested in property, all or substantially all (as determined by
the Collateral Agent) of which such property shall be made subject to the Lien
of the applicable Collateral Documents in favor of the Collateral Agent or (2)
in the event that the assets subject to such Asset Disposition did not
constitute Collateral, such Net Cash Proceeds are reinvested in assets similar
to the assets which were subject to such Asset Disposition or in property which
is otherwise used or useful in the business of the Borrower and the other Loan
Parties, and in each case, such property is located within the United States;
provided further that, to the extent actually reinvested in such assets or
property within the 180-day period after the applicable Asset Disposition or
committed to be reinvested within ninety (90) days after the end of such period,
such Net Cash Proceeds will be excluded from the calculation of aggregate Net
Cash Proceeds in such Fiscal Year.  If the net sales proceeds of any asset
sales, including the sale of any business, Subsidiary or investment, for any
Fiscal Year are greater than 20% of Consolidated Tangible Assets of the Borrower
and the Loan Parties, the Borrower shall be required to make





50

--------------------------------------------------------------------------------

 

 

prepayments in accordance with Section 6.2.2(i) and the Revolving Commitment
shall be reduced as set forth in Section 6.2.2(a).

11.9      Inconsistent Agreements.  Not, and not permit any other Loan Party to,
enter into any agreement containing any provision which would (a) be violated or
breached by any borrowing by Borrower hereunder or by the performance by any
Loan Party of any of its Obligations hereunder or under any other Loan Document,
(b) prohibit any Loan Party from granting to Administrative Agent and the
Lenders, a Lien on any of its assets or (c) create or permit to exist or become
effective any encumbrance or restriction on the ability of any Subsidiary to (i)
pay dividends or make other distributions to Borrower or any other Subsidiary,
or pay any Debt owed to Borrower or any other Subsidiary, (ii) make loans or
advances to any Loan Party or (iii) transfer any of its assets or properties to
any Loan Party, other than (A) customary restrictions and conditions contained
in agreements relating to the sale of all or a substantial part of the assets of
any Subsidiary pending such sale, provided that such restrictions and conditions
apply only to the Subsidiary to be sold and such sale is permitted hereunder (B)
restrictions or conditions imposed by any agreement relating to purchase money
Debt, Capital Leases and other secured Debt permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Debt, (C) customary provisions in leases and other contracts restricting the
assignment thereof, and (D) provisions contained in the Senior Note Documents
for so long as the obligations arising thereunder are subject to the
Intercreditor Agreement.

11.10      Business Activities.  Not, and not permit any other Loan Party to,
engage in any line of business other than the businesses engaged in on the date
hereof and businesses reasonably related thereto.

11.11      Investments.  Not, and not permit any other Loan Party to, make or
permit to exist any Investment in any other Person, except the following:

(a)           Investments in the form of contributions by any Loan Party in
respect of the Capital Securities of any Guarantor, or as set forth on Schedule
11.1(a), Investments in existence on the date hereof in the form of
contributions by any Loan Party in respect of the Capital Securities of any
other Subsidiary; Investments constituting Debt permitted by Section 11.1;

(b)           Contingent Liabilities constituting Debt permitted by Section
11.1;

(c)           Cash Equivalent Investments;

(d)           Investments in securities of Account Debtors received pursuant to
any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of such Account Debtors;

(e)           to the extent not otherwise permitted hereunder, Investments
listed on Schedule 11.11 as of the Closing Date;

(g)           to the extent not otherwise permitted hereunder, Investments in
Joint Ventures (other than Construction Partnerships) not exceeding $50,000,000
in aggregate; and

(h)           Investments in the form of Permitted Acquisitions; provided that
all such Investments, in Foreign Subsidiaries shall at no time exceed
$20,000,000.

provided that any Investment which when made complies with the requirements of
the definition of the term “Cash Equivalent Investment” may continue to be held
notwithstanding that such Investment if made thereafter would not comply with
such requirements.





51

--------------------------------------------------------------------------------

 

 

11.12      Restriction of Amendments to Certain Documents.  Not, and not permit
any other Loan Party to, amend or otherwise modify, or waive any rights under
any provisions of any Subordinated Debt.

11.13      Fiscal Year.  Not, and not permit any other Loan Party to, change its
Fiscal Year.

11.14      Financial Covenants.

11.14.1      Fixed Charge Coverage Ratio.  Not permit the Fixed Charge Coverage
Ratio for the Borrower and the Subsidiaries for any Computation Period,
calculated at the end of each Fiscal Quarter, commencing with the Computation
Period ending September 30, 2017 to be less than 1.25x.

11.14.2      Senior Debt to EBITDA Ratio.  Not permit the Senior Debt to EBITDA
Ratio for the Borrower and the Subsidiaries as of the last day of any
Computation Period, calculated at the end of each Fiscal Quarter, to exceed
3.00x.

11.15      Cancellation of Debt.  Not, and not permit any other Loan Party to,
cancel any claim or debt owing to it, except for reasonable consideration or in
the ordinary course of business, and except for the cancellation of debts or
claims not to exceed $3,000,000  in any Fiscal Year.

11.16      Laws, Regulations.  Borrower shall not, and shall not permit any
other Loan Party to fail to comply with the laws, regulations and executive
orders referred to in Sections 9.25 and 9.26.

11.17      Shelf Notes.  Borrower shall not issue Shelf Notes after the date of
this Agreement in an aggregate original principal amount in excess of
$50,000,000 without approval by the Lenders.

SECTION 12         EFFECTIVENESS; CONDITIONS OF LENDING, ETC.

The obligation of each Lender to make its Loans and of the Issuing Lenders to
issue Letters of Credit is subject to the following conditions precedent:

12.1      Initial Credit Extension.  The obligation of the Lenders to make the
initial Loans and the obligation of the Issuing Lenders to issue their initial
Letters of Credit (whichever first occurs) is, in addition to the conditions
precedent specified in Section 12.2, subject to the condition precedent that the
Administrative Agent shall have received all of the following, each duly
executed and dated the Closing Date (or such earlier date as shall be
satisfactory to Administrative Agent), in form and substance satisfactory to
Administrative Agent (and the date on which all such conditions precedent have
been satisfied or waived in writing by Administrative Agent and the Lenders is
called the “Closing Date”):

12.1.1      Agreement and Notes.  This Agreement and, to the extent requested by
any Lender, a Note made payable to such Lender.

12.1.2      Authorization Documents.  For each Loan Party, such Person’s (a)
charter (or similar formation document), certified by the appropriate
governmental authority; (b) good standing certificates in its state of
incorporation (or formation) and in each other state requested by Administrative
Agent; (c) bylaws (or similar governing document); (d) resolutions of its board
of directors (or similar governing body) approving and authorizing such Person’s
execution, delivery and performance of the Loan Documents to which it is party
and the transactions contemplated thereby; and (e) signature and incumbency
certificates of its officers executing any of the Loan Documents (it being
understood that Administrative Agent and each Lender may conclusively rely on
each such certificate until formally advised by a like certificate of any
changes therein), all certified by its secretary or an assistant secretary (or
similar officer) as being in full force and effect without modification.





52

--------------------------------------------------------------------------------

 

 

12.1.3      Consents, etc.  Certified copies of all documents evidencing any
necessary corporate or partnership action, consents and governmental approvals
(if any) required for the execution, delivery and performance by the Loan
Parties of the documents referred to in this Section 12.

12.1.4      Letter of Direction.  A letter of direction containing funds flow
information with respect to the proceeds of the Loans on the Closing Date.

12.1.5      Guaranty and Collateral Agreement.  A counterpart of the Guaranty
and Collateral Agreement executed by each Loan Party, together with all
instruments, transfer powers and other items required to be delivered in
connection therewith.

12.1.6      Perfection Certificate.  A Perfection Certificate completed and
executed by each Loan Party.

12.1.7      Subordination Agreements.  Subordination Agreements with respect to
all Subordinated Debt (if any).

12.1.8      Opinions of Counsel.  Opinions of counsel for each Loan Party,
including local counsel reasonably requested by Administrative Agent.

12.1.9      Insurance.  Evidence of the existence of insurance required to be
maintained pursuant to Section 10.3(b), together with evidence that
Administrative Agent and, in the case of property and casualty, that the
Collateral Agent has been named as a lender’s loss payee and an additional
insured on all related insurance policies.

12.1.10      Copies of Documents.  Copies of the PGIM Amendment and related
documents certified by the secretary or assistant secretary (or similar officer)
of Borrower as being true, accurate and complete.

12.1.11      Payment of Fees.  Evidence of payment by Borrower of all accrued
and unpaid fees, costs and expenses to the extent then due and payable on the
Closing Date, together with all Attorney Costs of Administrative Agent to the
extent invoiced prior to the Closing Date, plus such additional amounts of
Attorney Costs as shall constitute Administrative Agent’s reasonable estimate of
Attorney Costs incurred or to be incurred by Administrative Agent through the
closing proceedings (provided that such estimate shall not thereafter preclude
final settling of accounts between Borrower and Administrative Agent).

12.1.12      Intercreditor Agreement.  The Intercreditor Agreement executed by
PGIM.

12.1.13      Search Results; Lien Terminations.  Certified copies of Uniform
Commercial Code search reports dated a date reasonably near to the Closing Date,
listing all effective financing statements which name any Loan Party (under
their present names and any previous names) as debtors, together with (a) copies
of such financing statements, and (b) such other Uniform Commercial Code
termination statements as Administrative Agent may reasonably request.

12.1.14      Filings, Registrations and Recordings.  Administrative Agent shall
have received each document (including Uniform Commercial Code financing
statements) required by the Collateral Documents or under law or reasonably
requested by Administrative Agent to be filed, registered or recorded in order
to create in favor of Collateral Agent, for the benefit of the Lenders, a
perfected Lien on the collateral described therein, prior to any other Liens
(subject only to Liens permitted pursuant to Section 11.2), in proper form for
filing, registration or recording.





53

--------------------------------------------------------------------------------

 

 

12.1.15      RESERVED.

12.1.16      RESERVED.

12.1.17      Other.  Such other documents as Administrative Agent or any Lender
may reasonably request.

12.2      Conditions.  The obligation (a) of each Lender to make each Loan and
(b) of the Issuing Lenders to issue each Letter of Credit is subject to the
following further conditions precedent that:

12.2.1      Compliance with Warranties, No Default, etc.  Both before and after
giving effect to any borrowing and the issuance of any Letter of Credit, the
following statements shall be true and correct:

(a)        the representations and warranties of each Loan Party set forth in
this Agreement and the other Loan Documents shall be true and correct in all
respects with the same effect as if then made (except to the extent stated to
relate to a specific earlier date, in which case such representations and
warranties shall be true and correct as of such earlier date); and

(b)        no Default or Event of Default shall have then occurred and be
continuing.

12.2.2      Confirmatory Certificate.  If requested by Administrative Agent or
any Lender, Administrative Agent shall have received (in sufficient counterparts
to provide one to each Lender) a certificate dated the date of such requested
Loan or Letter of Credit and signed by a duly authorized representative of
Borrower as to the matters set out in Section 12.2.1 (it being understood that
each request by Borrower for the making of a Loan or the issuance of a Letter of
Credit shall be deemed to constitute a representation and warranty by Borrower
that the conditions precedent set forth in Section 12.2.1 will be satisfied at
the time of the making of such Loan or the issuance of such Letter of Credit),
together with such other documents as Administrative Agent or any Lender may
reasonably request in support thereof.

SECTION 13         EVENTS OF DEFAULT AND THEIR EFFECT.

13.1      Events of Default.  Each of the following shall constitute an Event of
Default under this Agreement:

13.1.1      Non-Payment of the Loans, etc.  Default in the payment when due of
the principal of any Loan; or default, and continuance thereof for five (5)
Business Days, in the payment when due of any interest, fee, reimbursement
obligation with respect to any Letter of Credit or other amount payable by
Borrower hereunder or under any other Loan Document.

13.1.2      Non-Payment of Other Debt.  Any default shall occur under the terms
applicable to any Debt of any Loan Party in an aggregate amount (for all such
Debt so affected and including undrawn committed or available amounts and
amounts owing to all creditors under any combined or syndicated credit
arrangement) exceeding $3,000,000 and such default shall (a) consist of the
failure to pay such Debt when due, whether by acceleration or otherwise, or (b)
accelerate the maturity of such Debt or permit the holder or holders thereof, or
any trustee or agent for such holder or holders, to cause such Debt to become
due and payable (or require any Loan Party to purchase or redeem such Debt or
post cash collateral in respect thereof) prior to its expressed maturity.

13.1.3      Other Material Obligations.  Default in the payment when due, or in
the performance or observance of, any material obligation of, or condition
agreed to by, any Loan Party with respect to any





54

--------------------------------------------------------------------------------

 

 

material purchase or lease of goods or services where such default, singly or in
the aggregate with all other such defaults, might reasonably be expected to have
a Material Adverse Effect.

13.1.4      Bankruptcy, Insolvency, etc.  Any Loan Party becomes insolvent or
generally fails to pay, or admits in writing its inability or refusal to pay,
debts as they become due; or any Loan Party applies for, consents to, or
acquiesces in the appointment of a trustee, receiver or other custodian for such
Loan Party or any property thereof, or makes a general assignment for the
benefit of creditors; or, in the absence of such application, consent or
acquiescence, a trustee, receiver or other custodian is appointed for any Loan
Party or for a substantial part of the property of any thereof and is not
discharged within 60 days; or any bankruptcy, reorganization, debt arrangement,
or other case or proceeding under any bankruptcy or insolvency law, or any
dissolution or liquidation proceeding, is commenced in respect of any Loan
Party, and if such case or proceeding is not commenced by such Loan Party, it is
consented to or acquiesced in by such Loan Party, or remains for sixty (60) days
undismissed; or any Loan Party takes any action to authorize, or in furtherance
of, any of the foregoing.

13.1.5      Non-Compliance with Loan Documents.  (a) Failure by any Loan Party
to comply with or to perform any covenant set forth in Sections 10.1.1, 10.1.2,
10.1.3, 10.1.4, 10.1.5(a), 10.1.6, 10.1.8, 10.3(b), 10.5, 10.6 or Section 11; or
(b) failure by any Loan Party to comply with or to perform any other provision
of this Agreement or any other Loan Document (and not constituting an Event of
Default under any other provision of this Section 13) and continuance of such
failure described in this clause (b) for thirty (30) days after written notice
thereof by Administrative Agent.

13.1.6      Representations; Warranties.  Any representation or warranty made by
any Loan Party herein or any other Loan Document is breached or is false or
misleading in any material respect, or any schedule, certificate, financial
statement, report, notice or other writing furnished by any Loan Party to
Administrative Agent or any Lender in connection herewith is false or misleading
in any material respect on the date as of which the facts therein set forth are
stated or certified.

13.1.7      Pension Plans.  (a) Any Person institutes steps to terminate a
Pension Plan if as a result of such termination Borrower or any member of the
Controlled Group could be required to make a contribution to such Pension Plan,
or could incur a liability or obligation to such Pension Plan, in excess of
$10,000,000; (b) a contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a Lien under Section 302(f) of ERISA; (c) the
Unfunded Liability exceeds twenty percent of the Total Plan Liability, or (d)
there shall occur any withdrawal or partial withdrawal from a Multiemployer
Pension Plan and the withdrawal liability (without unaccrued interest) to
Multiemployer Pension Plans as a result of such withdrawal (including any
outstanding withdrawal liability that Borrower or any member of the Controlled
Group have incurred on the date of such withdrawal) exceeds $10,000,000.

13.1.8      Judgments.  Final judgments which exceed an aggregate of $3,000,000
shall be rendered against any Loan Party and shall not have been paid,
discharged or vacated or had execution thereof stayed pending appeal within
thirty (30) days after entry or filing of such judgments.

13.1.9      Invalidity of Collateral Documents, etc.  Any Collateral Document
shall cease to be in full force and effect; or any Loan Party (or any Person by,
through or on behalf of any Loan Party) shall contest in any manner the
validity, binding nature or enforceability of any Collateral Document.

13.1.10      Invalidity of Subordination Provisions, etc.  Any subordination
provision in any document or instrument governing Subordinated Debt, or any
subordination provision in any subordination agreement that relates to any
Subordinated Debt, or any subordination provision in any guaranty by any Loan
Party of any Subordinated Debt, shall cease to be in full force and effect, or
any Loan Party or any





55

--------------------------------------------------------------------------------

 

 

other Person (including the holder of any applicable Subordinated Debt) shall
contest in any manner the validity, binding nature or enforceability of any such
provision.

13.1.11      Change in Control.  A Change in Control shall occur.

13.2      Effect of Event of Default.  If any Event of Default described in
Section 13.1.4 shall occur in respect of Borrower, the Commitments shall
immediately terminate and the Loans and all other Obligations hereunder shall
become immediately due and payable and Borrower shall become immediately
obligated to Cash Collateralize all Letters of Credit, all without presentment,
demand, protest or notice of any kind; and, if any other Event of Default shall
occur and be continuing, Administrative Agent may (and, upon the written request
of the Required Lenders shall) declare the Commitments to be terminated in whole
or in part and/or declare all or any part of the Loans and all other Obligations
hereunder to be due and payable and/or demand that Borrower immediately Cash
Collateralize all or any Letters of Credit, whereupon the Commitments shall
immediately terminate (or be reduced, as applicable) and/or the Loans and other
Obligations hereunder shall become immediately due and payable (in whole or in
part, as applicable) and/or Borrower shall immediately become obligated to Cash
Collateralize the Letters of Credit (all or any, as applicable), all without
presentment, demand, protest or notice of any kind.  Administrative Agent shall
promptly advise Borrower of any such declaration, but failure to do so shall not
impair the effect of such declaration.  Subject to the terms of the
Intercreditor Agreement, any cash collateral delivered hereunder shall be held
by Administrative Agent (without liability for interest thereon) and applied to
the Obligations arising in connection with any drawing under a Letter of
Credit.  After the expiration or termination of all Letters of Credit, such cash
collateral shall be applied by Administrative Agent to any remaining Obligations
hereunder and any excess shall be delivered to Borrower or as a court of
competent jurisdiction may elect.

13.3      Credit Bidding.  The Loan Parties and the Lenders hereby irrevocably
authorize (and by entering into a Bank Product Agreement, each Bank Product
provider shall be deemed to authorize) Administrative Agent, based upon the
instruction of the Required Lenders, to Credit Bid and purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral (and the Loan Parties shall approve Administrative Agent as a
qualified bidder and such Credit Bid as qualified bid) at any sale thereof
conducted by Administrative Agent, based upon the instruction of the Required
Lenders, under any provisions of the Uniform Commercial Code, as part of any
sale or investor solicitation process conducted by any Loan Party, any interim
receiver, receiver, receiver and manager, administrative receiver, trustee,
agent or other Person pursuant or under any insolvency laws; provided, however,
that (i) the Required Lenders may not direct Administrative Agent in any manner
that does not treat each of the Lenders equally, without preference or
discrimination, in respect of consideration received as a result of the Credit
Bid, (ii) the acquisition documents shall be commercially reasonable and contain
customary protections for minority holders, such as, among other things,
anti-dilution and tag-along rights, (iii) the exchanged debt or equity
securities must be freely transferable, without restriction (subject to
applicable securities laws) and (iv) reasonable efforts shall be made to
structure the acquisition in a manner that causes the governance documents
pertaining thereto to not impose any obligations or liabilities upon the Lenders
individually (such as indemnification obligations).

For purposes of the preceding sentence, the term “Credit Bid” shall mean, an
offer submitted by Administrative Agent (on behalf of the Lender group), based
upon the instruction of the Required Lenders, to acquire the property of any
Loan Party or any portion thereof in exchange for and in full and final
satisfaction of all or a portion (as determined by Administrative Agent, based
upon the instruction of the Required Lenders) of the claims and Obligations
under this Agreement and other Loan Documents.





56

--------------------------------------------------------------------------------

 

 

SECTION 14         THE AGENT.

14.1      Appointment and Authorization.  Each Lender hereby irrevocably
(subject to Section 14.10) appoints, designates and authorizes Administrative
Agent (including in its capacity as Collateral Agent for all purposes of this
Section 14) to take such action on its behalf under the provisions of this
Agreement and each other Loan Document and to exercise such powers and perform
such duties as are expressly delegated to it by the terms of this Agreement or
any other Loan Document, together with such powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary contained elsewhere in
this Agreement or in any other Loan Document, Administrative Agent shall not
have any duty or responsibility except those expressly set forth herein, nor
shall Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Administrative
Agent.  Without limiting the generality of the foregoing sentence, the use of
the term “agent” herein and in other Loan Documents with reference to
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable
law.  Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.

14.2      Issuing Lenders.  The Issuing Lenders shall act on behalf of the
Lenders (according to their Pro Rata Shares) with respect to any Letters of
Credit issued by them and the documents associated therewith.  The Issuing
Lenders shall have all of the benefits and immunities (a) provided to
Administrative Agent in this Section 14 with respect to any acts taken or
omissions suffered by the Issuing Lenders in connection with Letters of Credit
issued by them or proposed to be issued by them and the applications and
agreements for letters of credit pertaining to such Letters of Credit as fully
as if the term “Administrative Agent”, as used in this Section 14, included the
Issuing Lenders with respect to such acts or omissions and (b) as additionally
provided in this Agreement with respect to the Issuing Lenders.

14.3      Delegation of Duties.  Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys in fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such
duties.  Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney in fact that it selects in the absence of
gross negligence or willful misconduct.

14.4      Exculpation of Administrative Agent.  None of Administrative Agent nor
any of its directors, officers, employees or agents shall (a) be liable for any
action taken or omitted to be taken by any of them under or in connection with
this Agreement or any other Loan Document or the transactions contemplated
hereby (except to the extent resulting from its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein as
determined by a final, nonappealable judgment by a court of competent
jurisdiction), or (b) be responsible in any manner to any Lender or participant
for any recital, statement, representation or warranty made by any Loan Party or
Affiliate of Borrower, or any officer thereof, contained in this Agreement or in
any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Administrative Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document (or the creation, perfection or priority of
any Lien or security interest therein), or for any failure of Borrower or any
other party to any Loan Document to perform its Obligations hereunder or
thereunder.  Administrative Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of Borrower or any of
Borrower’s Subsidiaries or Affiliates.





57

--------------------------------------------------------------------------------

 

 

14.5      Reliance by Administrative Agent.  Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, electronic mail message, affidavit, letter, telegram, facsimile,
telex or telephone message, statement or other document or conversation believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to Borrower), independent accountants and other experts
selected by Administrative Agent.  Administrative Agent shall be fully justified
in failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate and, if it so requests, confirmation
from the Lenders of their obligation to indemnify Administrative Agent against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action.  Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document in accordance with a request or consent of
the Required Lenders and such request and any action taken or failure to act
pursuant thereto shall be binding upon each Lender.  For purposes of determining
compliance with the conditions specified in Section 12, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless
Administrative Agent shall have received written notice from such Lender prior
to the proposed Closing Date specifying its objection thereto.

14.6      Notice of Default.  Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Event of Default or Default except
with respect to defaults in the payment of principal, interest and fees required
to be paid to Administrative Agent for the account of the Lenders, unless
Administrative Agent shall have received written notice from a Lender or
Borrower referring to this Agreement, describing such Event of Default or
Default and stating that such notice is a “notice of default”.  Administrative
Agent will notify the Lenders of its receipt of any such notice.  Administrative
Agent shall take such action with respect to such Event of Default or Default as
may be requested by the Required Lenders in accordance with Section 13;
 provided that unless and until Administrative Agent has received any such
request, Administrative Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Event of
Default or Default as it shall deem advisable or in the best interest of the
Lenders.

14.7      Credit Decision.  Each Lender acknowledges that Administrative Agent
has not made any representation or warranty to it, and that no act by
Administrative Agent hereafter taken, including any consent and acceptance of
any assignment or review of the affairs of the Loan Parties, shall be deemed to
constitute any representation or warranty by Administrative Agent to any Lender
as to any matter, including whether Administrative Agent has disclosed material
information in its possession.  Each Lender represents to Administrative Agent
that it has, independently and without reliance upon Administrative Agent and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan
Parties, and made its own decision to enter into this Agreement and to extend
credit to Borrower hereunder.  Each Lender also represents that it will,
independently and without reliance upon Administrative Agent and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of Borrower.  Except for notices, reports and other documents
expressly herein required to be furnished to the Lenders by Administrative
Agent, Administrative Agent shall not have any duty or responsibility to provide
any Lender with any credit or other information concerning the business,
prospects, operations, property, financial or other condition or
creditworthiness of Borrower which may come into the possession of
Administrative Agent.





58

--------------------------------------------------------------------------------

 

 

14.8      Indemnification.  Whether or not the transactions contemplated hereby
are consummated, each Lender shall indemnify upon demand Administrative Agent
and its directors, officers, employees and agents (to the extent not reimbursed
by or on behalf of Borrower and without limiting the obligation of Borrower to
do so), according to its applicable Pro Rata Share, from and against any and all
Indemnified Liabilities (as hereinafter defined); provided that no Lender shall
be liable for any payment to any such Person of any portion of the Indemnified
Liabilities to the extent determined by a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from the applicable Person’s
own gross negligence or willful misconduct.  No action taken in accordance with
the directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section.  Without
limitation of the foregoing, each Lender shall reimburse Administrative Agent
upon demand for its ratable share of any costs or out of pocket expenses
(including Attorney Costs and Taxes) incurred by Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that Administrative Agent
is not reimbursed for such expenses by or on behalf of Borrower.  The
undertaking in this Section shall survive repayment of the Loans, cancellation
of the Notes, expiration or termination of the Letters of Credit, any
foreclosure under, or modification, release or discharge of, any or all of the
Collateral Documents, termination of this Agreement and the resignation or
replacement of Administrative Agent.

14.9      Administrative Agent in Individual Capacity.  CIBC Bank USA and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with the Loan
Parties and Affiliates as though CIBC Bank USA were not Administrative Agent
hereunder and without notice to or consent of any Lender.  Each Lender
acknowledges that, pursuant to such activities, CIBC Bank USA or its Affiliates
may receive information regarding Borrower or its Affiliates (including
information that may be subject to confidentiality obligations in favor of
Borrower or such Affiliate) and acknowledge that Administrative Agent shall be
under no obligation to provide such information to them.  With respect to their
Loans (if any),  CIBC Bank USA and its Affiliates shall have the same rights and
powers under this Agreement as any other Lender and may exercise the same as
though CIBC Bank USA were not Administrative Agent, and the terms “Lender” and
“Lenders” include CIBC Bank USA and its Affiliates, to the extent applicable, in
their individual capacities.

14.10      Successor Administrative Agent.  Administrative Agent may resign as
Administrative Agent upon thirty (30) days’ notice to the Lenders.  If
Administrative Agent resigns under this Agreement, the Required Lenders shall,
with (so long as no Event of Default exists) the consent of Borrower (which
shall not be unreasonably withheld or delayed), appoint from among the Lenders a
successor agent for the Lenders.  If no successor agent is appointed prior to
the effective date of the resignation of Administrative Agent, Administrative
Agent may appoint, after consulting with the Lenders and Borrower, a successor
agent from among the Lenders.  Upon the acceptance of its appointment as
successor agent hereunder, such successor agent shall succeed to all the rights,
powers and duties of the retiring Administrative Agent and the term
“Administrative Agent” shall mean such successor agent, and the retiring
Administrative Agent’s appointment, powers and duties as Administrative Agent
shall be terminated. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Section 14 and
Sections 15.5 and 15.16 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement.  If no successor agent has accepted appointment as Administrative
Agent by the date which is thirty (30) days following a retiring Administrative
Agent’s notice of resignation, the retiring Administrative Agent’s resignation
shall nevertheless thereupon become effective and the Lenders shall perform all
of the duties of Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.





59

--------------------------------------------------------------------------------

 

 

14.11      Collateral Matters.

(a)           Each Lender authorizes and directs Administrative Agent to enter
into the other Loan Documents for the benefit of Lenders.  Each Lender hereby
agrees that, except as otherwise set forth herein, any action taken by Required
Lenders in accordance with the provisions of this Agreement or the other Loan
Documents, and the exercise by the Required Lenders of the powers set forth
herein or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all Lenders.  Administrative Agent
is hereby authorized on behalf of all Lenders, without the necessity of any
notice to or further consent from any Lender to take any action with respect to
any Collateral or Loan Documents which may be necessary to perfect and maintain
perfected the Liens upon the Collateral granted pursuant to this Agreement and
the other Loan Documents.  The Lenders irrevocably authorize Administrative
Agent, at its option and in its discretion, (a) to release any Lien granted to
or held by Collateral Agent under any Collateral Document (i) upon termination
of the Commitments and payment in full of all Loans and all other obligations of
Borrower hereunder and the expiration or termination of all Letters of Credit;
(ii) constituting property sold or to be sold or disposed of as part of or in
connection with any disposition permitted hereunder (including the release of
any Guarantor); or (iii) subject to Section 15.1, if approved, authorized or
ratified in writing by the Required Lenders; or (b) to subordinate its interest
in any Collateral to any holder of a Lien on such Collateral which is permitted
by Section 11.2(d)(i) or (d)(iii) (it being understood that Administrative Agent
may conclusively rely on a certificate from Borrower in determining whether the
Debt secured by any such Lien is permitted by Section 11.1(b)).  Upon request by
Administrative Agent at any time, the Lenders will confirm in writing Collateral
Agent’s authority to release, or subordinate its interest in, particular types
or items of Collateral pursuant to this Section 14.11.  Each Lender hereby
authorizes Administrative Agent to give blockage notices in connection with any
Subordinated Debt at the direction of Required Lenders and agrees that it will
not act unilaterally to deliver such notices.

(b)        The Collateral Agent (i) will use commercially reasonable efforts to
provide Lenders with thirty (30) days’ notice of the intent to take real
property collateral, but will have no liability for failure to do so and (ii) if
deemed necessary by the Collateral Agent due to the financial or other condition
of the Borrower, the notice period set forth in (i) herein may be shorter.

14.12      Restriction on Actions by Lenders.   Each Lender agrees that it shall
not, without the express written consent of Administrative Agent, and shall,
upon the written request of Administrative Agent (to the extent it is lawfully
entitled to do so), set off against the Obligations, any amounts owing by such
Lender to a Loan Party or any deposit accounts of any Loan Party now or
hereafter maintained with such Lender.  Each of the Lenders further agrees that
it shall not, unless specifically requested to do so in writing by
Administrative Agent, take or cause to be taken, any action, including the a
commencement of any legal or equitable proceedings to foreclose any loan or
otherwise enforce any security interest in any of the Collateral or to enforce
all or any part of this Agreement or the other Loan Documents.  All enforcement
actions under this Agreement and the other Loan Documents against the Loan
Parties or any third party with respect to the Obligations or the Collateral may
only be taken by Administrative Agent (at the direction of the Required Lenders
or as otherwise permitted in this Agreement) or by its agents, including the
Collateral Agent, at the direction of Administrative Agent.

14.13      Administrative Agent May File Proofs of Claim.  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on Borrower) shall be entitled
and empowered, by intervention in such proceeding or otherwise:





60

--------------------------------------------------------------------------------

 

 

(a)        to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders and Administrative Agent under
Sections 5,  15.5 and 15.17) allowed in such judicial proceedings; and

(b)        to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Sections 5,  15.5 and 15.17.

Nothing contained herein shall be deemed to authorize Administrative Agent  to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

14.14      Other Agents; Arrangers and Managers.  None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “book manager,” “lead
manager,” “arranger,” “lead arranger” or “co-arranger”, if any, shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than, in the case of such Lenders, those applicable to all Lenders as
such.  Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender.  Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

SECTION 15         GENERAL.

15.1      Waiver; Amendments.  No delay on the part of Administrative Agent or
any Lender in the exercise of any right, power or remedy shall operate as a
waiver thereof, nor shall any single or partial exercise by any of them of any
right, power or remedy preclude other or further exercise thereof, or the
exercise of any other right, power or remedy.  No amendment, modification or
waiver of, or consent with respect to, any provision of this Agreement or the
other Loan Documents shall in any event be effective unless the same shall be in
writing and acknowledged by Lenders having an aggregate Pro Rata Shares of not
less than the aggregate Pro Rata Shares expressly designated herein with respect
thereto or, in the absence of such designation as to any provision of this
Agreement, by the Required Lenders, and then any such amendment, modification,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.  No amendment, modification, waiver or consent
shall (a) extend or increase the Commitment of any Lender without the written
consent of such Lender, (b) extend the date scheduled for payment of any
principal (excluding required prepayments of the Loans) of or interest on the
Loans or any fees payable hereunder without the written consent of each Lender
directly affected thereby, (c) reduce the principal amount of any Loan, the rate
of interest thereon or any fees payable hereunder, without the consent of each
Lender directly affected thereby (except for periodic adjustments of interest
rates and fees resulting from a change in the Applicable Margin as provided for
in this Agreement); or (d) release any Guarantor from its obligations under the
Guaranty and Collateral Agreement, other than as part





61

--------------------------------------------------------------------------------

 

 

of or in connection with any disposition permitted hereunder, or all or any
substantial part of the Collateral granted under the Collateral Documents
(except as permitted by Section 14.11), change the definition of Required
Lenders, any provision of this Section 15.1, any provision of Section 13.3 or
reduce the aggregate Pro Rata Share required to effect an amendment,
modification, waiver or consent, without, in each case set forth in this clause
(d), the written consent of all Lenders.  No provision of Section 14 or other
provision of this Agreement affecting Administrative Agent in its capacity as
such shall be amended, modified or waived without the consent of Administrative
Agent.  No provision of this Agreement relating to the rights or duties of the
Issuing Lenders in their capacities as such shall be amended, modified or waived
without the consent of the Issuing Lenders.  No provision of this Agreement
relating to the rights or duties of the Swing Line Lender in its capacities as
such shall be amended, modified or waived without the consent of the Swing Line
Lender.

Notwithstanding the foregoing, this agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, Administrative Agent
and Borrower (a) to add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the
Revolving Loans, the Revolving Commitments and the accrued interest and fees in
respect thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.

If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all Lenders, the consent of the Required
Lenders is obtained, but the consent of other Lenders whose consent is required
is not obtained (any such Lender whose consent is not obtained being referred to
as a “Non-Consenting Lender”), then, so long as Administrative Agent is not a
Non-Consenting Lender, Administrative Agent and/or a Person or Persons
reasonably acceptable to Administrative Agent shall have the right to purchase
from such Non-Consenting Lenders, and such Non-Consenting Lenders agree that
they shall, upon Administrative Agent’s request, sell and assign to
Administrative Agent and/or such Person or Persons, all of the Loans and
Revolving Commitments of such Non-Consenting Lenders for an amount equal to the
principal balance of all such Loans and Revolving Commitments held by such
Non-Consenting Lenders and all accrued interest, fees, expenses and other
amounts then due with respect thereto through the date of sale, such purchase
and sale to be consummated pursuant to an executed Assignment Agreement.

15.2      Confirmations.  Borrower and each holder of a Note agree from time to
time, upon written request received by it from the other, to confirm to the
other in writing (with a copy of each such confirmation to Administrative Agent)
the aggregate unpaid principal amount of the Loans then outstanding under such
Note.

15.3      Notices.  Except as otherwise provided in Sections 2.2.2 and 2.2.3,
all notices hereunder shall be in writing (including facsimile transmission) and
shall be sent to the applicable party at its address shown on Annex B or at such
other address as such party may, by written notice received by the other
parties, have designated as its address for such purpose.  Notices sent by
facsimile transmission shall be deemed to have been given when sent; notices
sent by mail shall be deemed to have been given three (3) Business Days after
the date when sent by registered or certified mail, postage prepaid; and notices
sent by hand delivery or overnight courier service shall be deemed to have been
given when received.  For purposes of Sections 2.2.2 and 2.2.3, Administrative
Agent shall be entitled to rely on telephonic instructions from any person that
Administrative Agent in good faith believes is an authorized officer or employee
of Borrower, and Borrower shall hold Administrative Agent and each other Lender
harmless from any loss, cost or expense resulting from any such reliance.

15.4      Computations.  Where the character or amount of any asset or liability
or item of income or expense is required to be determined, or any consolidation
or other accounting computation is required





62

--------------------------------------------------------------------------------

 

 

to be made, for the purpose of this Agreement, such determination or calculation
shall, to the extent applicable and except as otherwise specified in this
Agreement, be made in accordance with GAAP, consistently applied; provided that
if Borrower notifies Administrative Agent that Borrower wishes to amend any
covenant in Sections 10 or 11.14 (or any related definition) to eliminate or to
take into account the effect of any change in GAAP on the operation of such
covenant (or if Administrative Agent notifies Borrower that the Required Lenders
wish to amend Sections 10 or 11.14 (or any related definition) for such
purpose), then Borrower’s compliance with such covenant shall be determined on
the basis of GAAP in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such covenant (or
related definition) is amended in a manner satisfactory to Borrower and the
Required Lenders.  Notwithstanding the foregoing, upon a change in GAAP
concerning the treatment of leases (ASC Topic 840, “Leases”) Borrower shall
continue to calculate relevant covenants on the basis of GAAP in effect
immediately prior to such change and shall provide a reconciliation of the
calculations to GAAP.  However, if after a change in GAAP concerning the
treatment of leases (i) the Borrower is able to satisfy the relevant covenant
calculations, (ii) an amendment to this Agreement is not required, and (iii) the
Required Lenders and the Borrower are in agreement, then the required covenants
will be tested under the new GAAP rules and there will not be a need for a
reconciliation (as referenced in the previous sentence of this Section
15.4).  In the event that an amendment to this Agreement is required in
connection with the new GAAP rules, the Administrative Agent will not charge the
Borrower an amendment fee but the Borrower will be responsible for legal and
related costs associated with the preparation of such amendment.

15.5      Costs, Expenses and Taxes.  Each Loan Party, jointly and severally
agrees to pay on demand all reasonable out-of-pocket costs and expenses of
Administrative Agent (including Attorney Costs and any Taxes) in connection with
the preparation, execution, syndication, delivery and administration (including
perfection and protection of any Collateral and the costs of Intralinks (or
other similar service), if applicable) of this Agreement, the other Loan
Documents and all other documents provided for herein or delivered or to be
delivered hereunder or in connection herewith (including any amendment,
supplement or waiver to any Loan Document), whether or not the transactions
contemplated hereby or thereby shall be consummated, and all reasonable
out-of-pocket costs and expenses (including Attorney Costs and any Taxes)
incurred by Administrative Agent and each Lender after an Event of Default in
connection with the collection of the Obligations or the enforcement of this
Agreement the other Loan Documents or any such other documents or during any
workout, restructuring or negotiations in respect thereof.  In addition, each
Loan Party agrees to pay, and to save Administrative Agent and the Lenders
harmless from all liability for, any fees of Borrower’s auditors in connection
with any reasonable exercise by Administrative Agent and the Lenders of their
rights pursuant to Section 10.2.  All Obligations provided for in this Section
15.5 shall survive repayment of the Loans, cancellation of the Notes, expiration
or termination of the Letters of Credit and termination of this Agreement.

15.6      Assignments; Participations.

15.6.1      Assignments.  (a) Any Lender may at any time assign to one or more
Persons (other than (A) the Borrower or any of the Borrower’s Affiliates or (B)
to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute a Defaulting Lender or a
Subsidiary thereof) (any such Person, an “Assignee”) all or any portion of such
Lender’s Loans and Commitments, with the prior written consent of Administrative
Agent, the Issuing Lenders (for an assignment of the Revolving Loans and the
Revolving Commitment) and, so long as no Event of Default exists, Borrower
(which consents shall not be unreasonably withheld or delayed and shall not be
required for an assignment by a Lender to a Lender or an Affiliate of a
Lender).  Except as Administrative Agent may otherwise agree, any such
assignment shall be in a minimum aggregate amount equal to $5,000,000 or, if
less, the remaining Commitment and Loans held by the assigning Lender.  Borrower
and Administrative Agent shall be entitled to continue to deal solely and
directly with such Lender in connection with the interests so assigned to an
Assignee until Administrative Agent shall have received and accepted





63

--------------------------------------------------------------------------------

 

 

an effective assignment agreement in substantially the form of Exhibit C hereto
(an “Assignment Agreement”) executed, delivered and fully completed by the
applicable parties thereto and a processing fee of $3,500.  No assignment may be
made to any Person if at the time of such assignment Borrower would be obligated
to pay any greater amount under Sections 7.6 or 8 to the Assignee than Borrower
is then obligated to pay to the assigning Lender under such Sections (and if any
assignment is made in violation of the foregoing, Borrower will not be required
to pay such greater amounts).  Any attempted assignment not made in accordance
with this Section 15.6.1 shall be treated as the sale of a participation under
Section 15.6.2.  Borrower shall be deemed to have granted its consent to any
assignment requiring its consent hereunder unless Borrower has expressly
objected to such assignment within three (3) Business Days after notice thereof.

(b)        From and after the date on which the conditions described above have
been met, (i) such Assignee shall be deemed automatically to have become a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Lender hereunder and (ii) the assigning Lender, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, shall be released from its rights (other
than its indemnification rights) and obligations hereunder.  Upon the request of
the Assignee (and, as applicable, the assigning Lender) pursuant to an effective
Assignment Agreement, Borrower shall execute and deliver to Administrative Agent
for delivery to the Assignee (and, as applicable, the assigning Lender) a Note
in the principal amount of the Assignee’s Pro Rata Share of the Revolving
Commitment (and, as applicable, a Note in the principal amount of the Pro Rata
Share of the Revolving Commitment retained by the assigning Lender).  Each such
Note shall be dated the effective date of such assignment.  Upon receipt by
Administrative Agent of such Note(s), the assigning Lender shall return to
Borrower any prior Note held by it.

(c)        Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

15.6.2      Participations.  Any Lender may at any time sell to one or more
Persons participating interests in its Loans, Commitments or other interests
hereunder (any such Person, a “Participant”) in minimum amounts of $5,000,000
(or all of such Lender’s remaining loans and commitments) subject to the consent
of the Administrative Agent, the Issuing lender (for assignments of the
Revolving Credit Facility only and (so long as no event of default has occurred
and is continuing) the Borrower (which consent shall not be unreasonably
withheld of delayed).  In the event of a sale by a Lender of a participating
interest to a Participant, (a) such Lender’s obligations hereunder shall remain
unchanged for all purposes, (b) Borrower and Administrative Agent shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations hereunder and (c) all amounts payable by Borrower shall
be determined as if such Lender had not sold such participation and shall be
paid directly to such Lender.  No Participant shall have any direct or indirect
voting rights hereunder except with respect to any event described in Section
15.1 expressly requiring the unanimous vote of all Lenders or, as applicable,
all affected Lenders.  Each Lender agrees to incorporate the requirements of the
preceding sentence into each participation agreement which such Lender enters
into with any Participant.  Borrower agrees that if amounts outstanding under
this Agreement are due and payable (as a result of acceleration or otherwise),
each Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement and with respect to
any Letter of Credit to the same extent as if the amount of its participating
interest were owing directly to it as a Lender under this Agreement; provided
that such right of set-off shall be subject to the obligation of each
Participant to share with the Lenders pursuant to





64

--------------------------------------------------------------------------------

 

 

the terms of the Intercreditor Agreement, and the Lenders agree to share with
each Participant, as provided in Section 7.5.  Borrower also agrees that each
Participant shall be entitled to the benefits of Section 7.6 or 8 as if it were
a Lender (provided that on the date of the participation no Participant shall be
entitled to any greater compensation pursuant to Section 7.6 or 8 than would
have been paid to the participating Lender on such date if no participation had
been sold and that each Participant complies with Section 7.6(d) as if it were
an Assignee).

15.7      Register.  Administrative Agent shall maintain a copy of each
Assignment Agreement delivered and accepted by it and register (the “Register”)
for the recordation of names and addresses of the Lenders and the Commitment of
each Lender from time to time and whether such Lender is the original Lender or
the Assignee.  No assignment shall be effective unless and until the Assignment
Agreement is accepted and registered in the Register. All records of transfer of
a Lender’s interest in the Register shall be conclusive, absent manifest error,
as to the ownership of the interests in the Loans. Administrative Agent shall
not incur any liability of any kind with respect to any Lender with respect to
the maintenance of the Register.

15.8      GOVERNING LAW.  THIS AGREEMENT AND EACH NOTE SHALL BE A CONTRACT MADE
UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES.

15.9      Confidentiality.  As required by federal law and Administrative
Agent's policies and practices, Administrative Agent may need to obtain, verify,
and record certain customer identification information and documentation in
connection with opening or maintaining accounts, or establishing or continuing
to provide services.  Administrative Agent and each Lender agree to use
commercially reasonable efforts (equivalent to the efforts Administrative Agent
or such Lender applies to maintain the confidentiality of its own confidential
information) to maintain as confidential all information provided to them by any
Loan Party and designated as confidential, except that Administrative Agent and
each Lender may disclose such information (a) to Persons employed or engaged by
Administrative Agent or such Lender in evaluating, approving, structuring or
administering the Loans and the Commitments; (b) to any assignee or participant
or potential assignee or participant that has agreed to comply with the covenant
contained in this Section 15.9 (and any such assignee or participant or
potential assignee or participant may disclose such information to Persons
employed or engaged by them as described in clause (a) above); (c) as required
or requested by any federal or state regulatory authority or examiner, or any
insurance industry association, or as reasonably believed by Administrative
Agent or such Lender to be compelled by any court decree, subpoena or legal or
administrative order or process; (d) as, on the advice of Administrative Agent’s
or such Lender’s counsel, is required by law; (e) in connection with the
exercise of any right or remedy under the Loan Documents or in connection with
any litigation to which Administrative Agent or such Lender is a party; (f) to
any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender; (g) to any Affiliate of Administrative Agent, the
Issuing Lenders or any Lender who may provide Bank Products to the Loan Parties;
(h) to Lender's independent auditors and other professional advisors as to which
such information has been identified as confidential; or (i) that ceases to be
confidential through no fault of Administrative Agent or any
Lender.  Notwithstanding the foregoing, Borrower consents to the publication by
Administrative Agent or any Lender of a tombstone or similar advertising
material relating to the financing transactions contemplated by this Agreement,
and Administrative Agent reserves the right to provide to industry trade
organizations information necessary and customary for inclusion in league table
measurements.  If any provision of any confidentiality agreement, non-disclosure
agreement or other similar agreement between Borrower and Lender conflicts with
or contradicts this Section 14.7 with respect to the treatment of confidential
information, this section shall supersede all such prior or contemporaneous
agreements and understandings between the parties.





65

--------------------------------------------------------------------------------

 

 

15.10       Severability.  Whenever possible each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.  All obligations of the
Loan Parties and rights of Administrative Agent and the Lenders expressed herein
or in any other Loan Document shall be in addition to and not in limitation of
those provided by applicable law.

15.11       Nature of Remedies.  All Obligations of the Loan Parties and rights
of Administrative Agent and the Lenders expressed herein or in any other Loan
Document shall be in addition to and not in limitation of those provided by
applicable law.  No failure to exercise and no delay in exercising, on the part
of Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.

15.12       Entire Agreement.  This Agreement, together with the other Loan
Documents, embodies the entire agreement and understanding among the parties
hereto and supersedes all prior or contemporaneous agreements and understandings
of such Persons, verbal or written, relating to the subject matter hereof and
thereof (except as relates to the fees described in Section 5.3) and any prior
arrangements made with respect to the payment by the Loan Parties of (or any
indemnification for) any fees, costs or expenses payable to or incurred (or to
be incurred) by or on behalf of Administrative Agent or the Lenders.

15.13       Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement.  Receipt
of an executed signature page to this Agreement by facsimile or other electronic
transmission shall constitute effective delivery thereof.  Electronic records of
executed Loan Documents maintained by the Lenders shall deemed to be originals.

15.14       Successors and Assigns.  This Agreement shall be binding upon
Borrower, the Lenders and Administrative Agent and their respective successors
and assigns, and shall inure to the benefit of Borrower, the Lenders and
Administrative Agent and the successors and assigns of the Lenders and
Administrative Agent.  No other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any of the other Loan Documents.  No Loan
Party may assign or transfer any of its rights or Obligations under this
Agreement without the prior written consent of Administrative Agent and each
Lender.

15.15      Captions.  Section captions used in this Agreement are for
convenience only and shall not affect the construction of this Agreement.

15.16       Customer Identification - USA Patriot Act Notice.  Each Lender and
CIBC Bank USA (for itself and not on behalf of any other party) hereby notifies
the Loan Parties that, pursuant to the requirements of the USA Patriot Act,
Title III of Pub. L. 107-56, signed into law October 26, 2001 (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Loan Parties, which information includes the name and address of the Loan
Parties and other information that will allow such Lender or CIBC Bank USA, as
applicable, to identify the Loan Parties in accordance with the Act.

15.17      INDEMNIFICATION BY LOAN PARTIES.  IN CONSIDERATION OF THE EXECUTION
AND DELIVERY OF THIS AGREEMENT BY ADMINISTRATIVE AGENT AND THE LENDERS AND THE
AGREEMENT TO EXTEND THE COMMITMENTS PROVIDED





66

--------------------------------------------------------------------------------

 

 

HEREUNDER, EACH LOAN PARTY HEREBY AGREES TO INDEMNIFY, EXONERATE AND HOLD
ADMINISTRATIVE AGENT, EACH LENDER AND EACH OF THE OFFICERS, DIRECTORS,
EMPLOYEES, AFFILIATES AND AGENTS, INCLUDING, WITHOUT LIMITATION, THE COLLATERAL
AGENT,OF ADMINISTRATIVE AGENT AND EACH LENDER (EACH A “LENDER PARTY”) FREE AND
HARMLESS FROM AND AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS, LOSSES,
LIABILITIES, DAMAGES AND EXPENSES, INCLUDING ATTORNEY COSTS (COLLECTIVELY, THE
“INDEMNIFIED LIABILITIES”), INCURRED BY THE LENDER PARTIES OR ANY OF THEM AS A
RESULT OF, OR ARISING OUT OF, OR RELATING TO (A) ANY TENDER OFFER, MERGER,
PURCHASE OF CAPITAL SECURITIES, PURCHASE OF ASSETS (INCLUDING THE RELATED
TRANSACTIONS) OR OTHER SIMILAR TRANSACTION FINANCED OR PROPOSED TO BE FINANCED
IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY, WITH THE PROCEEDS OF ANY OF THE
LOANS, (B) THE USE, HANDLING, RELEASE, EMISSION, DISCHARGE, TRANSPORTATION,
STORAGE, TREATMENT OR DISPOSAL OF ANY HAZARDOUS SUBSTANCE AT ANY PROPERTY OWNED
OR LEASED BY ANY LOAN PARTY, (C) ANY VIOLATION OF ANY ENVIRONMENTAL LAWS WITH
RESPECT TO CONDITIONS AT ANY PROPERTY OWNED OR LEASED BY ANY LOAN PARTY OR THE
OPERATIONS CONDUCTED THEREON, (D) THE INVESTIGATION, CLEANUP OR REMEDIATION OF
OFFSITE LOCATIONS AT WHICH ANY LOAN PARTY OR THEIR RESPECTIVE PREDECESSORS ARE
ALLEGED TO HAVE DIRECTLY OR INDIRECTLY DISPOSED OF HAZARDOUS SUBSTANCES OR (E)
THE EXECUTION, DELIVERY, PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT BY ANY OF THE LENDER PARTIES, EXCEPT FOR ANY SUCH
INDEMNIFIED LIABILITIES ARISING ON ACCOUNT OF THE APPLICABLE LENDER PARTY’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A FINAL, NONAPPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION.  IF AND TO THE EXTENT THAT THE
FOREGOING UNDERTAKING MAY BE UNENFORCEABLE FOR ANY REASON, EACH LOAN PARTY
HEREBY AGREES TO MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND SATISFACTION
OF EACH OF THE INDEMNIFIED LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE
LAW.  ALL OBLIGATIONS PROVIDED FOR IN THIS SECTION 15.17 SHALL SURVIVE REPAYMENT
OF THE LOANS, CANCELLATION OF THE NOTES, EXPIRATION OR TERMINATION OF THE
LETTERS OF CREDIT, ANY FORECLOSURE UNDER, OR ANY MODIFICATION, RELEASE OR
DISCHARGE OF, ANY OR ALL OF THE COLLATERAL DOCUMENTS AND TERMINATION OF THIS
AGREEMENT.

15.18      Nonliability of Lenders.  The relationship between Borrower on the
one hand and the Lenders and Administrative Agent on the other hand shall be
solely that of borrower and lender.  Neither Administrative Agent nor any Lender
has any fiduciary relationship with or duty to any Loan Party arising out of or
in connection with this Agreement or any of the other Loan Documents, and the
relationship between the Loan Parties, on the one hand, and Administrative Agent
and the Lenders, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor.  Neither Administrative Agent nor any Lender
undertakes any responsibility to any Loan Party to review or inform any Loan
Party of any matter in connection with any phase of any Loan Party’s business or
operations.  Borrower agrees, on behalf of itself and each other Loan Party,
that neither Administrative Agent nor any Lender shall have liability to any
Loan Party (whether sounding in tort, contract or otherwise) for losses suffered
by any Loan Party in connection with, arising out of, or in any way related to
the transactions contemplated and the relationship established by the Loan
Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought.  NO LENDER PARTY
SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY





67

--------------------------------------------------------------------------------

 

 

OTHERS OF ANY INFORMATION OR OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR
OTHER SIMILAR INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS
AGREEMENT.  Each Loan Party acknowledges that it has been advised by counsel in
the negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party.  No joint venture is created hereby or by the
other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Loan Parties and the Lenders

15.19      FORUM SELECTION AND CONSENT TO JURISDICTION.  ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS
OF THE STATE OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF ILLINOIS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE ADMINISTRATIVE AGENT FROM BRINGING SUIT OR TAKING OTHER
LEGAL ACTION IN ANY OTHER JURISDICTION.  EACH LOAN PARTY HEREBY EXPRESSLY AND
IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS
AND OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS
FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE.  EACH LOAN PARTY
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL,
POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF
ILLINOIS.  EACH LOAN PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

15.20      WAIVER OF JURY TRIAL.  EACH LOAN PARTY, ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY OTHER LOAN
DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH
MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING
FROM ANY LENDING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING,
AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND
NOT BEFORE A JURY.

15.21      WAIVER AND RELEASE OF DAMAGES.  BORROWER, ON BEHALF OF ITSELF AND
EACH OTHER LOAN PARTY, ALL LENDERS, AND ADMINISTRATIVE AGENT SHALL HAVE NO
LIABILITY WITH RESPECT TO, AND HEREBY WAIVE, RELEASE AND AGREE NOT TO SUE FOR
ANY SPECIAL, PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ARISING OUT OF ITS ACTIVITIES IN
CONNECTION HEREWITH OR THEREWITH (WHETHER BEFORE OR AFTER THE CLOSING DATE).

[signature pages follow]

 

 



68

--------------------------------------------------------------------------------

 

 

The parties hereto have caused this Agreement to be duly executed and delivered
by their duly authorized officers as of the date first set forth above.

 

PRIMORIS SERVICES CORPORATION

 

 

 

By:

 /s/ Peter J. Moerbeek

 

Title:

Executive Vice President, Chief Financial Officer





Signature Page to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

 

CIBC BANK USA,

 

as Administrative Agent

 

 

 

By:

 /s/ John M. O’Connell

 

 

    John M. O’Connell

 

 

    Managing Director

 





Signature Page to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

 

CIBC BANK USA,

 

as Collateral Agent

 

 

 

By:

 /s/ John M. O’Connell

 

 

    John M. O’Connell

 

 

    Managing Director

 





Signature Page to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

 

 

 

 

CIBC BANK USA,

 

as a Lender

 

 

 

By:

 /s/ John M. O’Connell

 

 

    John M. O’Connell

 

 

    Managing Director

 





Signature Page to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

 

BANK OF THE WEST,

 

as Co- Lead Arranger and as a Lender

 

 

 

By:

/s/ Nabil B. Khoury

 

Its:

Senior Lead RM/VP

 





Signature Page to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

 

BRANCH BANKING AND TRUST COMPANY,

 

as a Lender

 

 

 

By:

/s/ Lincoln LaCour

 

Its:

Assistant Vice President

 





Signature Page to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

 

IBERIABANK,

 

as a Lender

 

 

 

By:

/s/ Edgar Santa Cruz

 

Its:

Executive Vice President

 





Signature Page to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

 

 

 

 

BANK OF AMERICA,

 

as a Lender

 

 

 

By:

/s/ Mary Beatty

 

Its:

Senior Vice President

 





Signature Page to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

 

SIMMONS BANK,

 

as a Lender

 

 

 

By:

/s/ S. Scott Heady

 

Its:

Senior Vice President

 

 

 



Signature Page to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

ANNEX A

 

LENDERS AND PRO RATA SHARES

Lender

Revolving Commitment Amount

Pro Rata Share*/

CIBC Bank USA

$60,000,000

30%

Bank of the West

$50,000,000

25%

Branch Banking and Trust Company

$25,000,000

12.5%

IBERIABANK

$25,000,000

12.5%

Bank of America

$25,000,000

12.5%

Simmons Bank

$15,000,000

7.5%

TOTALS

$200,000,000

100%

--------------------------------------------------------------------------------

*/         Carry out to nine decimal places.

 



Annex A to Credit Agreement

--------------------------------------------------------------------------------

 

 

ANNEX B

 

ADDRESSES FOR NOTICES

 

PRIMORIS SERVICES CORPORATION, as Borrower:

 

John M. Perisich

Sr. Vice President/General Counsel

26000 Commercentre Dr.

Lake Forest, CA  92630

Telephone:  (949) 454-7110

Facsimile:  (949) 595-5544

 

CIBC BANK USA, as Administrative Agent, Issuing Lender and a Lender:

Notices of Borrowing , Conversion, Continuation and Letter of Credit Issuance

120 South LaSalle Street
Chicago, Illinois 60603
Attention: John M. O’Connell
Telephone: (312) 564-1239
Facsimile:  (312) 564-6888

All Other Notices

120 South LaSalle Street

Chicago, Illinois 60603

Attention:  Brad Nelson

Telephone: (312) 564-1351

Facsimile:  (312) 564-1794


With a Copy to:

James E. Carroll

Perkins Coie LLP

131 South Dearborn Street, Suite 1700

Chicago, Illinois 60603

Telephone:  (312) 324-8445

Facsimile:  (312) 324-9445

 





Annex B to Credit Agreement

--------------------------------------------------------------------------------

 

 

BANK OF THE WEST, as Co-Lead Arranger and as a Lender:

Nabil B. Khoury

Commercial Banking Group

15165 Ventura Blvd., Ste. 220

Sherman Oaks, CA 91403

Telephone:  (818) 728-3620

Facsimile:  (818) 728-3611

Email:  nabil.khoury@bankofthewest.com

 

BRANCH BANKING AND TRUST COMPANY, as a Lender:

Allen K. King

Senior Vice President, Corporate Banking

BB&T Capital Markets

2001 Ross Avenue, Suite 2700

Dallas, TX 75201

Telephone:  (214) 234-7775

Facsimile:  (214) 234-7780

Email:  akking@bbandt.com

 

Janet Wheeler

Vice President, Sales and Service Officer

Capital Markets Corporate Banking

2001 Ross Avenue, Suite 2700

Dallas, TX 75201

Telephone:  (972) 707-6775

 





Annex B to Credit Agreement

--------------------------------------------------------------------------------

 

 

 

IBERIABANK, as a Lender:

Edgar Santa Cruz

Senior Vice President

Commercial Relationship Manager

NMLS # 585725

601 Poydras Street, Suite 2075

New Orleans, LA 70130

Telephone: (504) 310-7312

Facsimile: (504) 310-7307

Email:  esantacr@iberiabank.com

 

With a copy to:

 

William H. Langenstein III

Chaffe McCall, LLP

1100 Poydras Street, Suite 2300

New Orleans, LA 70163

Telephone: (504) 585-7037

Facsimile: (504) 585-7075

 

BANK OF AMERICA, as a Lender

 

David Young | BANK OF AMERICA MERRILL  LYNCH

Senior Vice President -  Senior Relationship Manager

Global Commercial Banking

520 Newport Center Drive, #1150

Newport Beach, CA 92660

Telephone:  (949) 287-0421

Efax:  (415) 249-5138

Email:  david.young@baml.com

 

SIMMONS BANK, as a Lender:

 

S. Scott Heady

Senior Vice President

Commercial Banking

Simmons Bank

1800 SE Blue Parkway

Lee's Summit, MO 64063

Telephone:  (913) 209-6317

Facsimile:

Email:  scott.heady@simmonsbank.com

 

 

 



Annex B to Credit Agreement

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

FORM OF NOTE

 

 

 

,

 

$

 

 

Chicago, Illinois

 

The undersigned, for value received, promises to pay to the order of
______________ (the “Lender”) at the principal office of CIBC Bank USA (the
“Administrative Agent”) in Chicago, Illinois the aggregate unpaid amount of all
Loans made to the undersigned by the Lender pursuant to the Credit Agreement
referred to below (as shown on the schedule attached hereto (and any
continuation thereof) or in the records of the Lender), such principal amount to
be payable on the dates set forth in the Credit Agreement.

The undersigned further promises to pay interest on the unpaid principal amount
of each Loan from the date of such Loan until such Loan is paid in full, payable
at the rate(s) and at the time(s) set forth in the Credit Agreement.  Payments
of both principal and interest are to be made in lawful money of the United
States of America.

This Note evidences indebtedness incurred under, and is subject to the terms and
provisions of, the Credit Agreement, dated as of [Date of Agreement] (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; terms not otherwise defined herein are used herein as
defined in the Credit Agreement), among the undersigned, certain financial
institutions (including the Lender) and Administrative Agent, to which Credit
Agreement reference is hereby made for a statement of the terms and provisions
under which this Note may or must be paid prior to its due date or its due date
accelerated.

This Note is made under and governed by the laws of the State of Illinois
applicable to contracts made and to be performed entirely within such State.

 

PRIMORIS SERVICES CORPORATION

 

 

 

By:

 

 

Title:

 

 

 

 



Exhibit A to Credit Agreement

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

FORM OF COMPLIANCE CERTIFICATE

Date: ___________________

 

[Address for each Lender]

Ladies and Gentlemen:

Please refer to that certain Amended and Restated Credit Agreement dated as of
September 29, 2017 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) between Primoris Services
Corporation, a Delaware corporation (the “Borrower”), various financial
institutions and CIBC Bank USA, as Administrative Agent.  Terms used but not
otherwise defined herein are used herein as defined in the Credit Agreement.

The undersigned hereby delivers this certificate pursuant to Section 10.1.4 of
the Credit Agreement and certifies to each of the Lenders in his capacity as the
[Chief Financial Officer] of the Borrower, as follows:

(i)         Enclosed herewith is a copy of the [annual audited/quarterly
unaudited] financial statements of the Borrower as at ________________ (the
“Measurement Date” and the period of four consecutive fiscal quarters most
recently ended as of the Measurement Date, taken as a single period, the
“Measurement Period”), which statements fairly present in all material respects
the financial condition and results of operations of the companies being
reported on as of the Measurement Date [(subject to changes resulting from
year-end adjustments)].

(ii)        I reviewed the relevant terms of the Credit Agreement and I made, or
caused to be made, under my supervision, a review of the transactions and
conditions of the Borrower and its Subsidiaries from the beginning of the
Measurement Period covered by the statements dated the Measurement Date and such
review did not disclose the existence during such period of any condition or
event that constitutes a Default or an Event of Default [or, if any such
condition or event existed or exists (including, without limitation, any such
event or condition resulting from the failure of the Borrower or any Subsidiary
to comply with any Environmental Law), specifying the nature and period of
existence thereof and what action the Borrower shall have taken or proposes to
take with respect thereto.]

(iii)       As of the Measurement Date, the Borrower is in compliance with the
representations, warranties and covenants set forth in Sections 9, 10 and 11 of
the Credit Agreement.

(iv)       Schedule 1 attached hereto contains a list of all Subordinated Debt
of the Loan Parties.

(v)        The computations and amounts set forth herein in Schedule 2
correspond to the ratios and/or financial restrictions contained in Section
11.14 of the Credit Agreement and such computations are true and correct as of
the Measurement Date.

(vi)       Schedule 3 attached hereto contains a true and correct list of any
additional Subsidiaries (excluding Immaterial Subsidiaries) that have been
acquired or created since the delivery of the last Compliance Certificate as
well as a list of any additional Affiliates or Investments since the delivery of
the last Compliance Certificate.

 



Exhibit B to Credit Agreement

--------------------------------------------------------------------------------

 

 

(vii)      Schedule 4 attached hereto contains a true and correct list of the
Immaterial Subsidiaries of the Borrower as of the Measurement Date, including
the Subsidiary Tangible Net Worth of (a) each Immaterial Subsidiary and (b) the
Immaterial Subsidiaries taken as a whole, in each case determined as of the
Measurement Date.

IN WITNESS WHEREOF, the Borrower has caused this Compliance Certificate to be
executed and delivered by its authorized officer on [Date].

 

 

 

PRIMORIS SERVICES CORPORATION

 

 

 

By:

 

 

Title:

 

 





Exhibit B to Credit Agreement

--------------------------------------------------------------------------------

 

 

 

Schedule 1

[List all Subordinated Debt]

 

 



Exhibit B to Credit Agreement

--------------------------------------------------------------------------------

 

 

Schedule 2 - Computations

A.

Calculation of Consolidated EBIT

 

 

 

1.

Consolidated operating earnings before interest expense 

 

 

 

(less interest expense) and taxes

$

___________

 

 

 

 

 

 

2.

Income/loss from non-consolidated entities

$

___________

 

 

 

 

 

 

3.

Sum of (1) and (2) or remainder of (2) minus (1)

$

___________

 

 

 

 

 

 

4.

Less income or loss from non-controlling interests

$

___________

 

 

 

 

 

 

5.

Remainder of (3) minus (4)

$

___________

 

 

 

 

 

B.Calculation of EBITDA

 

 

 

 

 

 

1.

Consolidated EBIT

$

___________

 

 

 

 

 

 

2.

Depreciation

$

___________

 

 

 

 

 

 

3.

Amortization

 

$

___________

 

 

 

 

 

 

 

4.

Other Noncash Charges

 

$

___________

 

 

 

 

 

 

 

5.

Sum of (1) through (4)

 

$

___________

 

 

 

 

 

 

C.Section 11.14.1 - Minimum Fixed Charge Coverage Ratio

 

 

 

 

 

 

 

1.

EBITDA

$

_________

 

 

 

 

 

 

 

 

 

 

 

 

2.

Unfinanced Capital Expenditures

$

_________

 

 

 

 

 

 

 

 

 

 

 

 

3.

Tax Expense

$

_________

 

 

 

 

 

 

 

 

 

 

 

 

4.

Dividends

$

_________

 

 

 

 

 

 

 

 

 

 

 

 

5.

Distributions

$

_________

 

 

 

 

 

 

 

 

 

 

 

 

6.

Share Buybacks

$

_________

 

 

 

 

 

 

 

 

 

 

 

 

7.

Sum of (2) through (6)

$

_________

 

 

 

 

 

 

 

 

 

 

 

 

8.

Remainder of (1) minus (7)

$

_________

 

 

 

 

 

 

 

 

 

 

 

 

9.

Interest Expense

$

_________

 

 

 

 

 

 

 

 

 

 

 

 

10.

Required payments of principal of Funded Debt

$

_________

 

 

 

 





Exhibit C to Credit Agreement

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

11.

Sum of (9) and (10)

$

_________

 

 

 

 

 

 

 

 

 

 

 

 

12.

Ratio of (8) to (11)

$

_________

 

 

 

 

 

 

 

 

 

 

 

 

13.

Minimum Required

 

1.25 to 1

 

 

 

 

 

 

 

 

 

 

 

D.Section 11.14.2 - Maximum Senior Debt to EBITDA Ratio

 

 

 

 

 

 

 

 

 

14.

Senior Debt

$

_________

 

 

 

 

 

 

 

 

 

 

 

 

15.

EBITDA

$

_________

 

 

 

 

 

(from Item B(1) above)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16.

Ratio of (1) to (2)

 

_____ to 1

 

 

 

 

 

 

 

 

 

 

 

 

17.

Maximum allowed

 

  3.00 to 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





Exhibit C to Credit Agreement

--------------------------------------------------------------------------------

 

 

 

Schedule 3

[List any additional Subsidiaries (excluding Immaterial Subsidiaries),
Affiliates or Investments since delivery of the last Compliance Certificate]

 





Exhibit C to Credit Agreement

--------------------------------------------------------------------------------

 

 

Schedule 4

[List all Immaterial Subsidiaries of the Borrower as of the Measurement Date,
including the Subsidiary Tangible Net Worth of (a) each Immaterial Subsidiary
and (b) the Immaterial Subsidiaries taken as a whole, in each case determined as
of the Measurement Date.]

 





Exhibit C to Credit Agreement

--------------------------------------------------------------------------------

 

 

EXHIBIT C

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]  Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]  Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] hereunder are several and not
joint.]   Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by Administrative
Agent as contemplated below (i) all of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a Lender][their
respective capacities as Lenders] under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below (including, without limitation, the
Letters of Credit included in such facilities) and (ii) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

1.      Assignor[s]:       ______________________________

                          ______________________________

2.      Assignee[s]:      ______________________________

                          ______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

3.      Borrower(s):      ______________________________

4.      Administrative Agent:  CIBC Bank USA, as the administrative agent under
the Credit Agreement





Exhibit C to Credit Agreement

--------------------------------------------------------------------------------

 

 

5.      Credit Agreement:      [Credit Agreement, dated as of [________,
______], among Primoris Services Corporation, the Lenders from time to time
party thereto, and CIBC Bank USA, as Administrative Agent

6.         Assigned Interest:

 

 

 

 

 

 

 

Assignor[s]

Assignee[s]

Facility Assigned

Aggregate Amount of Commitment/ Loans for all Lenders

Amount of Commitment/ Loans Assigned

Percentage Assigned of Commitment/ Loans

[CUSIP  Number]

 

 

_________

$___________

$___________

__________%

 

 

 

_________

$___________

$___________

__________%

 

 

 

_________

$___________

$___________

__________%

 

 

[7.      Trade Date:      __________________]

Effective Date:  __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

 

Title:

 

[Consented to and] Accepted:

 

 

 

 

 

CIBC BANK USA, as

 

   Administrative Agent

 

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 





Exhibit C to Credit Agreement

--------------------------------------------------------------------------------

 

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

[___________________]1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.         Representations and Warranties.

1.1.       Assignor.  [The][Each] Assignor (a) represents and warrants that (i)
it is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Borrower, any of the Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by Borrower, any of the Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2.       Assignee.  [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under the Credit Agreement (subject
to such consents, if any, as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section __ thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, and (vi) it has, independently and without reliance upon
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest; and (b) agrees that (i) it will, independently
and without reliance upon Administrative Agent, [the][any] Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2.         Payments.  Payments. From and after the Effective Date, the
Administrative Agent shall make all payments in respect of [the][each] Assigned
Interest (including payment of principal, interest, fees and other amounts) to
[the][the relevant] Assignee whether such amounts have accrued prior to, on or
after the Effective Date. The Assignor[s] and the Assignee[s] shall make all

 





Exhibit C to Credit Agreement

--------------------------------------------------------------------------------

 

 

appropriate adjustments in payments by the Administrative Agent for periods
prior to the Effective Date or with respect to the making of this assignment
directly between themselves.

 

3.         General Provisions.  This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of Illinois.

 

 



Exhibit C to Credit Agreement

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

FORM OF NOTICE OF BORROWING

To:    CIBC Bank USA, as Administrative Agent
120 S. LaSalle Street
Chicago, Illinois 60603
Attention:______________
Telecopier:_____________

Please refer to the Credit Agreement dated as of [Date of Agreement] (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Primoris Services Corporation (the “Borrower”),
various financial institutions and CIBC Bank USA, as Administrative
Agent.  Terms used but not otherwise defined herein are used herein as defined
in the Credit Agreement.

The undersigned hereby gives irrevocable notice, pursuant to Section 2.2.2 of
the Credit Agreement, of a request hereby for a borrowing as follows:

(i)         The requested borrowing date for the proposed borrowing (which is a
Business Day) is ______________, ____.

(ii)        The aggregate amount of the proposed borrowing is $______________.

(iii)       The type of Revolving Loans comprising the proposed borrowing are
[Base Rate] [LIBOR] Loans.

(iv)       The duration of the Interest Period for each LIBOR Loan made as part
of the proposed borrowing, if applicable, is ___________ months (which shall be
1, 2 or 3 months).

The undersigned hereby certifies that on the date hereof and on the date of
borrowing set forth above, and immediately after giving effect to the borrowing
requested hereby: (i) there exists and there shall exist no Default or Event of
Default under the Credit Agreement; and (ii) each of the representations and
warranties contained in the Credit Agreement and the other Loan Documents is
true and correct as of the date hereof, except to the extent that such
representation or warranty expressly relates to another date and except for
changes therein expressly permitted or expressly contemplated by the Credit
Agreement.

Borrower has caused this Notice of Borrowing to be executed and delivered by its
officer thereunto duly authorized on ___________, ______.

 

PRIMORIS SERVICES CORPORATION

 

 

 

 

 

By:

 

 

Title:

 

 

 



Exhibit D to Credit Agreement

--------------------------------------------------------------------------------

 

 

EXHIBIT E

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

To:                     CIBC Bank USA, as Administrative Agent

120 S. LaSalle Street

Chicago, Illinois 60603

Attention:______________

Telecopier:_____________

 

Please refer to the Credit Agreement dated as of [Date of Agreement] (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Primoris Services Corporation (the “Borrower”),
various financial institutions and CIBC Bank USA, as Administrative
Agent.  Terms used but not otherwise defined herein are used herein as defined
in the Credit Agreement.

The undersigned hereby gives irrevocable notice, pursuant to Section 2.2.3 of
the Credit Agreement, of its request to:

(a)        on [    date    ] convert $[________]of the aggregate outstanding
principal amount of the [_______] Loan, bearing interest at the [________] Rate,
into a(n) [________] Loan [and, in the case of a LIBOR Loan, having an Interest
Period of [_____] month(s)];

[(b)       on [    date    ] continue $[________]of the aggregate outstanding
principal amount of the [_______] Loan, bearing interest at the LIBOR Rate, as a
LIBOR Loan having an Interest Period of [_____] month(s)].

The undersigned hereby represents and warrants that all of the conditions
contained in Section 12.2 of the Credit Agreement have been satisfied on and as
of the date hereof, and will continue to be satisfied on and as of the date of
the conversion/continuation requested hereby, before and after giving effect
thereto.

Borrower has caused this Notice of Conversion/Continuation to be executed and
delivered by its officer thereunto duly authorized on ___________, ______.

 

PRIMORIS SERVICES CORPORATION

 

 

 

 

 

 

 

By:

 

 

Title:

 

 

 

 



Exhibit E to Credit Agreement

--------------------------------------------------------------------------------

 

 

EXHIBIT F

FORM OF SUBORDINATION AGREEMENT

Date:  ______________, 20____

Subordination Agreement

Primoris Services Corporation, a Delaware corporation (“Primoris”) has received
loans, credit and other financial accommodations from CIBC Bank USA as
Administrative Agent for itself and other lenders and from PGIM, Inc. which is
acting as agent for various noteholders (all such loans and accommodations are
“Superior Indebtedness”, as described below, and such creditors’ agent or
representative are herein called the “Senior Creditors”).

The undersigned is a creditor (the “Subordinate Creditor”) of Primoris or one of
the Subsidiaries (the “Borrower”).  In consideration of loans made or to be
made, credit given or to be given, or other financial accommodations afforded or
to be afforded to Primoris, on such terms as may be agreed upon between the
Senior Creditors (the indebtedness of Borrower to which is the “Superior
Indebtedness”) and Primoris, the Subordinate Creditor agrees that all monetary
obligations of the Borrower to the Subordinate Creditor except for (i) wages
earned and (ii) other payments (such as reimbursements and appropriate bonuses)
to be made in the ordinary course of the Borrower’s business (collectively, the
“Subordinated Indebtedness”) now existing or hereafter arising and howsoever
evidenced or acquired (the aggregate principal amount of such Subordinated
Indebtedness as of the date hereof being that amount outstanding pursuant to
that certain Promissory Note, in form attached hereto as EXHIBIT A, in the face
amount of __________________ and 00/100 Dollars ($____________) (the “Promissory
Note”) of the Borrower payable to the Subordinate Creditor) shall be and remain
junior and subordinate to the Senior Indebtedness whether now existing or
hereafter arising, whether direct or indirect, secured or unsecured, absolute or
contingent, joint and several, and howsoever owned, or acquired and whether the
Borrower is or is not in bankruptcy, receivership, liquidation or any similar
insolvency proceeding.

Addresses for notice purposes are set forth on the signature page.

Without limiting the generality of the foregoing, the Subordinate Creditor
further agrees as follows:

1(a).      Except as provided in Section 1(c), so long as there is any default
(whether with respect to payment or otherwise), or default would result
therefrom, on any Superior Indebtedness no payment of principal or interest
(notwithstanding the expressed maturity or any time for the payment of principal
on the Promissory Note) shall be made on the Promissory Note except with the
Senior Creditors’ prior written consent and the Subordinate Creditor will take
no steps, whether by suit or otherwise to compel or enforce the collection of
the Promissory Note, nor will the Subordinate Creditor use the Promissory Note
by way of counterclaim, set off, recoupment or otherwise as to diminish,
discharge or otherwise satisfy in whole or in part any indebtedness or liability
of the Subordinate Creditor to the Borrower.

1(b).      The Subordinate Creditor shall not be entitled to accelerate
outstanding obligations payable by the Borrower under the Promissory Note until
180 days after the date that the default giving rise to such right to accelerate
was triggered and notice thereof was delivered to the Senior Creditors.

1(c).      The Borrower may, however, pay scheduled principal (including
scheduled prepayments of principal) and interest on the Promissory Note without
obtaining written consent of the Senior Creditors, so long as no event of
default on Superior Indebtedness has occurred, or will occur as a result of such
payment, and Subordinate Creditor need not give the Senior Creditors notice of
such payments.





Exhibit F to Credit Agreement

--------------------------------------------------------------------------------

 

 

2.         The Senior Creditors need not at any time give the Subordinate
Creditor notice of any kind of the creation or existence of any Superior
Indebtedness, nor of the amount or terms thereof, all such notice being hereby
expressly waived.  Also, the Senior Creditors may at any time from time to time,
without the consent of or notice to the Subordinate Creditor, without incurring
responsibility to the Subordinate Creditor, and without impairing or releasing
the obligation of the Subordinate Creditor under this agreement (i) renew,
refund, refinance or extend the maturity of any Superior Indebtedness, or any
part thereof, or otherwise revise, amend or alter the terms and conditions
thereof, (ii) sell, exchange, release or otherwise deal with any property by
whomsoever at any time pledged, mortgaged or otherwise hypothecated or subjected
to a lien to secure any Superior Indebtedness, and (iii) exercise or refrain
from exercising any rights against the Borrower and others, including any
guarantors or the Subordinate Creditor.

3.         The Subordinate Creditor without prior written consent of the Senior
Creditors will not sell, assign, transfer, pledge or hypothecate any
Subordinated Indebtedness, or any part thereof, or agree to discharge or
forgiveness of the same so long as there remains any Superior Indebtedness
except subject to and in accordance with the terms hereof and upon the agreement
of the transferee or assignee to abide by and be bound by the terms hereof.

4.         Upon receipt of notice of a default under the Superior Indebtedness
or, regardless of notice, upon the bankruptcy, reorganization, receivership or
liquidation of the Borrower, then until the Superior Indebtedness has been paid
in full the Subordinate Creditor shall not be entitled to, and shall not accept
any payment or distribution with respect to the Subordinated Indebtedness and
will turn over to the Agent for the benefit of the Senior Creditors, in the form
received, any such payment or other distribution the Subordinate Creditor does
receive.

5.         The Subordinate Creditor will cause all Subordinated Indebtedness to
be at all times evidenced by the Promissory Note or notes of the Borrower and
will cause all such notes to bear thereon a legend substantially as follows:

“The indebtedness evidenced by this Note is subordinate to any and all
indebtedness, obligations and liabilities of the maker hereof to certain of the
Borrower’s secured lenders and their successors and assigns in the manner and to
the extent set forth in that certain Subordination Agreement dated
_____________, 20___, to which reference is hereby made for a more full
statement thereof.  The holder has agreed thereby without said lenders’ written
consent not to sell, assign, transfer, pledge or hypothecate this Note.”

6.         This Subordination Agreement shall be continuing and binding until
terminated in writing by the Senior Creditors.

 

 

 

(“Subordinate Creditor”)

 

 

 

By:

 

 

Its:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 





Exhibit F to Credit Agreement

--------------------------------------------------------------------------------

 

 

CIBC Bank USA

as Administrative Agent, Collateral Agent and Lender

120 South LaSalle Street

Chicago, Illinois  60603

 

PGIM, Inc.

c/o PGIM Capital Group

2200 Ross Avenue, Suite 4200E

Dallas, Texas  75201

 





Exhibit F to Credit Agreement

--------------------------------------------------------------------------------

 

 

Primoris Services Corporation hereby acknowledges receipt of a copy of the above
Subordination Agreement and agrees to be bound by the terms and provisions
thereof, to make no payment or distribution contrary to the terms thereof and to
do every other act and thing necessary or appropriate to be done or performed by
it in order to carry out the terms of the Subordination Agreement.

 

Dated:                                     ,

 

Primoris Services Corporation

By:

 

 

Its:

 

 

 

Exhibit F to Credit Agreement

--------------------------------------------------------------------------------